EXHIBIT 10.1

 

 

 

 

REVOLVING CREDIT AGREEMENT

dated as of August 10, 2010

among

KILROY REALTY, L.P.

JPMORGAN CHASE BANK, N.A.,

as Bank and as Administrative Agent for the Banks,

J.P. MORGAN SECURITIES INC.,

as Joint Lead Arranger and Joint Bookrunner,

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arranger and Joint Bookrunner,

BANK OF AMERICA, N.A.,

as Syndication Agent,

BANK OF NOVA SCOTIA,

PNC BANK, NATIONAL ASSOCIATION,

U.S. BANK NATIONAL ASSOCIATION,

and

BARCLAYS BANK PLC,

as Documentation Agents,

and

THE BANKS LISTED HEREIN

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I      DEFINITIONS    Section 1.1   Definitions    1
Section 1.2   Accounting Terms and Determinations    21 Section 1.3   Types of
Borrowings    21   ARTICLE II      THE CREDITS    Section 2.1   Commitments to
Lend    22 Section 2.2   Notice of Committed Borrowing    22 Section 2.3   Money
Market Borrowings    24 Section 2.4   Notice to Banks; Funding of Loans    27
Section 2.5   Notes    29 Section 2.6   Maturity of Loans    29 Section 2.7  
Interest Rates    29 Section 2.8   Fees    31 Section 2.9   Extended Maturity
Date; Mandatory Termination    32 Section 2.10   Mandatory Prepayment    33
Section 2.11   Optional Prepayments    33 Section 2.12   General Provisions as
to Payments    35 Section 2.13   Funding Losses    36 Section 2.14   Computation
of Interest and Fees    36 Section 2.15   Method of Electing Interest Rates   
36 Section 2.16   Letters of Credit    37 Section 2.17   Letter of Credit Usage
Absolute    40 Section 2.18   Swingline Loan Subfacility    41   ARTICLE III   
  CONDITIONS    Section 3.1   Closing    43 Section 3.2   Borrowings    45  
ARTICLE IV      REPRESENTATIONS AND WARRANTIES    Section 4.1   Existence and
Power    46

 

i



--------------------------------------------------------------------------------

Section 4.2   Power and Authority    46 Section 4.3   No Violation    46 Section
4.4   Financial Information    47 Section 4.5   Litigation    47 Section 4.6  
Compliance with ERISA    47 Section 4.7   Environmental Compliance    48 Section
4.8   Taxes    49 Section 4.9   Full Disclosure    49 Section 4.10   Solvency   
50 Section 4.11   Use of Proceeds; Margin Regulations    50 Section 4.12  
Governmental Approvals    50 Section 4.13   Investment Company Act; Public
Utility Holding Company Act    50 Section 4.14   Closing Date Transactions    50
Section 4.15   Representations and Warranties in Loan Documents    50 Section
4.16   Patents, Trademarks, etc.    50 Section 4.17   No Default    51 Section
4.18   Licenses, etc.    51 Section 4.19   Compliance With Law    51 Section
4.20   No Burdensome Restrictions    51 Section 4.21   Brokers’ Fees    51
Section 4.22   Labor Matters    51 Section 4.23   Organizational Documents    51
Section 4.24   Principal Offices    52 Section 4.25   REIT Status    52 Section
4.26   Ownership of Property    52 Section 4.27   Insurance    52   ARTICLE V   
  AFFIRMATIVE AND NEGATIVE COVENANTS    Section 5.1   Information    52 Section
5.2   Payment of Obligations    55 Section 5.3   Maintenance of Property;
Insurance    55 Section 5.4   Conduct of Business    55 Section 5.5   Compliance
with Laws    55 Section 5.6   Inspection of Property, Books and Records    56
Section 5.7   Existence    56 Section 5.8   Financial Covenants    56 Section
5.9   Restriction on Fundamental Changes; Operation and Control    57 Section
5.10   Changes in Business    58 Section 5.11   Sale of Unencumbered Asset Pool
Properties    58 Section 5.12   Fiscal Year; Fiscal Quarter    58 Section 5.13  
Margin Stock    58 Section 5.14   Use of Proceeds    58 Section 5.15   General
Partner Status    58 Section 5.16   Certain Requirements for the Unencumbered
Asset Pool    58

 

ii



--------------------------------------------------------------------------------

Section 5.17   Aggregate Total Asset Value Limitation    58   ARTICLE VI     
DEFAULTS    Section 6.1   Events of Default    59 Section 6.2   Rights and
Remedies    61 Section 6.3   Notice of Default    62 Section 6.4   Actions in
Respect of Letters of Credit    63   ARTICLE VII      THE ADMINISTRATIVE AGENT
   Section 7.1   Appointment and Authorization    64 Section 7.2  
Administrative Agent and Affiliates    65 Section 7.3   Action by Administrative
Agent    65 Section 7.4   Consultation with Experts    66 Section 7.5  
Liability of Administrative Agent    66 Section 7.6   Indemnification    66
Section 7.7   Credit Decision    66 Section 7.8   Successor Administrative Agent
   67 Section 7.9   Administrative Agent’s Fee    67 Section 7.10   Copies of
Notices    67   ARTICLE VIII      CHANGE IN CIRCUMSTANCES    Section 8.1   Basis
for Determining Interest Rate Inadequate or Unfair    68 Section 8.2  
Illegality    68 Section 8.3   Increased Cost and Reduced Return    69 Section
8.4   Taxes    70 Section 8.5   Base Rate Loans Substituted for Affected
Euro-Dollar Loans    72 Section 8.6   SPC Loans    72   ARTICLE IX     
MISCELLANEOUS    Section 9.1   Notices    74 Section 9.2   No Waivers    74
Section 9.3   Expenses; Indemnification    74 Section 9.4   Sharing of Set-Offs
   75 Section 9.5   Amendments and Waivers    76 Section 9.6   Successors and
Assigns    77 Section 9.7   USA Patriot Act    79

 

iii



--------------------------------------------------------------------------------

Section 9.8   Defaulting Lenders    79 Section 9.9   Governing Law; Submission
to Jurisdiction    81 Section 9.10   Marshaling; Recapture    81 Section 9.11  
Counterparts; Integration; Effectiveness    82 Section 9.12   WAIVER OF JURY
TRIAL    82 Section 9.13   Survival    82 Section 9.14   Domicile of Loans    82
Section 9.15   Limitation of Liability    82 Section 9.16   No Bankruptcy
Proceedings    82 Section 9.17   Optional Increase in Commitments    83

 

Exhibit A   -      Form of Note      Exhibit A-1   -      Form of Note     
Exhibit B   -      Unencumbered Asset Pool Properties (Fee Interests)     
Exhibit C   -      Unencumbered Asset Pool Properties (Leasehold Interests)     
Exhibit D   -      Form of Assignment and Assumption Agreement      Exhibit E  
-      Form of Money Market Quote Request      Exhibit F   -      Form of
Invitation for Money Market Quotes      Exhibit G   -      Form of Money Market
Quote      Exhibit H   -      Form of Designation Agreement      Schedule 4.22  
-      Labor Matters     

 

iv



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

REVOLVING CREDIT AGREEMENT dated as of August 10, 2010, among KILROY REALTY,
L.P. (the “Borrower”), JPMORGAN CHASE BANK, N.A., as Bank and as Administrative
Agent for the Banks (“Administrative Agent”), J.P. MORGAN SECURITIES INC., as
Joint Lead Arranger and Joint Bookrunner, BANC OF AMERICA SECURITIES LLC, as
Joint Lead Arranger and Joint Bookrunner, BANK OF AMERICA, N.A., as Syndication
Agent, BANK OF NOVA SCOTIA, PNC BANK, NATIONAL ASSOCIATION, U.S. BANK NATIONAL
ASSOCIATION, and BARCLAYS BANK PLC, as Documentation Agents, and the BANKS
listed on the signature pages hereof (the “Banks”).

RECITALS

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The following terms, as used herein, have the following
meanings:

“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.3.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Banks hereunder, and its successors in such
capacity.

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

“Adjusted Annual EBITDA” means, for any period, Annual EBITDA for such period,
minus the sum of (a) interest income other than interest income from mortgage
notes not in excess of $5,000,000 per annum, and (b) a management fee reserve in
an amount equal to 3% of consolidated total revenue (after deduction of interest
income of Borrower and its subsidiaries for such period), plus the sum of
(a) general and administrative expenses for such period to the extent included
in Annual EBITDA and (b) actual management fees relating to Real Property for
such period.

“Adjusted London Interbank Offered Rate” has the meaning set forth in
Section 2.7(b).

“Agreement” means this Revolving Credit Agreement, as the same may from time to
time hereafter be modified, supplemented or amended.

 

1



--------------------------------------------------------------------------------

“Annual EBITDA” means, measured as of the last day of each calendar quarter (and
without duplication), an amount derived from (i) total revenues relating to all
Real Property Assets of the Borrower, the General Partner and their Consolidated
Subsidiaries or to the Borrower’s or the General Partner’s interest in Minority
Holdings for the previous four consecutive calendar quarters including the
quarter then ended, on an accrual basis without giving effect to the
straight-lining of rents, plus (ii) interest and other income of the Borrower,
the General Partner and their Consolidated Subsidiaries, including, without
limitation, real estate service revenues, for such period, plus
(iii) nonrecurring extraordinary losses (including losses from the sale of Real
Property Assets and/or early extinguishment of Debt or the forgiveness of Debt)
for such period, plus (iv) non-cash compensation expense for such period not in
excess of $15,000,000 per annum, plus (v) costs and expenses incurred during
such period with respect to acquisitions consummated during such period, less
(vi) total operating expenses and other expenses relating to such Real Property
Assets and to the Borrower’s and the General Partner’s interest in Minority
Holdings for such period (other than interest, taxes, depreciation,
amortization, and other non-cash items), less (vii) total corporate operating
expenses (including general overhead expenses) and other expenses of the
Borrower, the General Partner, their Consolidated Subsidiaries and the
Borrower’s and the General Partner’s interest in Minority Holdings (other than
interest, taxes, depreciation, amortization and other non-cash items), less
(viii) gains from discontinued operations and extraordinary gains or losses, for
such period, and less (ix) nonrecurring extraordinary gains (including gains
from the sale of Real Property Assets and/or the early extinguishment of Debt or
the forgiveness of Debt) for such period. For purposes of this Agreement, Annual
EBITDA shall be deemed to include only the Borrower’s pro rata share (such share
being based upon the Borrower’s percentage ownership interest as shown on the
Borrower’s annual audited financial statements) of the Annual EBITDA of any
Person in which the Borrower, directly or indirectly, owns an interest.

“Applicable Interest Rate” means the lesser of (x) the rate at which the
interest rate applicable to any floating rate Debt could be fixed, at the time
of calculation, by the Borrower entering into an unsecured interest rate swap
agreement (or, if such rate is incapable of being fixed by entering into an
unsecured interest rate swap agreement at the time of calculation, a reasonably
determined fixed rate equivalent), and (y) the rate at which the interest rate
applicable to such floating rate Debt is actually capped, at the time of
calculation, if the Borrower has entered into an interest rate cap agreement
with respect thereto or if the documentation for such Debt contains a cap.

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans and Swingline Loans, its Domestic Lending Office, (ii) in
the case of its Euro-Dollar Loans, its Euro-Dollar Lending Office, and (iii) in
the case of its Money Market Loans, its Money Market Lending Office.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means, with respect to each Loan, the respective percentages
per annum determined, at any time, based on the range into which Borrower’s
Credit Rating then falls, in accordance with the following table.

 

Range of Borrower’s Credit

Rating*

  

Applicable Margin for

Euro-Dollar Loans

(% per annum)

  

Applicable Margin for Base

Rate Loans

(% per annum)

<BBB-/Baa3 or unrated

   3.050%    2.050%

BBB-/Baa3

   2.675%    1.675%

BBB/Baa2

   2.300%    1.300%

BBB+/Baal

   2.100%    1.100%

A-/A3 or better

   1.900%    0.900%

 

* Applicable rating is Borrower’s Credit Rating and if the Borrower has only two
ratings, then it will be the higher of the two. In the event that the ratings
are more than one level apart, the median rating will be used. If the Borrower
has three ratings and such ratings are split, then, if the difference between
the highest and lowest is one level apart, it will be the highest of the three,
but if the difference is more than one level, the rating will be the average of
the two highest (or if such average is not a recognized category, then the
second highest rating will be used).

Should Borrower lose its Investment Grade Rating from both S&P and Moody’s,
pricing will revert to the unrated portion of the table above. Upon
reinstatement of its Investment Grade Rating from either S&P or Moody’s, pricing
will revert to the rated pricing table above.

“Assignee” has the meaning set forth in Section 9.6(c).

“Bank” means each bank listed on the signature pages hereof, each Assignee which
becomes a Bank pursuant to Section 9.6(c), and their respective successors and
each Designated Lender; provided, however, that the term “Bank” shall exclude
each Designated Lender when used in reference to a Committed Loan, the
Commitments or terms relating to the Committed Loans and the Commitments and
shall further exclude each Designated Lender for all other purposes hereunder
except that any Designated Lender which funds a Money Market Loan shall, subject
to Section 9.6(d), have the rights (including the rights given to a Bank
contained in Section 9.3 and otherwise in Article 9) and obligations of a Bank
associated with holding such Money Market Loan.

“Bankruptcy Code” means Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

3



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate, (ii) the Federal Funds Rate +.50% and (iii) one-month London
Interbank Offered Rate + 1%.

“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” means a Committed Loan to be made by a Bank as a Base Rate Loan
in accordance with the applicable Notice of Borrowing or pursuant to Article
VIII.

“BBA LIBOR” has the meaning set forth in Section 2.7(b).

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” means Kilroy Realty, L.P. and its successors.

“Borrower’s Credit Rating” means the rating assigned by the Rating Agencies to
the General Partner’s or the Borrower’s senior unsecured long term indebtedness,
or if no such rating is available, then the General Partner’s or the Borrower’s
issuer rating.

“Borrowing” has the meaning set forth in Section 1.3.

“Capital Expenditures” means, for any period, the sum of all recurring
expenditures on capital improvements (whether paid in cash or accrued as a
liability) by the Borrower which are capitalized on the consolidated balance
sheet of the Borrower in conformity with GAAP, but less (i) all expenditures
made with respect to the acquisition by the Borrower and its Consolidated
Subsidiaries of any interest in real property within nine months after the date
such interest in real property is acquired and (ii) capital expenditures made
from the proceeds of insurance or condemnation awards (or payments in lieu
thereof) or indemnity payments received during such period by Borrower or any of
its Consolidated Subsidiaries from third parties.

“Cash or Cash Equivalents” means (i) cash, (ii) direct obligations of the United
States Government, including, without limitation, treasury bills, notes and
bonds, (iii) interest bearing or discounted obligations of Federal agencies and
Government sponsored entities or pools of such instruments offered by banks
rated AA or better by S&P or Aa2 by Moody’s and dealers, including, without
limitation, Federal Home Loan Mortgage Corporation participation sale
certificates, Government National Mortgage Association modified pass-through
certificates, Federal National Mortgage Association bonds and notes, Federal
Farm Credit System securities, (iv) time deposits, domestic and Eurodollar
certificates of deposit, bankers acceptances, commercial paper rated at least
A-1 by S&P and P-1 by Moody’s, and/or guaranteed by an Aa rating by Moody’s, an
AA rating by S&P, or better rated credit, floating rate notes, other money
market instruments and letters of credit each issued by banks which have a
long-term debt rating of at least AA by S&P or Aa2 by Moody’s, (v) obligations
of domestic corporations, including, without limitation, commercial paper,
bonds, debentures, and loan participations, each of which is rated at least AA
by S&P, and/or Aa2 by Moody’s, and/or unconditionally guaranteed by an AA rating
by S&P, an Aa2 rating by Moody’s, or better rated credit, (vi) obligations
issued by

 

4



--------------------------------------------------------------------------------

states and local governments or their agencies, rated at least MIG-1 by Moody’s
and/or SP-1 by S&P and/or guaranteed by an irrevocable letter of credit of a
bank with a long-term debt rating of at least AA by S&P or Aa2 by Moody’s,
(vii) repurchase agreements with major banks and primary government securities
dealers fully secured by U.S. Government or agency collateral equal to or
exceeding the principal amount on a daily basis and held in safekeeping,
(viii) real estate loan pool participations, guaranteed by an entity with an AA
rating given by S&P or an Aa2 rating given by Moody’s, or better rated credit,
and (ix) shares of any mutual fund that has its assets primarily invested in the
types of investments referred to in clauses (i) through (v).

“Closing Date” has the meaning set forth in Section 3.1.

“Commitment” means, with respect to each Bank, the amount committed by such Bank
pursuant to this Agreement with respect to any Loans, as such amount may be
reduced from time to time pursuant to Sections 2.9(b) and 2.11(f), or increased
pursuant to Section 9.17.

“Committed Borrowing” has the meaning set forth in Section 1.3.

“Committed Loan” means a Loan made by a Bank pursuant to Section 2.1; provided
that, if any such Loan or loans (or portions thereof) are combined or subdivided
pursuant to a Notice of Interest Rate Election, the term “Committed Loan” shall
refer to the combined principal amount resulting from such combination or to
each of the separate principal amounts resulting from such subdivision, as the
case may be.

“Completion of Construction” means the issuance of a temporary or permanent
certificate of occupancy for the improvements under construction, permitting the
use and occupancy thereof for their regular intended uses.

“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity
which is consolidated with the Borrower in accordance with GAAP.

“Consolidated Tangible Net Worth” means at any date the difference between
(a) Total Asset Value, less (b) Total Debt.

“Contingent Obligation” as to any Person means, without duplication, (i) any
guaranty of the principal of the Debt of any other Person, (ii) any contingent
obligation of such Person required to be shown on such Person’s balance sheet in
accordance with GAAP, and (iii) any obligation required to be disclosed in the
footnotes to such Person’s financial statements, guaranteeing partially or in
whole any non-recourse Debt, lease, dividend or other obligation, exclusive of
contractual indemnities (including, without limitation, any indemnity or
price-adjustment provision relating to the purchase or sale of securities or
other assets) and guarantees of non-monetary obligations (other than guarantees
of completion) which have not yet been called on or quantified, of such Person
or of any other Person. The amount of any Contingent Obligation described in
clause (iii) shall be deemed to be (a) with respect to a guaranty of interest or
interest and principal, or operating income guaranty, the sum of all payments
required to be made thereunder (which in the case of an operating income
guaranty shall be deemed to be equal to the debt service for the note secured
thereby), calculated at the Applicable Interest Rate, through (i) in the case of
an interest or interest and principal guaranty, the stated date of maturity of
the obligation (and commencing on the date interest could first be payable
thereunder), or (ii)

 

5



--------------------------------------------------------------------------------

in the case of an operating income guaranty, the date through which such
guaranty will remain in effect, and (b) with respect to all guarantees not
covered by the preceding clause (a), an amount equal to the stated or
determinable amount of the primary obligation in respect of which such guaranty
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as recorded on the balance sheet and on the footnotes to the most
recent financial statements of the Borrower required to be delivered pursuant to
Section 4.4 hereof. Notwithstanding anything contained herein to the contrary,
guarantees of completion shall not be deemed to be Contingent Obligations unless
and until a claim for payment or performance has been made thereunder, at which
time any such guaranty of completion shall be deemed to be a Contingent
Obligation in an amount equal to any such claim. Subject to the preceding
sentence, (i) in the case of a joint and several guaranty given by such Person
and another Person (but only to the extent such guaranty is recourse, directly
or indirectly to the Borrower), the amount of the guaranty shall be deemed to be
100% thereof unless and only to the extent that such other Person has delivered
Cash or Cash Equivalents to secure all or any part of such Person’s guaranteed
obligations, (ii) in the case of joint and several guarantees given by a Person
in whom the Borrower owns an interest (which guarantees are non-recourse to the
Borrower), to the extent the guarantees, in the aggregate, exceed 15% of total
real estate investments of such Person, the amount in excess of 15% shall be
deemed to be a Contingent Obligation of the Borrower, and (iii) in the case of a
guaranty (whether or not joint and several) of an obligation otherwise
constituting Debt of such Person, the amount of such guaranty shall be deemed to
be only that amount in excess of the amount of the obligation constituting Debt
of such Person. Notwithstanding anything contained herein to the contrary,
“Contingent Obligations” shall not be deemed to include guarantees of Unused
Commitments or of construction loans to the extent the same have not been drawn.

“Credit Party” means the Administrative Agent, the Fronting Bank, the Swingline
Lender or any other Bank.

“Debt” of any Person (including Minority Holdings) means, without duplication,
(A) (i) the face amount of all indebtedness of such Person for borrowed money or
for the deferred purchase price of property or any asset and, (ii) the face
amount of all indebtedness of such Person evidenced by a note, bond, debenture
or similar instrument (whether or not disbursed in full in the case of a
construction loan), (B) the face amount of all letters of credit issued for the
account of such Person and, without duplication, all unreimbursed amounts drawn
thereunder, (C) all Contingent Obligations of such Person, (D) all “mark to
market” liabilities of such Person under any interest rate protection agreement
(including, without limitation, any interest rate swaps, caps, floors, collars
and similar agreements) or other hedging agreements and currency swaps and
foreign exchange contracts or similar agreements. For purposes of this
Agreement, Debt (other than Contingent Obligations) of the Borrower shall be
deemed to include only the Borrower’s pro rata share (such share being based
upon the Borrower’s percentage ownership interest as shown on the Borrower’s
annual audited financial statements) of the Debt of any Person in which the
Borrower, directly or indirectly, owns an interest, provided that such Debt is
nonrecourse, both directly and indirectly, to the Borrower.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

6



--------------------------------------------------------------------------------

“Defaulting Lender” means any Bank that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Bank notifies the Administrative Agent in writing that such failure is the
result of such Bank’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified the Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Bank’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Domestic Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Bank that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement, provided that such Bank shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event.

“Designated Lender” means a special purpose corporation that (i) shall have
become a party to this Agreement pursuant to Section 9.6(d), and (ii) is not
otherwise a Bank.

“Designated Lender Notes” means promissory notes of the Borrower, substantially
in the form of Exhibit A-1 hereto, evidencing the obligation of the Borrower to
repay Money Market Loans made by Designated Lenders, and “Designated Lender
Note” means any one of such promissory notes issued under Section 9.6(d) hereof.

“Designating Lender” shall have the meaning set forth in Section 9.6(d) hereof.

“Designation Agreement” means a designation agreement in substantially the form
of Exhibit H attached hereto, entered into by a Bank and a Designated Lender and
accepted by the Administrative Agent.

“Development Properties” means any Real Property Assets which are 100% owned in
fee (or leasehold pursuant to a Financeable Ground Lease) by the Borrower, the
General Partner or any of their Consolidated Subsidiaries and which are not
subject to any Lien (other than Permitted Liens), and which are under
development or redevelopment, provided that Real Property Assets shall cease to
be Development Properties as of the earlier to occur of (a) the date which is
eighteen (18) months after Completion of Construction thereof, and (b) the first
fiscal quarter in which the occupancy rate of the applicable Development
Property has averaged eighty-five percent (85%) or more.

“Dollar” and “$” mean dollars which are the lawful money of the United States.

 

7



--------------------------------------------------------------------------------

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City and Los Angeles are authorized by law to
close.

“Domestic Lending Office” means, as to each Bank, its office located within the
United States at its address set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office within the United States as such Bank may hereafter
designate as its Domestic Lending Office by notice to the Borrower and the
Administrative Agent; provided that no Bank shall be permitted to change its
Domestic Lending Office if as a result of such change either (i) pursuant to the
provisions of Section 8.1 or Section 8.2, Borrower would be unable to maintain
any Loans as Euro-Dollar Loans; or (ii) Borrower would be required to make any
payment to such Bank pursuant to the provisions of Section 8.3 or Section 8.4.

“Environmental Affiliate” means any partnership, or joint venture, trust or
corporation in which an equity interest is owned by the Borrower, either
directly or indirectly.

“Environmental Approvals” means any permit, license, approval, ruling, variance,
exemption or other authorization required under applicable Environmental Laws by
a court or governmental agency having jurisdiction.

“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability for investigatory costs, cleanup costs, governmental
response costs, natural resources damage, property damage, personal injuries,
fines or penalties arising out of, based on or resulting from (i) the presence,
or release into the environment, of any Material of Environmental Concern at any
location, whether or not owned by such Person or (ii) circumstances forming the
basis of any violation, or alleged violation, of any Environmental Law, in each
case as to which could reasonably be expected to have a Material Adverse Effect.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Material of Environmental
Concern or hazardous wastes into the environment including, without limitation,
ambient air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, Material of Environmental
Concern or hazardous wastes or the clean-up or other remediation thereof.

“Environmental Report” has the meaning set forth in Section 4.7.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

8



--------------------------------------------------------------------------------

“Euro-Dollar Borrowing” has the meaning set forth in Section 1.3.

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent; provided that no Bank shall be permitted to change
its Euro-Dollar Lending Office if as a result of such change either (i) pursuant
to the provisions of Section 8.1 or Section 8.2, Borrower would be unable to
maintain any Loans as Euro-Dollar Loans; or (ii) Borrower would be required make
any payment to such Bank pursuant to the provisions of Sections 8.3 or
Section 8.4.

“Euro-Dollar Loan” means a Committed Loan to be made by a Bank as a Loan bearing
interest at the Adjusted London Interbank Offered Rate in accordance with the
applicable Notice of Committed Borrowing or Notice of Interest Rate Election.

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.7(b).

“Event of Default” has the meaning set forth in Section 6.1.

“Extended Maturity Date” means August 10, 2014.

“Extension Fee” has the meaning set forth in Section 2.8(d).

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average of the rates, quoted to the Administrative Agent from at
least three federal funds brokers of recognized standing selected by the
Administrative Agent, on such day on such transactions as determined by the
Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

 

9



--------------------------------------------------------------------------------

“FFO” means “funds from operations,” defined to mean net income (or loss)
(computed in accordance with GAAP), excluding gains (or losses) from debt
restructurings and sales of properties, plus depreciation and amortization,
after adjustments for Minority Holdings. Adjustments for Minority Holdings will
be calculated to reflect FFO on the same basis as above.

“Financeable Ground Lease” means either (x) a ground lease reasonably
satisfactory to the Required Banks, or (y) a ground lease which provides (i) for
a remaining term of not less than 25 years (including options and renewals),
(ii) that the ground lease will not be terminated until any leasehold mortgagee
shall have received notice of a default and has had a reasonable opportunity to
cure the same or complete foreclosure, and has failed to do so, (iii) for a new
lease on substantially the same terms to any leasehold mortgagee recognized
under such ground lease as tenant if the ground lease is terminated for any
reason, (iv) for non-merger of the fee and leasehold estates, and
(v) transferability of the tenant’s interest under the ground lease, subject
only to the landlord’s reasonable approval. Notwithstanding the foregoing, it is
hereby agreed that the ground lease with respect to the Real Property Asset
commonly known as “Kilroy Airport Center, Long Beach, California”, shall be
deemed to be a “Financeable Ground Lease”.

“Fitch” means Fitch, Inc. or any successor thereto.

“FMV Cap Rate” means 7.75%.

“Fronting Bank” shall mean JPMorgan Chase Bank, N.A. or such other Bank which
Borrower is notified by the Administrative Agent may be a Fronting Bank and
which is designated by Borrower in its Notice of Borrowing as the Bank which
shall issue a Letter of Credit with respect to such Notice of Borrowing.

“GAAP” means generally accepted accounting principles in the United States
recognized as such in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
Board or in such other statements by such other entity as may be approved by a
significant segment of the accounting profession within the United States, which
are applicable to the circumstances as of the date of determination.

“General Partner” means Kilroy Realty Corporation, a Maryland corporation.

“Governmental Authority” means any Federal, state or local government or any
other political subdivision thereof or agency exercising executive, legislative,
judicial, regulatory or administrative functions having jurisdiction over the
Borrower or any Real Property Asset.

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Committed Loans which are Base Rate Loans at such time, or (ii) all Committed
Loans which are Euro-Dollar Loans having the same Interest Period at such time;
provided that, if a Loan of any particular Bank is converted to or made as a
Base Rate Loan pursuant to Section 8.2 or 8.4, such Loan shall be included in
the same Group or Groups of Loans from time to time as it would have been in if
it had not been so converted or made.

“Guaranty” means the Guaranty of Payment, of even date herewith, made by the
General Partner.

 

10



--------------------------------------------------------------------------------

“Indemnitee” has the meaning set forth in Section 9.3(b).

“Interest Period” means: (i) with respect to each Euro-Dollar Borrowing, the
period commencing on the date of such Committed Borrowing or of any Notice of
Interest Rate Election with respect to such Committed Borrowing and ending one,
two, three, six or, if available from all of the Banks, nine or twelve months
thereafter (or a period of seven (7) or fourteen (14) days, not more frequently
than twice in any calendar quarter, unless any Bank has previously advised the
Administrative Agent and the Borrower that it does not accept, in its sole
discretion, the Offered Rate), as the Borrower may elect in the applicable
Notice of Committed Borrowing or Notice of Interest Rate Election; provided
that:

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Euro-Dollar Business Day of a calendar month; and

(c) any Interest Period which would otherwise end after the Maturity Date shall
end on the Maturity Date.

(ii) with respect to each Base Rate Borrowing, the period commencing on the date
of such Committed Borrowing or Notice of Interest Rate Election and ending 30
days thereafter; provided that any Interest Period which would otherwise end on
a day which is not a Domestic Business Day shall be extended to the next
succeeding Domestic Business Day; and provided that any Interest Period which
would otherwise end after the Maturity Date shall end on the Maturity Date.

(iii) with respect to each Money Market LIBOR Loan, the period commencing on the
date of borrowing specified in the applicable Notice of Borrowing and ending
one, two, three or, if available from all applicable Banks, six months
thereafter, as the Borrower may elect in the applicable Notice of Money Market
Borrowing in accordance with Section 2.3; provided that:

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;

 

11



--------------------------------------------------------------------------------

(c) if any Interest Period includes a date on which a payment of principal of
Loans is required to be made under Section 2.10 but does not end on such date,
then (i) the principal amount (if any) of each Money Market LIBOR Loan required
to be repaid on such date and (ii) the remainder (if any) of each such Money
Market LIBOR Loan shall have an Interest Period determined as set forth above;
and

(d) any Interest Period which would otherwise end after the Maturity Date shall
end on the Maturity Date.

(iv) with respect to each Money Market Absolute Rate Loan, the period commencing
on the date of borrowing specified in the applicable Notice of Borrowing and
ending such number of days thereafter (but not less than 14 days nor more than
180 days) as the Borrower may elect in accordance with Section 2.3; provided
that:

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day;

(b) if any Interest Period includes a date on which a payment of principal of
Loans is required to be made under Section 2.10 but does not end on such date,
then (i) the principal amount (if any) of each Money Market Absolute Rate Loan
required to be repaid on such date and (ii) the remainder (if any) of each such
Money Market Absolute Rate Loan shall have an Interest Period determined as set
forth above; and

(c) any Interest Period which would otherwise end after the Maturity Date shall
end on the Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

“IntraLinks” means an electronic service provider that provides a secure means
to post information via the internet, at all times accessible by the
Administrative Agent and the Banks.

“Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt, or if no such rating has been issued, a “shadow” rating, of BBB-
or better from S&P, and a rating or “shadow” rating of Baa3 or better from
Moody’s or a rating or “shadow” rating equivalent to the foregoing from Fitch.
Any such “shadow” rating shall be evidenced by a letter from the applicable
Rating Agency or by such other evidence as may be reasonably acceptable to the
Administrative Agent (as to any such other evidence, the Administrative Agent
shall present the same to, and discuss the same with, the Banks).

“Joint Bookrunner” shall mean each of J.P. Morgan Securities Inc. and Banc of
America Securities LLC in their respective capacities as joint bookrunner, and
their respective successors in such capacity.

 

12



--------------------------------------------------------------------------------

“Joint Lead Arranger” shall mean each of J.P. Morgan Securities Inc. and Banc of
America Securities LLC in their respective capacities as joint lead arranger,
and their respective successors in such capacity.

“Letter(s) of Credit” has the meaning provided in Section 2.2(b).

“Letter of Credit Collateral” has the meaning provided in Section 6.4.

“Letter of Credit Collateral Account” has the meaning provided in Section 6.4.

“Letter of Credit Documents” has the meaning provided in Section 2.17.

“Letter of Credit Usage” means at any time the sum of (i) the aggregate maximum
amount available to be drawn under the Letters of Credit then outstanding,
assuming compliance with all requirements for drawing referred to therein, and
(ii) the aggregate amount of the Borrower’s unpaid obligations under this
Agreement in respect of the Letters of Credit.

“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the London Interbank Offered Rate pursuant to
Section 2.3.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset. For the purposes of this Agreement, each of the Borrower
and any Subsidiary shall be deemed to own subject to a Lien any asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Loan” means a Base Rate Loan, a Euro-Dollar Loan, a Money Market Loan or a
Swingline Loan and “Loans” means Base Rate Loans, Euro-Dollar Loans, Money
Market Loans or Swingline Loans or any combination of the foregoing.

“Loan Amount” means Five Hundred Million and 00/100 Dollars ($500,000,000) (as
adjusted pursuant to Section 9.17).

“Loan Documents” means this Agreement, the Notes, the Guaranty, the Letter(s) of
Credit, the Letter of Credit Documents and any related documents.

“London Interbank Offered Rate” has the meaning set forth in Section 2.7(b).

“Mandatory Borrowing” has the meaning set forth in Section 2.18(b)(iii).

“Margin Stock” shall have the meaning provided such term in Regulation U,
Regulation T and Regulation X of the Federal Reserve Board.

“Material Adverse Effect” means a material adverse effect upon (i) the business,
operations, properties or assets of the Borrower or (ii) the ability of the
Borrower to perform its obligations hereunder in all material respects,
including to pay interest and principal.

 

13



--------------------------------------------------------------------------------

“Material of Environmental Concern” means and includes pollutants, contaminants,
hazardous wastes, and toxic, radioactive, caustic or otherwise hazardous
substances, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

“Material Plan” means at any time a Plan having aggregate Unfunded Liabilities
in excess of $5,000,000.

“Maturity Date” means either (a) the Original Maturity Date, or (b) the Extended
Maturity Date, if the extension option set forth in Section 2.9(a) has been
exercised.

“Minority Holdings” means partnerships, limited liability companies and
corporations held or owned by the Borrower which are not consolidated with the
Borrower on its financial statements.

“Money Market Absolute Rate” has the meaning set forth in Section 2.3(d)(ii)(4).

“Money Market Absolute Rate Loan” means a Loan to be made by a Bank pursuant to
an Absolute Rate Auction.

“Money Market Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Money Market Lending Office by notice to the Borrower
and the Administrative Agent; provided that any Bank may from time to time by
notice to the Borrower and the Administrative Agent designate separate Money
Market Lending Offices for its Money Market LIBOR Loans, on the one hand, and
its Money Market Absolute Rate Loans, on the other hand, in which case all
references herein to the Money Market Lending Office of such Bank shall be
deemed to refer to either or both of such offices, as the context may require.

“Money Market LIBOR Loan” means a Loan to be made by a Bank pursuant to a LIBOR
Auction (including such a loan bearing interest at the Base Rate pursuant to
Section 2.3).

“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Absolute
Rate Loan.

“Money Market Margin” has the meaning set forth in Section 2.3(d)(ii)(3).

“Money Market Quote” means an offer by a Bank to make a Money Market Loan in
accordance with Section 2.3.

“Money Market Quote Request” means a, invitation substantially in the form of
Exhibit E hereto.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

14



--------------------------------------------------------------------------------

“Net Offering Proceeds” means all cash received by the Borrower or the General
Partner as a result of the sale of common shares of beneficial interest,
preferred shares of beneficial interest (including perpetual preferred),
partnership interests, limited liability company interests, or other ownership
or equity interests in the Borrower or the General Partner (or evidence of
indebtedness of the Borrower or the General Partner convertible into any of the
foregoing) less customary costs and discounts of issuance paid by the Borrower
or the General Partner, as the case may be.

“New Acquisition” shall mean any Real Property Asset acquired after the date
hereof.

“Non-Recourse Debt” means Debt of the Borrower or the General Partner on a
consolidated basis for which the right of recovery of the obligee thereof is
limited to recourse against the Real Property Assets securing such Debt (subject
to such limited exceptions to the non-recourse nature of such Debt such as
fraud, misappropriation, misapplication and environmental indemnities, as are
usual and customary in like transactions at the time of the incurrence of such
Debt).

“Notes” means, collectively, the promissory notes of the Borrower, each
substantially in the form of Exhibit A hereto, evidencing the obligation of the
Borrower to repay the Loans, together with any Designated Lender Notes, and
“Note” means any one of such promissory notes issued hereunder.

“Notice of Borrowing” means a Notice of Committed Borrowing or a Notice of Money
Market Borrowing.

“Notice of Committed Borrowing” has the meaning set forth in Section 2.2.

“Notice of Interest Rate Election” has the meaning set forth in Section 2.15(a).

“Notice of Money Market Borrowing” has the meaning set forth in Section 2.3(f).

“Obligations” means all obligations, liabilities and indebtedness of every
nature of the Borrower from time to time owing to any Bank under or in
connection with this Agreement or any other Loan Document, including, without
limitation, (i) the outstanding principal amount of the Committed Loans at such
time, plus (ii) the Letter of Credit Usage at such time, plus (iii) the
outstanding principal amount of any Money Market Loans at such time.

“Offered Rate” means a rate per annum quoted by the Administrative Agent, plus
the Applicable Margin for Euro-Dollar Loans, for an Interest Period of seven
(7) or fourteen (14) days.

“Original Maturity Date” means August 10, 2013.

“Other Taxes” has the meaning set forth in Section 8.4.

 

15



--------------------------------------------------------------------------------

“Outstanding Balance” means the sum of (i) the aggregate outstanding and unpaid
principal balance of all Loans and (ii) the Letter of Credit Usage.

“Parent” means, with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 9.6(b).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Liens” means (a) Liens in favor of the Borrower or the General
Partner on all or any part of the assets of Subsidiaries of the Borrower or the
General Partner, as applicable, provided that (i) the Debt to which such Lien
relates is held by the Borrower, (ii) such Debt is not otherwise pledged or
encumbered, and (iii) no more than 5% of the Unencumbered Asset Pool Properties
Value may be subject to any such Liens; (b) Liens to secure the performance of
statutory obligations, surety or appeal bonds, performance bonds, completion
bonds, government contracts or other obligations of a like nature, including
Liens in connection with workers’ compensation, unemployment insurance and other
types of statutory obligations or to secure the performance of tenders, bids,
leases, contracts (other than for the repayment of Debt) and other similar
obligations incurred in the ordinary course of business; (c) Liens for taxes,
assessments or governmental charges or claims that are not yet delinquent or
that are being contested in good faith by appropriate proceedings promptly
instituted and diligently concluded; provided, that any reserve or other
appropriate provision as shall be required in conformity with GAAP shall have
been made therefor; (d) Liens on property of the Borrower, the General Partner
or any Subsidiary thereof in favor of the Federal or any state government to
secure certain payments pursuant to any contract, statute or regulation;
(e) easements (including, without limitation, reciprocal easement agreements and
utility agreements), rights of way, covenants, consents, reservations,
encroachments, variations and zoning and other restrictions, charges or
encumbrances (whether or not recorded), which do not interfere materially with
the ordinary conduct of the business of the Borrower, the General Partner or any
Subsidiary thereof and which do not materially detract from the value of the
property to which they attach or materially impair the use thereof by the
Borrower, the General Partner or any Subsidiary thereof; (f) statutory Liens of
carriers, warehousemen, mechanics, suppliers, materialmen, repairmen or other
Liens imposed by law and arising in the ordinary course of business, for sums
due and payable which are not then past due (or which, if past due, are being
contested in good faith and with respect to which adequate reserves are being
maintained to the extent required by GAAP); (g) Liens not otherwise permitted by
this definition and incurred in the ordinary course of business of any or all of
the Borrower, the General Partner or any Subsidiary thereof with respect to
obligations which do not exceed $500,000 in principal amount in the aggregate at
any one time outstanding; and (h) the interests of lessees and lessors under
leases of real or personal property made in the ordinary course of business
which would not have a Material Adverse Effect.

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

 

16



--------------------------------------------------------------------------------

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

“Prime Rate” means the rate of interest publicly announced by the Administrative
Agent in New York City from time to time as its Prime Rate.

“Quotation Date” has the meaning set forth in Section 2.7(b).

“Rating Agencies” means, collectively, S&P, Moody’s and Fitch.

“Real Property Assets” means as of any time, the real property assets owned
directly or indirectly by the Borrower, the General Partner and/or their
Consolidated Subsidiaries at such time, and “Real Property Asset” means any one
of them.

“Recourse Debt” shall mean Debt of the Borrower, the General Partner or any
Consolidated Subsidiary that is not Non-Recourse Debt.

“Reference Bank” means the principal London offices of the Administrative Agent.

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, deposit, discharge, leaching or migration.

“Required Banks” means, at any time, Banks having at least fifty-one percent
(51%) of the aggregate amount of the Commitments or, if the Commitments shall
have been terminated, holding Notes evidencing at least fifty-one percent
(51%) of the aggregate unpaid principal amount of the Loans (provided, that in
the case of Swingline Loans, the amount of each Bank’s funded participation
interest in such Swingline Loans shall be considered for purposes hereof as if
it were a direct loan and not a participation interest, and the aggregate amount
of Swingline Loans owing to the Swingline Lender shall be considered for
purposes hereof as reduced by the amount of such funded participation
interests); provided, however, that no Defaulting Lender shall be permitted to
vote on any matter requiring the vote of the Required Banks and for purposes of
determining the Required Banks the Commitment of such Bank or the unpaid
principal amount of Loan evidenced by Notes held by such Bank, as applicable,
shall not be counted.

 

17



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

“Secured Debt” means all Debt secured by a Lien on real property.

“Separate Parcel” means a Real Property Asset that is a single, legally
subdivided, separately zoned parcel that can be legally transferred or conveyed
separate and distinct from any other Real Property Asset without benefit of any
other Real Property Asset.

“Solvent” means, with respect to any Person, that the fair saleable value of
such Person’s assets exceeds the Debts of such Person.

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests representing either (i) ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
or (ii) a majority of the economic interest therein, are at the time directly or
indirectly owned by the Borrower.

“Swingline Borrowing” has the meaning set forth in Section 1.3.

“Swingline Commitment” has the meaning set forth in Section 2.18(a).

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as swingline
lender hereunder, and its permitted successors in such capacity in accordance
with the terms of this Agreement.

“Swingline Loan” means a loan made by the Swingline Lender pursuant to
Section 2.18.

“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent for the Banks, and its successors in such capacity.

“Taxes” has the meaning set forth in Section 8.4.

“Term” has the meaning set forth in Section 2.9(b).

“Total Asset Value” means, the sum of (w) with respect to each Real Property
Asset for which there is a valid certificate of occupancy or a representation
from the Borrower that it is legally permitted to occupy such Real Property
Asset and is not less than 85% leased and occupied as of the last day of the
applicable fiscal quarter, the quotient of (i) Adjusted Annual EBITDA
(calculated after giving effect to any required free rent periods by calculating
the average cash rent over the term of the lease during such free rent periods)
with respect thereto for the previous four (4) consecutive quarters (or, if
(A) owned for less than four (4) quarters, the Adjusted Annual EBITDA
(calculated after giving effect to any required free rent periods by calculating
the average cash rent over the term of the lease during such free rent periods)
for such period, annualized, or (B) 85% leased and occupied for less than a full
fiscal

 

18



--------------------------------------------------------------------------------

quarter, the Adjusted Annual EBITDA (calculated after giving effect to any
required free rent periods by calculating the average cash rent over the term of
the lease during such free rent periods) for the period so leased and occupied
(whether or not owned for the previous four (4) fiscal quarters), annualized),
including the quarter then ended, but less reserves for Capital Expenditures of
(A)$0.30 per square foot per annum for each Real Property Asset that is an
office property, and (B) $0.15 per square foot per annum for each Real Property
Asset that is an industrial property, divided by (ii) the FMV Cap Rate, (x) with
respect to each Real Property Asset for which there is a valid certificate of
occupancy or a representation from the Borrower that it is lawfully permitted to
occupy such Real Property Asset but which is or has been less than 85% leased or
occupied for four full consecutive fiscal quarters, an amount equal to 75% of
the book value thereof, net of impairment charges, provided, however, that if
any such Real Property Asset shall remain less than 85% leased or occupied for
more than 24 consecutive months, then the value thereof shall be equal to 50% of
book value, (y) with respect to land and Development Properties, the lesser of
(i) the cost actually paid by the Borrower, the General Partner or any of their
Subsidiaries, and (ii) the market value, each as determined in accordance with
GAAP, of such land or Development Properties, and (z) Unrestricted Cash or Cash
Equivalents of the Borrower, the General Partner and their Subsidiaries as of
the date of determination.

“Total Debt” means the sum of the balance sheet amount of all Debt of the
Borrower, the General Partner and their Consolidated Subsidiaries. Total Debt
shall not be determined in accordance with GAAP, but instead shall be equal to
the sum of the stated principal amount of each item of Debt.

“Total Debt Ratio” means the ratio, as of the date of determination, of (i) the
sum of (x) the Total Debt of the Borrower, the General Partner and their
Consolidated Subsidiaries and (y) the Borrower’s and the General Partner’s pro
rata share of the Total Debt of any Minority Holdings of the Borrower or the
General Partner to (ii) Total Asset Value.

“Total Debt Service” means, as of the last day of each calendar quarter, an
amount equal to the sum of (i) interest (whether accrued, paid or capitalized)
payable by Borrower on its Debt for the previous four consecutive quarters
including the quarter then ended, plus (ii) scheduled payments of principal on
such Debt, whether or not paid by the Borrower (excluding balloon payments) for
the previous four consecutive quarters including the quarter then ended, plus
(iii) the Borrower’s and the General Partner’s pro rata share of the Total Debt
Service of any Minority Holdings of the Borrower or the General Partner.

“Unencumbered Asset Pool Net Operating Cash Flow” means, as of any date of
determination the Adjusted Annual EBITDA attributable to the Unencumbered Asset
Pool Properties. Notwithstanding the foregoing, with respect to any Unencumbered
Asset Pool Property owned by the Borrower, the General Partner or any of their
Consolidated Subsidiaries for a period of less four (4) fiscal quarters,
Unencumbered Asset Pool Net Operating Cash Flow shall be determined in a manner
consistent with the foregoing calculation utilizing annualized Adjusted Annual
EBITDA for the relevant period of the Borrower’s, the General Partner’s or any
of their Consolidated Subsidiaries’ ownership of such Unencumbered Asset Pool
Property.

 

19



--------------------------------------------------------------------------------

“Unencumbered Asset Pool Properties” means, as of any date, the Real Property
Assets listed in Exhibit B attached hereto and made a part hereof, each of which
is 100% owned in fee (or leasehold pursuant to a Financeable Ground Lease in the
case of assets listed on Exhibit C as leaseholds), directly or indirectly, by
the Borrower and/or the General Partner, together with all Real Property Assets
which have become part of the Unencumbered Asset Pool Properties as of such
date, and, as to all of the foregoing, each of which is (i) either an industrial
property or primarily an office property which may have secondary uses or land
or a Development Property which will be either an industrial or office property
or a mortgage note, and (ii) not subject to any Lien (other than Permitted
Liens).

“Unencumbered Asset Pool Properties Value” means the sum of:

(i) with respect to the Unencumbered Asset Pool Properties for which there is a
valid certificate of occupancy or a representation from the Borrower that it is
legally permitted to occupy such Real Property Asset and which is not less than
85% leased and occupied as of the last day of the applicable fiscal quarter, the
quotient of (x) the Unencumbered Asset Pool Net Operating Cash Flow (calculated
after giving effect to any required free rent periods by calculating the average
cash rent over the term of the lease during such free rent periods) with respect
thereto for the previous four (4) consecutive quarters (or if (A) owned for less
than four (4) quarters, the Unencumbered Asset Pool Net Operating Cash Flow
(calculated after giving effect to any required free rent periods by calculating
the average cash rent over the term of the lease during such free rent periods)
for such period, annualized, or (B) 85% leased and occupied for less than a full
fiscal quarter, the Unencumbered Asset Pool Net Operating Cash Flow (calculated
after giving effect to any required free rent periods by calculating the average
cash rent over the term of the lease during such free rent periods) for the
period so leased and occupied (whether or not owned for the previous four
(4) fiscal quarters), annualized), including the quarter then ended, divided by
(y) the FMV Cap Rate, provided, however, that if any such Unencumbered Asset
Pool Property shall have been less than 85% leased and occupied for four
(4) full consecutive fiscal quarters, then the value thereof shall be equal to
an amount equal to 75% of the book value thereof, net of impairment charges,
provided, however, that if any such Real Property Asset shall remain less than
85% leased or occupied for more than 24 consecutive months, then the value
thereof shall be equal to 50% of book value; and

(ii) with respect to the Unencumbered Asset Pool Properties which are land or
Development Properties or mortgage notes, fifty percent (50%) of (A) in the case
of land or Development Properties, the lesser of (A) the cost actually paid by
the Borrower, the General Partner or any of their Subsidiaries, and (B) the
market value, each as determined in accordance with GAAP, of such land or
Development Properties, and (B) in the case of mortgage notes, the book value
thereof, determined in accordance with GAAP, provided that the value
attributable to land, Development Properties and mortgage notes, in the
aggregate shall not at any time exceed 15% of Unencumbered Asset Pool Properties
Value.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the

 

20



--------------------------------------------------------------------------------

then most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

“Unrestricted Cash and Cash Equivalents” means Cash and Cash Equivalents that is
not subject to any pledge, lien or control agreement, less (i) $35,000,000,
(ii) amounts normally and customarily set aside by Borrower for operating,
capital and interest reserves, and (iii) amounts placed with third parties as
deposits or security for contractual obligations.

“Unsecured Debt” means Debt not secured by a Lien on real property.

“Unsecured Debt Ratio” means, as of any date of determination, the ratio of the
Unencumbered Asset Pool Properties Value as of the date of determination to the
aggregate amount of Unsecured Debt of the Borrower, the General Partner and
their Consolidated Subsidiaries outstanding as of such date of determination.

“Unsecured Debt Service” means, for any calendar quarter, the interest actually
payable (or accrued) on the Loans and all other Unsecured Debt.

“Unused Commitments” means an amount equal to all unadvanced funds (other than
unadvanced funds in connection with any construction loan) which any third party
is obligated to advance to the Borrower or otherwise, pursuant to any Loan
Document, written instrument or otherwise.

Section 1.2 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP, applied on a
basis consistent (except for changes concurred in by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statements of the Borrower delivered to the Administrative Agent and the Banks;
provided that, if the Borrower notifies the Administrative Agent and the Banks
that the Borrower wishes to amend any covenant in Article V to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Banks wish to amend
Article V for such purpose), then the Borrower’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner satisfactory to the Borrower and the
Required Banks.

Section 1.3 Types of Borrowings. The term “Borrowing” denotes the aggregation of
Loans of one or more Banks to be made to the Borrower pursuant to Article II on
the same date, all of which Loans are of the same type (subject to Article VIII)
and, except in the case of Base Rate Loans, Money Market Absolute Rate Loans and
Swingline Loans, have the same Interest Period. Borrowings are classified for
purposes of this Agreement either by reference to the pricing of Loans
comprising such Borrowing (e.g., a “Euro-Dollar Borrowing” is

 

21



--------------------------------------------------------------------------------

a Borrowing comprised of Euro-Dollar Loans) or by reference to the provisions of
Article II under which participation therein is determined (i.e., a “Committed
Borrowing” is a Borrowing under Section 2.1 in which all Banks participate in
proportion to their Commitments, while a “Money Market Borrowing” is a Borrowing
under Section 2.3, and a “Swingline Borrowing” is a Borrowing under Section 2.18
in which only the Swingline Lender participates (subject to the provisions of
said Section 2.18)).

ARTICLE II

THE CREDITS

Section 2.1 Commitments to Lend. Each Bank severally agrees, on the terms and
conditions set forth in this Agreement, to make Committed Loans to the Borrower
and participate in Letters of Credit issued by the Fronting Bank on behalf of
the Borrower pursuant to this Section from time to time during the Term in
amounts such that the aggregate principal amount of Committed Loans by such Bank
at any one time outstanding plus such Bank’s pro rata share of Swingline Loans
outstanding together with such Bank’s pro rata share of the Letter of Credit
Usage shall not exceed the amount of its Commitment. The aggregate amount of
Committed Loans to be made hereunder together with the Letter of Credit Usage
and outstanding Money Market Loans shall not exceed the Loan Amount. Each
Borrowing under this subsection (a) shall be in an aggregate principal amount of
at least $2,500,000, or an integral multiple of $500,000 in excess thereof and,
other than with respect to Money Market Loans and Swingline Loans, shall be made
from the several Banks ratably in proportion to their respective Commitments.
Subject to the limitations set forth herein, any amounts repaid may be
reborrowed.

Section 2.2 Notice of Committed Borrowing. (a) The Borrower shall give the
Administrative Agent notice (a “Notice of Committed Borrowing”) not later than
2:00 p.m. (New York City time) (x) one Domestic Business Day before each Base
Rate Borrowing, (y) three (3) Euro-Dollar Business Days before each Euro-Dollar
Borrowing, or (z) three (3) Domestic Business Days before each Borrowing bearing
interest at the Offered Rate, specifying:

(1) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Domestic Borrowing or a Borrowing bearing interest at the Offered Rate
or a Euro-Dollar Business Day in the case of a Euro-Dollar Borrowing,

(2) the aggregate amount of such Borrowing,

(3) whether the Loans comprising such Borrowing are to be Base Rate Loans, Loans
bearing interest at the Offered Rate or Euro-Dollar Loans,

(4) in the case of a Euro-Dollar Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period,

 

22



--------------------------------------------------------------------------------

(5) the intended use for the proceeds of such Borrowing, and

(6) that no Default or Event of Default has occurred or is continuing.

Notwithstanding the time frame set forth in clause (a)(x) above, in the event
that the Money Market Quotes submitted by the Banks pursuant to Section 2.3(c)
below are, in the aggregate, in an amount less than the principal amount
requested by the Borrower in the related Money Market Quote Request, then the
Borrower shall be permitted to give the Administrative Agent notice of its
intent to make a Base Rate Borrowing, in the amount of the difference between
accepted Money Market Quotes and the principal amount requested by Borrower in
the related Money Market Quote Request, no later than 2:30 p.m. (New York City
time) on the date of such Borrowing.

(b) Borrower shall give the Administrative Agent, and the designated Fronting
Bank, written notice in the event that it desires to have Letters of Credit
(each, a “Letter of Credit”) issued hereunder no later than 2:00 p.m., New York
City time, at least four (4) Domestic Business Days prior to the date of such
issuance. Each such notice shall specify (i) the designated Fronting Bank,
(ii) the aggregate amount of the requested Letters of Credit, (iii) the
individual amount of each requested Letter of Credit and the number of Letters
of Credit to be issued, (iv) the date of such issuance (which shall be a
Domestic Business Day), (v) the name and address of the beneficiary, (vi) the
expiration date of the Letter of Credit (which in no event shall be later than
twelve (12) months after the issuance of such Letter of Credit or the Maturity
Date, whichever is earlier), (vii) the purpose and circumstances for which such
Letter of Credit is being issued and (viii) the terms upon which each such
Letter of Credit may be drawn down (which terms shall not leave any discretion
to Fronting Bank). Each such notice may be revoked telephonically by the
Borrower to the applicable Fronting Bank and the Administrative Agent any time
prior to the date of issuance of the Letter of Credit by the applicable Fronting
Bank, provided such revocation is confirmed in writing by the Borrower to the
Fronting Bank and the Administrative Agent within one (1) Domestic Business Day
by facsimile. No later than 2:00 p.m., New York City time, on the date that is
four (4) Domestic Business Days prior to the date of issuance, the Borrower
shall specify a precise description of the documents and the verbatim text of
any certificate to be presented by the beneficiary of such Letter of Credit,
which if presented by such beneficiary prior to the expiration date of the
Letter of Credit would require the Fronting Bank to make a payment under the
Letter of Credit; provided, that Fronting Bank may, in its reasonable judgment,
require changes in any such documents and certificates only in conformity with
changes in customary and commercially reasonable practice or law and, provided
further, that no Letter of Credit shall require payment against a conforming
draft to be made thereunder on the following Domestic Business Day that such
draft is presented if such presentation is made later than 10:00 A.M. New York
City time (except that if the beneficiary of any Letter of Credit requests at
the time of the issuance of its Letter of Credit that payment be made on the
same Domestic Business Day against a conforming draft, such beneficiary shall be
entitled to such a same day draw, provided such draft is presented to the
applicable Fronting Bank no later than 10:00 A.M. New York City time and
provided further the Borrower shall have requested to the Fronting Bank and the
Administrative Agent that such beneficiary shall be entitled to a same day
draw). In determining whether to pay on such Letter of Credit, the Fronting Bank
shall be responsible only to determine that the documents and certificates
required to be delivered under the Letter of Credit have been delivered and that
they comply on their face with the requirements of that Letter of Credit.

 

23



--------------------------------------------------------------------------------

Section 2.3 Money Market Borrowings.

(a) The Money Market Option. In addition to Committed Borrowings pursuant to
Section 2.1, at such time as the Borrower’s Credit Rating is an Investment Grade
Rating from at least two Rating Agencies, one of which shall be S&P or Moody’s,
the Borrower may, as set forth in this Section 2.3, request the Banks during the
Term to make offers to make Money Market Loans to the Borrower, not to exceed,
at such time, the lesser of (i) the aggregate Commitments less the Outstanding
Balance, and (ii) 50% of the aggregate Commitments. The Banks may, but shall
have no obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section.

(b) Money Market Quote Request. When the Borrower wishes to request offers to
make Money Market Loans under this Section, it shall transmit to the
Administrative Agent by telex or facsimile transmission a Money Market Quote
Request substantially in the form of Exhibit E hereto so as to be received not
later than 2:00 p.m. (New York City time) on (x) the fourth Euro-Dollar Business
Day prior to the date of Borrowing proposed therein, in the case of a LIBOR
Auction, or (y) the Domestic Business Day next preceding the date of Borrowing
proposed therein, in the case of an Absolute Rate Auction (or, in either case,
such other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified to the Banks not later than the date of
the Money Market Quote Request for the first LIBOR Auction or Absolute Rate
Auction for which such change is to be effective) specifying:

(i) the proposed date of Borrowing, which shall be a Euro-Dollar Business Day in
the case of a LIBOR Auction or a Domestic Business Day in the case of an
Absolute Rate Auction,

(ii) the aggregate amount of such Borrowing, which shall be $10,000,000 or a
larger multiple of $500,000,

(iii) the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period, and

(iv) whether the Money Market Quotes requested are to set forth a Money Market
Margin or a Money Market Absolute Rate.

The Borrower may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request. No Money Market Quote
Request shall be given within thirty days (or such other number of days as the
Borrower and the Administrative Agent may agree) of any other Money Market Quote
Request.

(c) Invitation for Money Market Quotes. Promptly upon receipt of a Money Market
Quote Request, the Administrative Agent shall send to the Banks by telex or
facsimile transmission an Invitation for Money Market Quotes substantially in
the form of Exhibit F hereto, which shall constitute an invitation by the
Borrower to each Bank to submit Money Market Quotes offering to make the Money
Market Loans to which such Money Market Quote Request relates in accordance with
this Section 2.3.

 

24



--------------------------------------------------------------------------------

(d) Submission and Contents of Money Market Quotes. (i) Each Bank may submit a
Money Market Quote containing an offer or offers to make Money Market Loans in
response to any Invitation for Money Market Quote Request. Each Money Market
Quote must comply with the requirements of this subsection (d) and must be
submitted to the Administrative Agent by telex or facsimile transmission at its
offices specified in or pursuant to Section 9.1 not later than (x) 10:00 a.m.
(New York City time) on the third Euro-Dollar Business Day prior to the proposed
date of Borrowing, in the case of a LIBOR Auction, or (y) 10:00 a.m. (New York
City time) on the proposed date of Borrowing, in the case of an Absolute Rate
Auction (or, in either case, such other time or date as the Borrower and the
Administrative Agent shall have mutually agreed and shall have notified to the
Banks not later than the date of the Money Market Quote Request for the first
LIBOR Auction or Absolute Rate Auction for which such change is to be
effective); provided that Money Market Quotes submitted by the Administrative
Agent (or any affiliate of the Administrative Agent) in the capacity of a Bank
may be submitted, and may only be submitted, if the Administrative Agent or such
affiliate notifies the Borrower of the terms of the offer or offers contained
therein not later than thirty (30) minutes prior to the applicable deadline for
the other Banks. Subject to Articles III and VI, any Money Market Quote so made
shall be irrevocable except with the written consent of the Administrative Agent
given on the instructions of the Borrower. Such Money Market Loans may be funded
by such Bank’s Designated Lender (if any) as provided in Section 9.6(d); however
such Bank shall not be required to specify in its Money Market Quote whether
such Money Market Loans will be funded by such Designated Lender.

(ii) Each Money Market Quote shall be in substantially the form of Exhibit G
hereto and shall in any case specify:

(1) the proposed date of Borrowing,

(2) the principal amount of the Money Market Loan for which each such offer is
being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Bank, (x) must be $10,000,000 or a larger multiple of
$500,000, (y) may not exceed the principal amount of Money Market Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Money Market Loans for which offers being made by
such quoting Bank may be accepted,

(3) in the case of a LIBOR Auction, the margin above or below the applicable
London Interbank Offered Rate (the “Money Market Margin”) offered for each such
Money Market Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate,

(4) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Money Market Absolute Rate”)
offered for each such Money Market Loan, and

 

25



--------------------------------------------------------------------------------

(5) the identity of the quoting Bank.

A Money Market Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Money Market
Quote Request.

(iii) Any Money Market Quote shall be disregarded if it:

(1) is not substantially in conformity with Exhibit G hereto or does not specify
all of the information required by subsection (d)(ii) above;

(2) contains qualifying, conditional or similar language;

(3) proposes terms other than or in addition to those set forth in the
applicable Invitation for Money Market Quotes; or

(4) arrives after the time set forth in subsection (d)(i).

(e) Notice to Borrower. The Administrative Agent shall promptly notify the
Borrower (x) with respect to each Money Market Quote submitted in accordance
with subsection (d), of the terms of such Money Market Quote and the identity of
the Bank submitting such Money Market Quote and (y) of any Money Market Quote
that amends, modifies or is otherwise inconsistent with a previous Money Market
Quote submitted by such Bank with respect to the same Money Market Quote
Request. Any such subsequent Money Market Quote shall be disregarded by the
Administrative Agent unless such subsequent Money Market Quote is submitted
solely to correct a manifest error in such former Money Market Quote. The
Administrative Agent’s notice to the Borrower shall specify (A) the aggregate
principal amount of Money Market Loans for which offers have been received for
each Interest Period specified in the related Money Market Quote Request,
(B) the respective principal amounts and Money Market Margins or Money Market
Absolute Rates, as the case may be, so offered and (C) if applicable,
limitations on the aggregate principal amount of Money Market Loans for which
offers in any single Money Market Quote may be accepted.

(f) Acceptance and Notice by Borrower. Not later than 1:00 p.m. (New York City
time) on (x) the third Euro-Dollar Business Day prior to the proposed date of
Borrowing, in the case of a LIBOR Auction, or (y) the proposed date of
Borrowing, in the case of an Absolute Rate Auction (or, in either case, such
other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified to the Banks not later than the date of
the Money Market Quote Request for the first LIBOR Auction or Absolute Rate
Auction for which such change is to be effective), the Borrower shall notify the
Administrative Agent of its acceptance or non-acceptance of the offers so
notified to it pursuant to subsection (e). In the case of acceptance, such
notice (a “Notice of Money Market Borrowing”) shall specify the aggregate
principal amount of offers for each Interest Period that are accepted. The
Borrower may accept any Money Market Quote in whole or in part; provided that:

(i) the aggregate principal amount of each Money Market Borrowing may not exceed
the applicable amount set forth in the related Money Market Quote Request;

 

26



--------------------------------------------------------------------------------

(ii) the principal amount of each Money Market Borrowing must be $10,000,000 or
a larger multiple of $500,000;

(iii) acceptance of offers may only be made on the basis of ascending Money
Market Margins or Money Market Absolute Rates, as the case may be; and

(iv) the Borrower may not accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement.

(g) Allocation by Administrative Agent. If offers are made by two or more Banks
with the same Money Market Margins or Money Market Absolute Rates, as the case
may be, for a greater aggregate principal amount than the amount in respect of
which such offers are accepted for the related Interest Period, the principal
amount of Money Market Loans in respect of which such offers are accepted shall
be allocated by the Administrative Agent among such Banks as nearly as possible
(in multiples of $500,000, as the Administrative Agent may deem appropriate) in
proportion to the aggregate principal amounts of such offers. Determinations by
the Administrative Agent of the amounts of Money Market Loans shall be
conclusive in the absence of manifest error.

(h) Notification by Administrative Agent. Upon receipt of the Borrower’s Notice
of Money Market Borrowing in accordance with Section 2.3(f) hereof, the
Administrative Agent shall, on the date such Notice of Money Market Borrowing is
received by the Administrative Agent, notify each Bank of the principal amount
of the Money Market Borrowing accepted by the Borrower and of such Bank’s share
(if any) of such Money Market Borrowing and such Notice of Money Market
Borrowing shall not thereafter be revocable by the Borrower. A Bank who is
notified that it has been selected to make a Money Market Loan may designate its
Designated Lender (if any) to fund such Money Market Loan on its behalf, as
described in Section 9.6(d). Any Designated Lender which funds a Money Market
Loan shall on and after the time of such funding become the obligee under such
Money Market Loan and be entitled to receive payment thereof when due. No Bank
shall be relieved of its obligation to fund a Money Market Loan, and no
Designated Lender shall assume such obligation, prior to the time the applicable
Money Market Loan is funded.

Section 2.4 Notice to Banks; Funding of Loans.

(a) Upon receipt of a Notice of Committed Borrowing, the Administrative Agent
shall notify each Bank on the same day as it receives the Notice of Committed
Borrowing of the contents thereof and of such Bank’s share of such Borrowing and
such Notice of Committed Borrowing shall not thereafter be revocable by the
Borrower.

(b) Not later than 2:00 P.M. (New York City time) on the date of each Committed
Borrowing, each Bank shall make available its share of such Committed Borrowing,
in Federal or other funds immediately available in New York City, to the
Administrative Agent at its address referred to in Section 9.1. The
Administrative Agent will make the funds so received from the Banks available to
the Borrower at the Administrative Agent’s aforesaid address. If the Borrower
has requested the issuance of a Letter of Credit, no later than 12:00

 

27



--------------------------------------------------------------------------------

Noon (New York City time) on the date of such issuance as indicated in the
notice delivered pursuant to Section 2.2(b), the Fronting Bank shall issue such
Letter of Credit in the amount so requested and deliver the same to the Borrower
with a copy thereof to the Administrative Agent. At the request of any Bank, the
Administrative Agent promptly shall deliver copies thereof to such Bank.
Immediately upon the issuance of each Letter of Credit by the Fronting Bank,
such Fronting Bank shall be deemed to have sold and transferred to each other
Bank, and each such other Bank shall be deemed, and hereby agrees, to have
irrevocably and unconditionally purchased and received from the Fronting Bank,
without recourse or warranty, an undivided interest and a participation in such
Letter of Credit, any drawing thereunder, and the obligations of the Borrower
hereunder with respect thereto, and any security therefor or guaranty pertaining
thereto, in an amount equal to such Bank’s ratable share thereof (based upon the
ratio its Commitment bears to the aggregate of all Commitments). Upon any change
in any of the Commitments in accordance herewith, there shall be an automatic
adjustment to such participations to reflect such changed shares. The Fronting
Bank shall have the primary obligation to fund any and all draws made with
respect to such Letter of Credit notwithstanding any failure of a participating
Bank to fund its ratable share of any such draw. Unless the Administrative Agent
determines that any applicable condition specified in Article III has not been
satisfied, the Administrative Agent will instruct the Fronting Bank to make such
Letter of Credit available to the Borrower and the Fronting Bank shall make such
Letter of Credit available to the Borrower at the Borrower’s aforesaid address
or at such address in the United States as Borrower shall request on the date of
the Borrowing.

(c) Not later than 3:00 p.m. (New York City time) on the date of each Swingline
Borrowing as indicated in the applicable Notice of Borrowing, the Swingline
Lender shall make available such Swingline Borrowing in Federal funds
immediately available in New York, New York to the Administrative Agent at its
address referred to in Section 9.1.

(d) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s share of such Borrowing, the Administrative
Agent may assume that such Bank has made such share available to the
Administrative Agent on the date of such Borrowing in accordance with subsection
(b) of this Section 2.4 and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Bank shall not have so made such share available
to the Administrative Agent, such Bank and the Borrower severally agree to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of the Borrower, a rate per annum equal
to the higher of the Federal Funds Rate and the interest rate applicable thereto
pursuant to Section 2.7 and (ii) in the case of such Bank, the Federal Funds
Rate. If such Bank shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Bank’s Loan included in such
Borrowing for purposes of this Agreement.

 

28



--------------------------------------------------------------------------------

Section 2.5 Notes.

(a) At the request of any Bank, its Loans shall be evidenced by the Notes, each
of which shall be payable to the order of each applicable Bank for the account
of its Applicable Lending Office in an amount equal to each such Bank’s
Commitment.

(b) Each Bank may, by notice to the Borrower and the Administrative Agent,
request that its Loans of a particular type be evidenced by a separate Note in
an amount equal to the aggregate unpaid principal amount of such Bank’s Loans of
such type. Each such Note shall be in substantially the form of Exhibit A
hereto, with appropriate modifications to reflect the fact that it evidences
solely Loans of the relevant type for such Bank. Each reference in this
Agreement to the “Note” of such Bank shall be deemed to refer to and include any
or all of such Notes, as the context may require.

(c) Upon receipt of each Bank’s Note, the Administrative Agent shall forward
such Note to such Bank. Each Bank shall record the date, amount, type and
maturity of each Loan made by it and the date and amount of each payment of
principal made by the Borrower with respect thereto, and may, if such Bank so
elects in connection with any transfer or enforcement of its Note, endorse on
the schedule forming a part thereof appropriate notations to evidence the
foregoing information with respect to each such Loan then outstanding; provided
that the failure of any Bank to make any such recordation or endorsement shall
not affect the obligations of the Borrower hereunder or under the Notes. Each
Bank is hereby irrevocably authorized by the Borrower so to endorse its Note and
to attach to and make a part of its Note a continuation of any such schedule as
and when required.

(d) There shall be no more than ten (10) Euro-Dollar Borrowings outstanding at
any one time pursuant to this Agreement.

Section 2.6 Maturity of Loans. The Loans, except as otherwise provided herein
with respect to Swingline Loans, shall mature, and the principal amount thereof
shall be due and payable, on the Maturity Date. Swingline Loans shall mature,
and the principal amount thereof shall be due and payable, in accordance with
Section 2.18(b)(iii).

Section 2.7 Interest Rates.

(a) Each Base Rate Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Loan is made until it becomes due, at a
rate per annum equal to the sum of the Applicable Margin for Base Rate Loans
plus the Base Rate for such day. Such interest shall be payable in arrears for
each Interest Period on the last day thereof.

(b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during the Interest Period applicable thereto, at a
rate per annum equal to the sum of the Applicable Margin for Euro-Dollar Loans
plus the Adjusted London Interbank Offered Rate for such day. Such interest
shall be payable in arrears for each Interest Period on the last day thereof
and, if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.

 

29



--------------------------------------------------------------------------------

“Adjusted London Interbank Offered Rate” applicable to any Interest Period means
a rate per annum equal to the quotient obtained (rounded upward, if necessary,
to the next higher 1/100 of 1%) by dividing (i) the applicable London Interbank
Offered Rate by (ii) 1.00 minus the Euro-Dollar Reserve Percentage.

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents). The Adjusted London Interbank Offered Rate shall be adjusted
automatically on and as of the effective date of any change in the Euro-Dollar
Reserve Percentage.

The “London Interbank Offered Rate” applicable to a particular Interest Period
shall mean a rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) for Dollar deposits with maturities comparable to such Interest
Period as of 11:00 a.m., London time, on the Quotation Date; provided, however,
if such rate is not available at such time for any reason, the “London Interbank
Offered Rate” applicable to a particular Interest Period shall mean a rate per
annum equal to the rate at which Dollar deposits in an amount approximately
equal to the applicable Euro-Dollar Loan(s), and with maturities comparable to
the last day of the Interest Period with respect to which such London Interbank
Offered Rate is applicable, are offered in immediately available funds in the
London Interbank Market to the London office of the Administrative Agent by
leading banks in the Eurodollar market at 11:00 a.m., London time on the
Quotation Date.

The “Quotation Date” means, in relation to any period for which an interest rate
is to be determined, two (2) Euro-Dollar Business Days before the first day of
that period, unless market practice differs in the relevant interbank market for
a currency, in which case the Quotation Date for that currency will be
determined by the Administrative Agent in accordance with market practice in the
London interbank market (and if quotations would normally be given by leading
banks in the London interbank market on more than one day, the Quotation Date
will be the last of those days).

(c) Subject to Section 8.1, each Money Market LIBOR Loan shall bear interest on
the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the sum of the London Interbank Offered
Rate for such Interest Period (determined in accordance with Section 2.7(b) as
if the related Money Market LIBOR Borrowing were a Committed Euro-Dollar
Borrowing) plus (or minus) the Money Market Margin quoted by the Bank making
such Loan in accordance with Section 2.3. Each Money Market Absolute Rate Loan
shall bear interest on the outstanding principal amount thereof, for the
Interest Period applicable thereto, at a rate per annum equal to the Money
Market Absolute Rate quoted by the Bank making such Loan in accordance with
Section 2.3. Such interest shall be payable for each Interest Period on the last
day thereof and, if such Interest Period is longer than 3 months, at intervals
of 3 months after the first day thereof.

 

30



--------------------------------------------------------------------------------

(d) Interest on all Loans bearing interest at the Offered Rate shall be payable
for each applicable Interest Period on the last day thereof.

(e) In the event that, and for so long as, any Event of Default shall have
occurred and be continuing, the outstanding principal amount of the Loans, and,
to the extent permitted by law, overdue interest in respect of all Loans, shall
bear interest at the annual rate of the sum of the Base Rate and two percent
(2%).

(f) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the Banks of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.

(g) The Reference Bank agrees to use its best efforts to furnish quotations to
the Administrative Agent as contemplated by this Section. If the Reference Bank
does not furnish a timely quotation, the provisions of Section 8.1 shall apply.

Section 2.8 Fees.

(a) Facility Fee.

(i) During the Term, the Borrower shall pay to the Administrative Agent for the
account of the Banks ratably in proportion to their respective Commitments, a
facility fee on the full Loan Amount at the respective percentages per annum
based upon the Borrower’s Credit Rating in accordance with the following table:

 

Borrower’s Credit Rating    Facility Fee

<BBB-/Baa3 or unrated

   .700%

BBB-/Baa3

   .575%

BBB/Baa2

   .450%

BBB+/Baal

   .400%

A-/A3 or better

   .350%

(ii) The facility fee shall be payable at all times (quarterly in arrears),
irrespective of usage, on each January 1, April 1, July 1, and October 1 during
the Term and any extensions thereof. Any change in the Borrower’s Credit Rating
causing it to move into a different range on the table shall effect an immediate
change in the applicable percentage per annum. If the Borrower (or General
Partner) has only two ratings, it will be the higher of the two. In the event
that the ratings are more than one level apart, the median rating will be used.
If the Borrower has three ratings and such ratings are split, then, if the
difference between the highest and lowest is one level apart, it will be the
highest of the three, but if the difference is more than one level, the rating
will be the average of the two highest (or if such average is not a recognized
category, then the second highest rating will be used).

 

31



--------------------------------------------------------------------------------

(b) Letter of Credit Fee. During the Term, the Borrower shall pay to the
Administrative Agent, for the account of the Banks in proportion to their
interests in respect of undrawn issued Letters of Credit, a fee (a “Letter of
Credit Fee”) in an amount, provided that no Event of Default shall have occurred
and be continuing, equal to a rate per annum equal to the Applicable Margin with
respect to Euro-Dollar Loans on the daily average of such issued and undrawn
Letters of Credit, which fee shall be payable, in arrears, on each
January 1, April 1, July 1 and October 1 during the Term. From the occurrence,
and during the continuance, of an Event of Default, such fee shall be increased
to be equal to two percent (2%) per annum on the daily average of such issued
and undrawn Letters of Credit.

(c) Fronting Bank Fee. The Borrower shall pay any Fronting Bank, for its own
account, a fee (a “Fronting Bank Fee”) at a rate per annum equal to .25% of the
issued and undrawn amount of such Letter of Credit, which fee shall be in
addition to and not in lieu of, the Letter of Credit Fee. The Fronting Bank Fee
shall be payable in arrears on each January 1, April 1, July 1 and October 1
during the Term.

(d) Extension Fee. If the Borrower elects to extend the term of the Commitments
in accordance with Section 2.9(a), the Borrower shall pay to the Administrative
Agent no later than the Original Maturity Date for the account of the Banks in
proportion to their interests, a fee (the “Extension Fee”) in an amount equal to
0.35% of the aggregate Commitments at such time.

(e) Fees Non-Refundable. All fees set forth in this Section 2.8 shall be deemed
to have been earned on the date payment is due in accordance with the provisions
hereof and shall be non-refundable. The obligation of the Borrower to pay such
fees in accordance with the provisions hereof shall be binding upon the Borrower
and shall inure to the benefit of the Administrative Agent and the Banks
regardless of whether any Loans are actually made.

Section 2.9 Extended Maturity Date; Mandatory Termination. (a) The Borrower
shall have one (1) option to extend the Original Maturity Date to the Extended
Maturity Date, exercisable only as provided below and subject to satisfaction of
the following conditions:

(i) the Borrower shall have delivered to the Administrative Agent a written
request for such extension at least thirty (30) days, but not more than one
hundred twenty (120) days, prior to the Original Maturity Date (and the
Administrative Agent shall forward to each Bank a copy of such request promptly
upon receipt thereof);

(ii) no Default or Event of Default shall exist on the date of such written
request from the Borrower and on the Original Maturity Date; and

(iii) the Borrower shall have paid the Extension Fee payable under
Section 2.8(d).

(b) The term (the “Term”) of the Commitments shall terminate and expire, and the
Borrower shall return or cause to be returned all Letters of Credit to the
Fronting Bank, on the Maturity Date.

 

32



--------------------------------------------------------------------------------

Section 2.10 Mandatory Prepayment. (a) In the event that an Unencumbered Asset
Pool Property (or any Separate Parcel that originally formed a part of an
Unencumbered Asset Pool Property) is sold, transferred or released from the
restrictions of Section 5.11 hereof, the Borrower shall, simultaneously with
such sale, transfer or release, prepay the Loans in an amount equal to 100% of
the net proceeds of such sale or transfer, in the event of a sale or transfer,
or such lesser amount as shall be required for the Borrower to remain in
compliance with this Agreement, in the event of such a sale, transfer or
release. Notwithstanding the foregoing, a simultaneous like-kind exchange under
Section 1031 of the Internal Revenue Code will not be subject to the provisions
of this Section 2.10(a), provided that the exchanged property has qualified as a
New Acquisition and any cash “boot” associated therewith shall be applied to
prepayment of the Loans or such lesser amount of such cash “boot” as shall be
required for the Borrower to remain in compliance with this Agreement. Sale of
an Unencumbered Asset Pool Property (or any Separate Parcel that originally
formed a part of a Unencumbered Asset Pool Property) in violation of this
Section 2.10 shall constitute an Event of Default.

(b) In the event that the Unsecured Debt Ratio is not maintained as of the last
day of a calendar quarter, either (i) the Borrower will add a Real Property
Asset to the Unencumbered Asset Pool Properties in accordance with this
Agreement which, on a pro forma basis (i.e. the Unsecured Debt Ratio shall be
recalculated to include such Real Property Asset as though the same had been an
Unencumbered Asset Pool Property for the entire applicable period) would result
in compliance with the Unsecured Debt Ratio, or (ii) the Borrower shall prepay
to the Administrative Agent, for the account of the Banks, an amount necessary
to cause the Unsecured Debt Ratio to be in compliance within ninety (90) days of
the date on which the Unsecured Debt Ratio failed to be maintained. Failure by
the Borrower to comply with the Unsecured Debt Ratio within ninety (90) days of
the date of such non-compliance shall be an Event of Default.

Section 2.11 Optional Prepayments.

(a) The Borrower may, upon at least one Domestic Business Day’s notice to the
Administrative Agent, prepay to the Administrative Agent, for the account of the
Banks, any Base Rate Borrowing or Loans bearing interest at the Offered Rate in
whole at any time, or from time to time in part in amounts aggregating One
Million Dollars ($1,000,000), or an integral multiple of One Million Dollars
($1,000,000) in excess thereof or, if less, the outstanding principal balance,
by paying the principal amount to be prepaid together with accrued interest
thereon to the date of prepayment. The Borrower may, from time to time on any
Domestic Business Day so long as prior notice is given to the Administrative
Agent and the Swingline Lender no later than 1:00 p.m. (New York City time) on
the day on which the Borrower intends to make such prepayment, prepay any
Swingline Loans in whole or in part in amounts aggregating $100,000 or a higher
integral multiple of $100,000 (or, if less, the aggregate outstanding principal
amount of all Swingline Loans then outstanding) by paying the principal amount
to be prepaid together with accrued interest thereon to the date of prepayment.
Each such optional prepayment shall be applied to prepay ratably the Loans of
the several Banks (or the Swingline Lender in the case of Swingline Loans)
included in such Borrowing.

(b) Except as provided in Section 8.2, the Borrower may not prepay all or any
portion of the principal amount of any Euro-Dollar Loan prior to the maturity
thereof unless the

 

33



--------------------------------------------------------------------------------

Borrower shall also pay any applicable expenses pursuant to Section 2.13. Any
such prepayment shall be upon at least three (3) Euro-Dollar Business Days’
notice to the Administrative Agent. Any notice of prepayment delivered pursuant
to this Section 2.11(b) shall set forth the amount of such prepayment which is
applicable to any Loan made for working capital purposes. Each such optional
prepayment shall be in the amounts set forth in Section 2.11(a) above and shall
be applied to prepay ratably the Loans of the Banks included.

(c) The Borrower may not prepay any Money Market Loan.

(d) The Borrower may, upon at least one (1) Domestic Business Day’s notice to
the Administrative Agent (by 2:00 p.m New York time on such Domestic Business
Day), reimburse the Administrative Agent for the benefit of the Fronting Bank
for the amount of any drawing under a Letter of Credit in whole or in part in
any amount.

(e) The Borrower may at any time return any undrawn Letter of Credit to the
Fronting Bank in whole, but not in part, and the Fronting Bank shall give the
Administrative Agent and each of the Banks notice of such return.

(f) The Borrower may at any time and from time to time cancel all or any part of
the Commitments in amounts aggregating One Million Dollars ($1,000,000), or an
integral multiple of One Million Dollars ($1,000,000) in excess thereof, by the
delivery to the Administrative Agent and the Banks of a notice of cancellation
upon at least three (3) Domestic Business Days’ notice to Administrative Agent
and the Banks, whereupon, all or such portion of the Commitments shall terminate
as to the Banks, pro rata on the date set forth in such notice of cancellation,
and, if there are any Loans then outstanding in an aggregate amount which
exceeds the aggregate Commitments (after giving effect to any such reduction),
the Borrower shall prepay to the Administrative Agent, for the account of the
Banks, all or such portion of Loans outstanding on such date in accordance with
the requirements of Sections 2.11(a) and (b). In no event shall the Borrower be
permitted to cancel Commitments for which a Letter of Credit has been issued and
is outstanding unless the Borrower returns (or causes to be returned) such
Letter of Credit to the Fronting Bank. The Borrower shall be permitted to
designate in its notice of cancellation which Loans, if any, are to be prepaid.
A reduction of the Commitments pursuant to this Section 2.11(f) shall not effect
a reduction in the Swingline Commitment (unless so elected by the Borrower)
until the aggregate Commitments have been reduced to an amount equal to the
Swingline Commitment.

(g) Upon receipt of a notice of prepayment or cancellation or a return of a
Letter of Credit pursuant to this Section, the Administrative Agent shall
promptly, and in any event within one (1) Domestic Business Day, notify each
Bank of the contents thereof and of such Bank’s ratable share (if any) of such
prepayment or cancellation and such notice shall not thereafter be revocable by
the Borrower.

(h) Any amounts so prepaid pursuant to this Section 2.11 may be reborrowed
subject to the other terms of this Agreement. In the event that the Borrower
elects to cancel all or any portion of the Commitments and the Swingline
Commitment pursuant to Section 2.11(f) hereof, such cancellation shall be
irrevocable and such amounts may not be reborrowed.

 

34



--------------------------------------------------------------------------------

Section 2.12 General Provisions as to Payments.

(a) The Borrower shall make each payment of principal of, and interest on, the
Loans and of fees hereunder, not later than 3:00 p.m. (New York City time) on
the date when due, in Federal or other funds immediately available in New York
City, to the Administrative Agent at its address referred to in Section 9.1. The
Administrative Agent will distribute to each Bank its ratable share of each such
payment received by the Administrative Agent for the account of the Banks on the
same day as received by the Administrative Agent if received by the
Administrative Agent by 3:00 p.m. (New York City time), or, if received by the
Administrative Agent after 3:00 p.m. (New York City time), on the immediately
following Domestic Business Day. If the Administrative Agent shall fail to
distribute to a Bank its ratable share of a payment on the same day it is
received or the immediately following Domestic Business Day, as applicable in
accordance with the immediately preceding sentence, the Administrative Agent
shall pay to such Bank the interest accrued on such payment at the Federal Funds
Rate, commencing on the day the Administrative Agent should have made the
payment to such Bank and ending on the day prior to the date payment is actually
made. Whenever any payment of principal of, or interest on, the Base Rate Loans
or Swingline Loans or of fees shall be due on a day which is not a Domestic
Business Day, the date for payment thereof shall be extended to the next
succeeding Domestic Business Day. Whenever any payment of principal of, or
interest on, the Euro-Dollar Loans shall be due on a day which is not a
Euro-Dollar Business Day, the date for payment thereof shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Euro-Dollar Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

(b) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Banks hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent that the Borrower shall not have
so made such payment, each Bank shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Bank together with interest
thereon, for each day from the date such amount is distributed to such Bank
until the date such Bank repays such amount to the Administrative Agent, at the
Federal Funds Rate.

(c) All payments made on the Loans shall be credited, to the extent of the
amount thereof, in the following manner: (a) first, against all costs, expenses
and other fees (including reasonable attorneys’ fees) arising under the terms
hereof, of which, if no Event of Default shall have occurred and be continuing,
the Borrower has received notice pursuant to the terms hereof, (b) second,
against the amount of interest accrued and unpaid on the Loans as of the date of
such payment, (c) third, against all principal due and owing on the Loans as of
the date of such payment, and (d) fourth, to all other amounts constituting any
portion of the Obligations.

 

35



--------------------------------------------------------------------------------

(d) If any Bank is a Defaulting Lender, then the Administrative Agent may (or at
the request of the Borrower, shall), in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Bank for the benefit of the
Administrative Agent, the Swingline Lender or the Fronting Bank to satisfy such
Bank’s obligations to it hereunder until such Bank is not a Defaulting Lender,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Bank hereunder,
in the case of each of clauses (i) and (ii) above, in any order as determined by
the Administrative Agent in its discretion.

Section 2.13 Funding Losses. If the Borrower makes any payment of principal with
respect to any Euro-Dollar Loan (pursuant to Article II, VI or VIII or
otherwise, and specifically including any payments made pursuant to Sections
2.10 or 2.11) on any day other than the last day of the Interest Period
applicable thereto, or if the Borrower fails to borrow any Euro-Dollar Loans,
after notice has been given to any Bank in accordance with Section 2.4(a), or to
prepay any Euro-Dollar Loans, after notice has been given to any Bank in
accordance with Section 2.11(b), the Borrower shall reimburse each Bank within
15 days after demand for any resulting loss or expense incurred by it (or by an
existing Participant in the related Loan; provided that no Participant shall be
entitled to receive more than the Bank, with respect to which such Participant
is a Participant, would be entitled to receive under this Section 2.13),
including (without limitation) any loss incurred in obtaining, liquidating or
employing deposits from third parties, but excluding loss of margin for the
period after any such payment or failure to borrow, provided that such Bank
shall have delivered to the Borrower a certificate as to the amount of such loss
or expense and the calculation thereof, which certificate shall be conclusive in
the absence of manifest error.

Section 2.14 Computation of Interest and Fees. Interest based on the Prime Rate
hereunder shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and paid for the actual number of days elapsed (including the first
day but excluding the last day). All other interest and fees shall be computed
on the basis of a year of 360 days and paid for the actual number of days
elapsed (including the first day but excluding the last day).

Section 2.15 Method of Electing Interest Rates.

(a) The Loans included in each Borrowing shall bear interest initially at the
type of rate specified by the Borrower in the applicable Notice of Committed
Borrowing or as otherwise provided in Section 2.18 with respect to Mandatory
Borrowings. Thereafter, the Borrower may from time to time elect to change or
continue the type of interest rate borne by each Group of Loans (subject in each
case to the provisions of Article VIII), as follows:

(i) if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Euro-Dollar Loans or Loans bearing interest at the Offered Rate as of
any Euro-Dollar Business Day;

(ii) if such Loans are Euro-Dollar Loans or Loans bearing interest at the
Offered Rate, the Borrower may elect to convert such Loans to Base Rate Loans or
elect to continue such Loans as Euro-Dollar Loans for an additional Interest
Period, in each case effective on the last day of the then current Interest
Period applicable to such Loans.

 

36



--------------------------------------------------------------------------------

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Euro-Dollar
Business Days before the conversion or continuation selected in such notice is
to be effective (unless the relevant Loans are to be continued as Base Rate
Loans, in which case such notice shall be delivered to the Administrative Agent
no later than 2:00 p.m. (New York City time) at least one (1) Domestic Business
Day before such continuation is to be effective). A Notice of Interest Rate
Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group, (ii) the portion to
which such notice applies, and the remaining portion to which it does not apply,
are each $1,000,000 or any larger multiple of $1,000,000, (iii) there shall be
no more than ten (10) Borrowings comprised of Euro-Dollar Loans outstanding at
any time under this Agreement, (iv) no Loan may be continued as, or converted
into, a Euro-Dollar Loan when any Event of Default has occurred and is
continuing, and (v) no Interest Period shall extend beyond the Maturity Date.

(b) Each Notice of Interest Rate Election shall specify:

(i) the Group of Loans (or portion thereof) to which such notice applies;

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection
(a) above;

(iii) if the Loans comprising such Group are to be converted, the new type of
Loans and, if such new Loans are Euro-Dollar Loans, the duration of the initial
Interest Period applicable thereto; and

(iv) if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c) Upon receipt of a Notice of Interest Rate Election from the Borrower
pursuant to subsection (a) above, the Administrative Agent shall notify each
Bank on the same day as it receives such Notice of Interest Rate Election of the
contents thereof and such notice shall not thereafter be revocable by the
Borrower. If the Borrower fails to deliver a timely Notice of Interest Rate
Election to the Administrative Agent for any Group of Euro-Dollar Loans, such
Loans shall be converted into Base Rate Loans on the last day of the then
current Interest Period applicable thereto.

Section 2.16 Letters of Credit. (a) Subject to the terms contained in this
Agreement and the other Loan Documents, upon the receipt of a notice in
accordance with Section 2.2(b) requesting the issuance of a Letter of Credit,
the Fronting Bank shall issue a Letter of Credit or Letters of Credit in such
form as is reasonably acceptable to the Borrower in an amount or amounts equal
to the amount or amounts requested by the Borrower.

 

37



--------------------------------------------------------------------------------

(b) Each Letter of Credit shall be issued in the minimum amount of Five Hundred
Thousand Dollars ($500,000).

(c) The Letter of Credit Usage shall be no more than Fifty Million Dollars
($50,000,000) at any one time.

(d) There shall be no more than eight (8) Letters of Credit outstanding at any
one time.

(e) In the event of any request for a drawing under any Letter of Credit by the
beneficiary thereunder, the Fronting Bank shall endeavor to notify the Borrower
and the Administrative Agent (and the Administrative Agent shall endeavor to
notify each Bank thereof) on or before the date on which the Fronting Bank
intends to honor such drawing, and, except as provided in this subsection (e),
the Borrower shall reimburse the Fronting Bank, in immediately available funds,
on the same day on which such drawing is honored in an amount equal to the
amount of such drawing. Notwithstanding anything contained herein to the
contrary, however, unless the Borrower shall have notified the Administrative
Agent and the Fronting Bank prior to 2:00 p.m. (New York time) on the Domestic
Business Day immediately prior to the date of such drawing that the Borrower
intends to reimburse the Fronting Bank for the amount of such drawing with funds
other than the proceeds of the Loans, the Borrower shall be deemed to have
timely given a Notice of Committed Borrowing pursuant to Section 2.2 to the
Administrative Agent, requesting a Borrowing of Base Rate Loans on the date on
which such drawing is honored and in an amount equal to the amount of such
drawing. Each Bank (other than the Fronting Bank) shall, in accordance with
Section 2.4(b), make available its share of such Borrowing to the Administrative
Agent, the proceeds of which shall be applied directly by the Administrative
Agent to reimburse the Fronting Bank for the amount of such draw. In the event
that any such Bank fails to make available to the Fronting Bank the amount of
such Bank’s participation on the date of a drawing, the Fronting Bank shall be
entitled to recover such amount on demand from such Bank together with interest
at the Federal Funds Rate commencing on the date such drawing is honored.

(f) If, at the time a beneficiary under any Letter of Credit requests a drawing
thereunder, an Event of Default as described in Section 6.1(f) or Section 6.1(g)
shall have occurred and is continuing, then on the date on which the Fronting
Bank shall have honored such drawing, the Borrower shall have an unreimbursed
obligation (the “Unreimbursed Obligation”) to the Fronting Bank in an amount
equal to the amount of such drawing, which amount shall bear interest at the
annual rate of the sum of the Base Rate plus two percent (2%). Each Bank shall
purchase an undivided participating interest in the Unreimbursed Obligation in
an amount equal to its pro rata share of the Commitments, and upon receipt
thereof the Fronting Bank shall deliver to such Bank an Unreimbursed Obligation
participation certificate dated the date of the Fronting Bank’s receipt of such
funds and in the amount of such Bank’s pro rata share.

(g) If, after the date hereof, any change in any law or regulation or in the
interpretation thereof by any court or administrative or governmental authority
charged with the

 

38



--------------------------------------------------------------------------------

administration thereof shall either (i) impose, modify or deem applicable any
reserve, special deposit or similar requirement against letters of credit issued
by, or assets held by, or deposits in or for the account of, or participations
in any letter of credit, upon any Bank (including the Fronting Bank) or
(ii) impose on any Bank any other condition regarding this Agreement or such
Bank (including the Fronting Bank) as it pertains to the Letters of Credit or
any participation therein and the result of any event referred to in the
preceding clause (i) or (ii) shall be to increase, by an amount deemed by the
Fronting Bank or such Bank to be material, the cost to the Fronting Bank or any
Bank of issuing or maintaining any Letter of Credit or participating therein
then the Borrower shall pay to the Fronting Bank or such Bank, within 15 days
after written demand by such Bank (with a copy to the Administrative Agent),
which demand shall be accompanied by a certificate showing, in reasonable
detail, the calculation of such amount or amounts, such additional amounts as
shall be required to compensate the Fronting Bank or such Bank for such
increased costs or reduction in amounts received or receivable hereunder.

(h) The Borrower hereby agrees to protect, indemnify, pay and save the Fronting
Bank harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees and disbursements) which the Fronting Bank may incur or be subject to as a
result of (i) the issuance of the Letters of Credit, other than as a result of
the gross negligence or willful misconduct of the Fronting Bank or (ii) the
failure of the Fronting Bank to honor a drawing under any Letter of Credit as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority (collectively,
“Governmental Acts”), other than as a result of the gross negligence or willful
misconduct of the Fronting Bank. As between the Borrower and the Fronting Bank,
the Borrower assumes all risks of the acts and omissions of, or misuses of, the
Letters of Credit issued by the Fronting Bank, by the beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, the
Fronting Bank shall not be responsible (i) for the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of such Letters of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or insufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) for failure of the beneficiary of any such Letter of Credit to
comply fully with conditions required in order to draw upon such Letter of
Credit; (iv) for errors, omissions, interruptions or delays in transmission or
delivery of any message, by mail, cable, telegraph, telex, facsimile
transmission, or otherwise; (v) for errors in interpretation of any technical
terms; (vi) for any loss or delay in the transmission or otherwise of any
documents required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) for the misapplication by the beneficiary of any
such Letter of Credit of the proceeds of such Letter of Credit; and (viii) for
any consequence arising from causes beyond the control of the Fronting Bank,
including any Government Acts, in each case other than as a result of the gross
negligence or willful misconduct of the Fronting Bank. None of the above shall
affect, impair or prevent the vesting of the Fronting Bank’s rights and powers
hereunder. In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Fronting
Bank under or in connection with the Letters of Credit issued by it or the
related certificates, if taken or omitted in good faith, shall not put the
Fronting Bank under any resulting liability to the Borrower.

 

39



--------------------------------------------------------------------------------

(i) If the Fronting Bank or the Administrative Agent is required at any time,
pursuant to any bankruptcy, insolvency, liquidation or reorganization law or
otherwise, to return to the Borrower any reimbursement by the Borrower of any
drawing under any Letter of Credit, each Bank shall pay to the Fronting Bank or
the Administrative Agent, as the case may be, its share of such payment, but
without interest thereon unless the Fronting Bank or the Administrative Agent is
required to pay interest on such amounts to the person recovering such payment,
in which case with interest thereon, computed at the same rate, and on the same
basis, as the interest that the Fronting Bank or the Administrative Agent is
required to pay.

Section 2.17 Letter of Credit Usage Absolute. The obligations of the Borrower
under this Agreement in respect of any Letter of Credit shall be unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement (as the same may be amended from time to time) and any Letter of
Credit Documents (as hereinafter defined) under all circumstances, including,
without limitation, to the extent permitted by law, the following circumstances:

(a) any lack of validity or enforceability of any Letter of Credit or any other
agreement or instrument relating thereto (collectively, the “Letter of Credit
Documents”) or any Loan Document;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of the Letters of
Credit or any other amendment or waiver of or any consent by the Borrower to
departure from all or any of the Letter of Credit Documents or any Loan
Document; provided, that the Fronting Bank shall not consent to any such change
or amendment unless previously consented to in writing by the Borrower;

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any guaranty, for all or any
of the obligations of the Borrower in respect of the Letters of Credit;

(d) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Administrative Agent, the Fronting Bank or any
Bank (other than a defense based on the gross negligence or willful misconduct
of the Administrative Agent, the Fronting Bank or such Bank) or any other
Person, whether in connection with the Loan Documents, the transactions
contemplated hereby or by the Letters of Credit Documents or any unrelated
transaction;

(e) any draft or any other document presented under or in connection with any
Letter of Credit or other Loan Document proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; provided, that payment by the Fronting Bank under
such Letter of Credit against presentation of such draft or document shall not
have constituted gross negligence or willful misconduct of the Fronting Bank;

 

40



--------------------------------------------------------------------------------

(f) payment by the Fronting Bank against presentation of a draft or certificate
that does not comply with the terms of the Letter of Credit; provided, that such
payment shall not have constituted gross negligence or willful misconduct of the
Fronting Bank; and

(g) any other circumstance or happening whatsoever other than the payment in
full of all obligations hereunder in respect of any Letter of Credit or any
agreement or instrument relating to any Letter of Credit, whether or not similar
to any of the foregoing, that might otherwise constitute a defense available to,
or a discharge of, the Borrower; provided, that such other circumstance or
happening shall not have been the result of gross negligence or willful
misconduct of the Fronting Bank.

Section 2.18 Swingline Loan Subfacility.

(a) Swingline Commitment. Subject to the terms and conditions of this
Section 2.18, the Swingline Lender, in its individual capacity, agrees to make
certain revolving credit loans to the Borrower (each a “Swingline Loan” and,
collectively, the “Swingline Loans”) from time to time during the Term hereof;
provided, however, that the aggregate amount of Swingline Loans outstanding at
any time shall not exceed the lesser of (i) the aggregate Commitments less the
Outstanding Balance, and (ii) 15% of the aggregate Commitments (the “Swingline
Commitment”). Subject to the limitations set forth herein, any amounts repaid in
respect of Swingline Loans may be reborrowed.

(b) Swingline Borrowings.

(i) Notice of Borrowing. With respect to any Swingline Borrowing, the Borrower
shall give the Swingline Lender and the Administrative Agent notice in writing
which is received by the Swingline Lender and Administrative Agent not later
than 2:00 p.m. (New York City time) on the proposed date of such Swingline
Borrowing (and confirmed by telephone by such time), specifying (A) that a
Swingline Borrowing is being requested, (B) the amount of such Swingline
Borrowing, (C) the proposed date of such Swingline Borrowing, which shall be a
Domestic Business Day, and (D) that no Default or Event of Default has occurred
and is continuing both before and after giving effect to such Swingline
Borrowing. Such notice shall be irrevocable.

(ii) Minimum Amounts. Each Swingline Borrowing shall be in a minimum principal
amount of $1,000,000, or larger multiples of $1,000,000 in excess thereof.

(iii) Repayment of Swingline Loans. Each Swingline Loan shall be due and payable
on the earliest of (A) ten (10) days after the date of the applicable Swingline
Borrowing, (B) the date of the next Committed Borrowing, and (C) the Maturity
Date. If, and to the extent, any Swingline Loans shall be outstanding on the
date of any Committed Borrowing, such Swingline Loans shall first be repaid from
the proceeds of such Committed Borrowing prior to the disbursement of the same
to the Borrower. If, and to the extent, a Committed Borrowing is not requested
prior to the Maturity Date or the end of the five (5) day period after a
Swingline Borrowing, or unless the Borrower shall have notified the
Administrative Agent and the Swingline Lender

 

41



--------------------------------------------------------------------------------

prior to 1:00 P.M. (New York City time) on the fourth (4th) day after the
Swingline Borrowing that the Borrower intends to reimburse the Swingline Lender
for the amount of such Swingline Borrowing with funds other than proceeds of the
Loans, the Borrower shall be deemed to have requested a Committed Borrowing
comprised entirely of Base Rate Loans in the amount of the applicable Swingline
Loan then outstanding, the proceeds of which shall be used to repay such
Swingline Loan to the Swingline Lender. In addition, if (x) the Borrower does
not repay the Swingline Loan on or prior to the end of such five (5) day period,
or (y) a Default or Event of Default shall have occurred during such five
(5) day period, the Swingline Lender may, at any time, in its sole discretion,
by written notice to the Borrower and the Administrative Agent, demand repayment
of its Swingline Loans by way of a Committed Borrowing, in which case the
Borrower shall be deemed to have requested a Committed Borrowing comprised
entirely of Base Rate Loans in the amount of such Swingline Loans then
outstanding, the proceeds of which shall be used to repay such Swingline Loans
to the Swingline Lender. Any Committed Borrowing which is deemed requested by
the Borrower in accordance with this Section 2.18(b)(iii) is hereinafter
referred to as a “Mandatory Borrowing”. Each Bank hereby irrevocably agrees to
make Committed Loans promptly upon receipt of notice from the Swingline Lender
of any such deemed request for a Mandatory Borrowing in the amount and in the
manner specified in the preceding sentences and on the date such notice is
received by such Bank (or the next Domestic Business Day if such notice is
received after 12:00 noon (New York City time)) notwithstanding (I) that the
amount of the Mandatory Borrowing may not comply with the minimum amount of
Committed Borrowings otherwise required hereunder, (II) whether any conditions
specified in Section 3.2 are then satisfied, (III) whether a Default or an Event
of Default then exists, (IV) failure of any such deemed request for a Committed
Borrowing to be made by the time otherwise required in Section 2.2, (V) the date
of such Mandatory Borrowing (provided that such date must be a Domestic Business
Day), or (VI) any termination of the Commitments immediately prior to such
Mandatory Borrowing or contemporaneously therewith; provided, however, that no
Bank shall be obligated to make Committed Loans in respect of a Mandatory
Borrowing if a Default or an Event of Default then exists and the applicable
Swingline Loan was made by the Swingline Lender without receipt of a written
Notice of Borrowing in the form specified in subclause (i) above or after
Administrative Agent has delivered a notice of Default or Event of Default which
has not been rescinded.

(iv) Purchase of Participations. In the event that any Mandatory Borrowing
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code with respect to the Borrower), then each Bank hereby agrees that
it shall forthwith purchase (as of the date the Mandatory Borrowing would
otherwise have occurred, but adjusted for any payment received from the Borrower
on or after such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding Swingline Loans as shall be necessary to cause
each such Bank to share in such Swingline Loans ratably based upon its pro rata
share of the Commitments (determined before giving effect to any termination of
the Commitments pursuant to Section 6.2), provided that (A) all interest payable
on the Swingline Loans with respect to any participation shall be for the
account of the Swingline Lender until but excluding the

 

42



--------------------------------------------------------------------------------

day upon which the Mandatory Borrowing would otherwise have occurred, and (B) in
the event of a delay between the day upon which the Mandatory Borrowing would
otherwise have occurred and the time any purchase of a participation pursuant to
this sentence is actually made, the purchasing Bank shall be required to pay to
the Swingline Lender interest on the principal amount of such participation for
each day from and including the day upon which the Mandatory Borrowing would
otherwise have occurred to but excluding the date of payment for such
participation, at the rate equal to the Federal Funds Rate, for the two
(2) Domestic Business Days after the date the Mandatory Borrowing would
otherwise have occurred, and thereafter at a rate equal to the Base Rate.
Notwithstanding the foregoing, no Bank shall be obligated to purchase a
participation in any Swingline Loan if a Default or an Event of Default then
exists and such Swingline Loan was made by the Swingline Lender without receipt
of a written Notice of Borrowing in the form specified in subclause (i) above or
after Administrative Agent has delivered a notice of Default or Event of Default
which has not been rescinded.

(c) Interest Rate. Each Swingline Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Swingline Loan is made
until the date it is repaid, at a rate per annum equal to the Federal Funds Rate
plus the Applicable Margin for Euro-Dollar Loans for such day.

ARTICLE III

CONDITIONS

Section 3.1 Closing. The closing hereunder shall occur on the date (the “Closing
Date”) when each of the following conditions is satisfied (or waived by the
Administrative Agent and the Required Banks, such waiver to be evidenced by the
continuation or funding after the date hereof of Loans and notice of such waiver
to be given to the Banks by the Administrative Agent), each document to be dated
the Closing Date unless otherwise indicated:

(a) the Borrower shall have executed and delivered to the Administrative Agent a
Note for the account of each Bank that shall have requested the same, dated on
or before the Closing Date complying with the provisions of Section 2.5;

(b) the Borrower shall have executed and delivered to the Administrative Agent a
duly executed original of this Agreement;

(c) the General Partner shall have executed and delivered to the Administrative
Agent a duly executed original of the Guaranty;

(d) the Administrative Agent shall have received an opinion of Latham & Watkins
LLP, counsel for the Borrower and the General Partner, reasonably acceptable to
the Administrative Agent, the Banks and their counsel;

 

43



--------------------------------------------------------------------------------

(e) the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower, the General Partner, the authority for and the validity of this
Agreement and the other Loan Documents, and any other matters relevant hereto,
all in form and substance reasonably satisfactory to the Administrative Agent.
Such documentation shall include, without limitation, the articles of
incorporation and by-laws or the partnership agreement and limited partnership
certificate, as applicable, of the Borrower and the General Partner, as amended,
modified or supplemented to the Closing Date, each certified to be true, correct
and complete by a senior officer of the Borrower or the General Partner, as the
case may be, as of the Closing Date, together with a good standing certificate
from the Secretary of State (or the equivalent thereof) of the State of Delaware
with respect to the Borrower and of the State of Maryland with respect to the
General Partner, and a good standing certificate from the Secretary of State (or
the equivalent thereof) of each other State in which the Borrower and the
General Partner is required to be qualified to transact business, each to be
dated not more than forty-five (45) days prior to the Closing Date;

(f) the Administrative Agent shall have received all certificates, agreements
and other documents and papers referred to in this Section 3.1 and Section 3.2,
unless otherwise specified, in sufficient counterparts, reasonably satisfactory
in form and substance to the Administrative Agent in its sole discretion;

(g) the Borrower and the General Partner shall have taken all actions required
to authorize the execution and delivery of this Agreement and the other Loan
Documents and the performance thereof by the Borrower and the General Partner;

(h) the Administrative Agent and the Banks shall have received an unaudited
consolidated balance sheet and income statement of the Borrower for the fiscal
quarter ended March 31, 2010;

(i) the Administrative Agent shall be satisfied that neither the Borrower nor
the General Partner is subject to any present or contingent environmental
liability which could reasonably be expected to have a Material Adverse Effect;

(j) the Administrative Agent shall have received wire transfer instructions in
connection with the Loans to be made on the Closing Date;

(k) the Administrative Agent shall have received, for its and any other Bank’s
account, all fees due and payable pursuant to Section 2.8 hereof on or before
the Closing Date, and the reasonable fees and expenses accrued through the
Closing Date of Skadden, Arps, Slate, Meagher & Flom LLP;

(l) the Administrative Agent shall have received copies of all consents,
licenses and approvals, if any, required in connection with the execution,
delivery and performance by the Borrower, and the validity and enforceability
against the Borrower, of the Loan Documents, or in connection with any of the
transactions contemplated thereby to occur on or prior to the Closing Date, and
such consents, licenses and approvals shall be in full force and effect;

 

44



--------------------------------------------------------------------------------

(m) the representations and warranties of the Borrower contained in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date both before and after giving effect to the making of any Loans;

(n) receipt by the Administrative Agent and the Banks of a certificate of the
chief financial officer, treasurer or the chief accounting officer of the
Borrower certifying that the Borrower is in compliance with all covenants of the
Borrower contained in this Agreement, including, without limitation, the
requirements of Section 5.8, as of the Closing Date;

(o) receipt by the Administrative Agent of evidence reasonably satisfactory to
the Administrative Agent that the Fourth Amended and Restated Revolving Credit
Agreement, dated as of October 22, 2004, as amended, among Borrower, JPMorgan
Chase Bank, N.A., as administrative agent, and the banks listed therein, has
been terminated and repaid in full; and

(p) the General Partner shall intend to continue to qualify as a real estate
investment trust under the Internal Revenue Code.

The Administrative Agent shall promptly notify the Borrower and the Banks of the
Closing Date, and such notice shall be conclusive and binding on all parties
hereto.

Section 3.2 Borrowings. The obligation of any Bank to make a Loan on the
occasion of any Borrowing or to participate in any Letter of Credit issued by
the Fronting Bank and the obligation of the Fronting Bank to issue a Letter of
Credit or the obligation of the Swingline Lender to make a Swingline Loan on the
occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) the Closing Date shall have occurred on or prior to August 30, 2010;

(b) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.2 or 2.3;

(c) immediately after such Borrowing, the Outstanding Balance will not exceed
the aggregate amount of the Commitments and with respect to each Bank, such
Bank’s pro rata portion of the Committed Loans and Letter of Credit Usage will
not exceed such Bank’s Commitment;

(d) immediately before and after such Borrowing, no Default or Event of Default
shall have occurred and be continuing both before and after giving effect to the
making of such Loans;

(e) the representations and warranties of the Borrower contained in this
Agreement (other than representations and warranties which speak as of a
specific date) shall be true and correct in all material respects on and as of
the date of such Borrowing both before and after giving effect to the making of
such Loans;

(f) no law or regulation shall have been adopted, no order, judgment or decree
of any governmental authority shall have been issued, and no litigation shall be
pending or threatened, which does or, with respect to any threatened litigation,
seeks to enjoin, prohibit or restrain, the making or repayment of the Loans, the
issuance of any Letter of Credit or any participations therein or the
consummation of the transactions contemplated hereby; and

 

45



--------------------------------------------------------------------------------

(g) no event, act or condition shall have occurred after the Closing Date which,
in the reasonable judgment of the Administrative Agent or the Required Banks, as
the case may be, has had or is likely to have a Material Adverse Effect.

Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing as to the facts specified in clauses
(c) through (f) of this Section (except that with respect to clause (f), such
representation and warranty shall be deemed to be limited to laws, regulations,
orders, judgments, decrees and litigation affecting the Borrower and not solely
the Banks).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and each of the other Banks which
may become a party to this Agreement to make the Loans, the Borrower makes the
following representations and warranties as of the date hereof. Such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents and the making
of the Loans.

Section 4.1 Existence and Power. The Borrower is duly organized, validly
existing and in good standing as a limited partnership under the laws of the
State of Delaware and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect.

Section 4.2 Power and Authority. The Borrower has the organizational power and
authority to execute, deliver and carry out the terms and provisions of each of
the Loan Documents to which it is a party and has taken all necessary action to
authorize the execution and delivery on behalf of the Borrower and the
performance by the Borrower of such Loan Documents. The Borrower has duly
executed and delivered each Loan Document to which it is a party, and each such
Loan Document constitutes the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms, except as enforceability may
be limited by applicable insolvency, bankruptcy or other laws affecting
creditors rights generally, or general principles of equity, whether such
enforceability is considered in a proceeding in equity or at law.

Section 4.3 No Violation. Neither the execution, delivery or performance by or
on behalf of the Borrower of the Loan Documents, nor compliance by the Borrower
with the terms and provisions thereof nor the consummation of the transactions
contemplated by the Loan Documents, (i) will contravene any applicable provision
of any law, statute, rule, regulation,

 

46



--------------------------------------------------------------------------------

order, writ, injunction or decree of any court or governmental instrumentality
applicable to Borrower except to the extent such contravention is not likely to
have a Material Adverse Effect, or (ii) will conflict with or result in any
breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
the Borrower pursuant to the terms of any material indenture, mortgage, deed of
trust, or other agreement or other instrument to which the Borrower (or of any
partnership of which the Borrower is a partner) is a party or by which it or any
of its property or assets is bound or to which it is subject except to the
extent such conflict or breach is not likely to have a Material Adverse Effect,
or (iii) will conflict with or result in a breach of any organizational document
of any Subsidiary, the certificate of limited partnership, partnership agreement
or other organizational document of Borrower, or the General Partner’s articles
of incorporation or by-laws.

Section 4.4 Financial Information.

(a) The audited consolidated balance sheets of the Borrower and the General
Partner as of December 31, 2009, when delivered to Administrative Agent and to
the Banks shall fairly present, in conformity with GAAP, the consolidated
financial position of the Borrower and the General Partner as of such date and
their consolidated results of operations for such fiscal year.

(b) Since March 31, 2010, (i) there has been no material adverse change in the
business, financial position or results of operations of the Borrower or the
General Partner and (ii) except as previously disclosed to the Administrative
Agent and to the Banks, neither the Borrower nor the General Partner has
incurred any material indebtedness or guaranty.

Section 4.5 Litigation.

(a) There is no action, suit or proceeding pending against, or to the knowledge
of the Borrower, threatened against or affecting, (i) the Borrower, the General
Partner or any of their Subsidiaries, (ii) the Loan Documents or any of the
transactions contemplated by the Loan Documents or (iii) any of their assets, in
any case before any court or arbitrator or any governmental body, agency or
official which could reasonably be expected to have a Material Adverse Effect or
which in any manner draws into question the validity of this Agreement or the
other Loan Documents.

(b) There are no final nonappealable judgments or decrees in an aggregate amount
of One Million Dollars ($1,000,000) or more entered by a court or courts of
competent jurisdiction against the Borrower or the General Partner (other than
any judgment as to which, and only to the extent, a reputable insurance company
has acknowledged coverage of such claim in writing).

Section 4.6 Compliance with ERISA.

(a) Except as previously disclosed to the Administrative Agent in writing as of
the Closing Date, each member of the ERISA Group has fulfilled its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA

 

47



--------------------------------------------------------------------------------

and the Internal Revenue Code with respect to each Plan. No member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.

(b) Except for each “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) that is maintained, or contributed to, by one or more
members of the ERISA Group, no member of the ERISA Group is a “party in
interest” (as such term is defined in Section 3(14) of ERISA or a “disqualified
person” (as such term is defined in Section 4975(e)(2) of the Internal Revenue
Code) with respect to any funded employee benefit plan and none of the assets of
any such plans have been invested in a manner that would cause the transactions
contemplated by the Loan Documents to constitute a nonexempt prohibited
transaction (as such term is defined in Section 4975 of the Internal Revenue
Code or Section 406 of ERISA).

Section 4.7 Environmental Compliance. To the best of Borrower’s knowledge,
except as set forth in the Phase I environmental report(s) delivered to and
accepted by the Administrative Agent with respect to each of the Unencumbered
Asset Pool Properties (as supplemented or amended, the “Environmental Reports”),
(i) there are in effect all Environmental Approvals which are required to be
obtained under all Environmental Laws with respect to such Property, except for
such Environmental Approvals the absence of which would not have a Material
Adverse Effect, (ii) the Borrower is in compliance in all material respects with
the terms and conditions of all such Environmental Approvals, and is also in
compliance in all material respects with all other Environmental Laws or any
plan, order, decree, judgment, injunction, notice or demand letter issued,
entered or approved thereunder, except to the extent failure to comply would not
have a Material Adverse Effect.

Except as set forth in the Environmental Reports or otherwise disclosed in
writing to the Administrative Agent as of the Closing Date or with respect to a
New Acquisition, as of the date of such New Acquisition, to Borrower’s actual
knowledge:

(i) There are no Environmental Claims or investigations pending or threatened by
any Governmental Authority with respect to any alleged failure by the Borrower
to have any Environmental Approval required in connection with the conduct of
the business of the Borrower on any of the Unencumbered Asset Pool Properties,
or with respect to any generation, treatment, storage, recycling,
transportation, Release or disposal of any Material of Environmental Concern
generated by the Borrower or any lessee on any of the Unencumbered Asset Pool
Properties;

(ii) No Material of Environmental Concern has been Released at the Property to
an extent that it may reasonably be expected to have a Material Adverse Effect;

 

48



--------------------------------------------------------------------------------

(iii) No PCB (in amounts or concentrations which exceed those set by applicable
Environmental Laws) is present at any of the Unencumbered Asset Pool Properties;

(iv) No friable asbestos is present at any of the Unencumbered Asset Pool
Properties;

(v) There are no underground storage tanks for Material of Environmental
Concern, active or abandoned, at any of the Unencumbered Asset Pool Properties;

(vi) No Environmental Claims have been filed with a Governmental Authority with
respect to any of the Unencumbered Asset Pool Properties, and none of the
Unencumbered Asset Pool Properties is listed or proposed for listing on the
National Priority List promulgated pursuant to CERCLA, on CERCLIS or on any
similar state list of sites requiring investigation or clean-up;

(vii) There are no Liens arising under or pursuant to any Environmental Laws on
any of the Unencumbered Asset Pool Properties, and no government actions have
been taken or are in process which could subject any of the Unencumbered Asset
Pool Properties to such Liens; and

(viii) There have been no environmental investigations, studies, audits, tests,
reviews or other analyses conducted by, or which are in the possession of, the
Borrower in relation to any of the Unencumbered Asset Pool Properties which have
not been made available to the Administrative Agent.

Section 4.8 Taxes. The initial tax year of the Borrower for federal income tax
purposes was 1996. The federal income tax returns of the Borrower and its
Consolidated Subsidiaries for the fiscal year ended December 31, 2008 have been
filed. The Borrower and its Subsidiaries have filed all United States Federal
income tax returns and all other material tax returns which are required to be
filed by them and have paid all taxes due pursuant to such returns or pursuant
to any assessment received by the Borrower or any Subsidiary except those being
contested in good faith. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of taxes or other governmental charges
are, in the opinion of the Borrower, adequate.

Section 4.9 Full Disclosure. All information heretofore furnished by the
Borrower to the Administrative Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby is true
and accurate in all material respects on the date as of which such information
is stated or certified. The Borrower has disclosed to the Banks in writing any
and all facts known to the Borrower which materially and adversely affect or are
likely to materially and adversely affect (to the extent the Borrower can now
reasonably foresee), the business, operations or financial condition of the
Borrower considered as one enterprise or the ability of the Borrower to perform
its obligations under this Agreement or the other Loan Documents.

 

49



--------------------------------------------------------------------------------

Section 4.10 Solvency. On the Closing Date and after giving effect to the
transactions contemplated by the Loan Documents occurring on the Closing Date,
the Borrower is Solvent.

Section 4.11 Use of Proceeds; Margin Regulations. All proceeds of the Loans will
be used by the Borrower only in accordance with the provisions hereof. No part
of the proceeds of any Loan will be used by the Borrower to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock. Neither the making of any Loan nor the use of the
proceeds thereof will violate or be inconsistent with the provisions of
Regulations T, U or X of the Federal Reserve Board.

Section 4.12 Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of any Loan Document or the consummation of
any of the transactions contemplated thereby other than those that have already
been duly made or obtained and remain in full force and effect.

Section 4.13 Investment Company Act; Public Utility Holding Company Act. The
Borrower is not (x) an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended, (y) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended, or (z) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.

Section 4.14 Closing Date Transactions. On the Closing Date and immediately
prior to or concurrently with the making of the Loans, the transactions (other
than the making of the Loans) intended to be consummated on the Closing Date
will have been consummated in accordance with all applicable laws. On or prior
to the Closing Date, all consents and approvals of, and filings and
registrations with, and all other actions by, any Person required in order to
make or consummate such transactions have been obtained, given, filed or taken
and are in full force and effect.

Section 4.15 Representations and Warranties in Loan Documents. All
representations and warranties made by the Borrower in the Loan Documents are
true and correct in all material respects.

Section 4.16 Patents, Trademarks, etc. The Borrower has obtained and holds in
full force and effect all patents, trademarks, service marks, trade names,
copyrights and other such rights, free from burdensome restrictions, which are
necessary for the operation of its business as presently conducted, the
impairment of which is likely to have a Material Adverse Effect. To the
Borrower’s knowledge, no material product, process, method, substance, part or
other material presently sold by or employed by the Borrower in connection with
such business infringes any patent, trademark, service mark, trade name,
copyright, license or other such right owned by any other Person. There is not
pending or, to the Borrower’s knowledge, threatened any claim or litigation
against or affecting the Borrower contesting its right to sell or use any such
product, process, method, substance, part or other material.

 

50



--------------------------------------------------------------------------------

Section 4.17 No Default. No Default or Event of Default exists under or with
respect to any Loan Document. The Borrower is not in default in any material
respect beyond any applicable grace period under or with respect to any other
material agreement, instrument or undertaking to which it is a party or by which
it or any of its property is bound in any respect, the existence of which
default is likely (to the extent that the Borrower can now reasonably foresee)
to result in a Material Adverse Effect.

Section 4.18 Licenses, etc. The Borrower has obtained and holds in full force
and effect, all franchises, licenses, permits, certificates, authorizations,
qualifications, accreditations, easements, rights of way and other consents and
approvals which are necessary for the operation of its businesses as presently
conducted, the absence of which is likely (to the extent that the Borrower can
now reasonably foresee) to have a Material Adverse Effect.

Section 4.19 Compliance With Law. The Borrower is in compliance with all laws,
rules, regulations, orders, judgments, writs and decrees, including, without
limitation, all building and zoning ordinances and codes, the failure to comply
with which is likely (to the extent that the Borrower can now reasonably
foresee) to have a Material Adverse Effect.

Section 4.20 No Burdensome Restrictions. The Borrower is not a party to any
agreement or instrument or subject to any other obligation or any charter or
corporate or partnership restriction, as the case may be, which, individually or
in the aggregate, is likely (to the extent that the Borrower can now reasonably
foresee) to have a Material Adverse Effect.

Section 4.21 Brokers’ Fees. The Borrower has not dealt with any broker or finder
with respect to the transactions contemplated by the Loan Documents (except with
respect to the acquisition or disposition of Real Property Assets) or otherwise
in connection with this Agreement other than J.P. Morgan Securities Inc. and
Banc of America Securities LLC, the fees and expenses of which shall be paid by
Borrower, and the Borrower has not done any acts, had any negotiations or
conversation, or made any agreements or promises which will in any way create or
give rise to any obligation or liability for the payment by the Borrower of any
brokerage fee, charge, commission or other compensation to any party with
respect to the transactions contemplated by the Loan Documents (except with
respect to the acquisition or disposition of Real Property Assets), other than
the fees payable hereunder.

Section 4.22 Labor Matters. Except as set forth on Schedule 4.22 attached hereto
and made a part hereof, there are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower and the Borrower has
not suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five (5) years.

Section 4.23 Organizational Documents. The documents delivered pursuant to
Section 3.1(e) constitute, as of the Closing Date, all of the organizational
documents (together with all amendments and modifications thereof) of the
Borrower. The Borrower represents that it has delivered to the Administrative
Agent true, correct and complete copies of each of the documents set forth in
this Section 4.23.

 

51



--------------------------------------------------------------------------------

Section 4.24 Principal Offices. The principal office, chief executive office and
principal place of business of the Borrower is 12200 West Olympic Boulevard,
Suite 200, Los Angeles, California 90064.

Section 4.25 REIT Status. For the fiscal year ended December 31, 2009, the
General Partner will qualify, and the General Partner intends to continue to
qualify as a real estate investment trust under the Internal Revenue Code.

Section 4.26 Ownership of Property. The Borrower and/or the General Partner,
directly or indirectly, owns fee simple title to or a ground leasehold interest
in each of the Unencumbered Asset Pool Properties.

Section 4.27 Insurance. The Borrower or its tenants, as applicable, currently
maintains insurance at 100% replacement cost insurance coverage in respect of
each of the Real Property Assets, as well as comprehensive general liability
insurance (including “builders’ risk”) against claims for personal, and bodily
injury and/or death, to one or more persons, or property damage, as well as
workers’ compensation insurance, in each case with respect to the Real Property
Assets with insurers having an A.M. Best policyholders’ rating of not less than
A-VIII in amounts that prudent owner of assets such as the Real Property Assets
would maintain.

ARTICLE V

AFFIRMATIVE AND NEGATIVE COVENANTS

The Borrower covenants and agrees that, so long as any Bank has any Commitment
hereunder or any Obligations remain unpaid:

Section 5.1 Information. The Borrower will deliver:

(a) to the Administrative Agent and to each of the Banks (which delivery may be
made electronically, including via IntraLinks), as soon as available and in any
event within 105 days after the end of each fiscal year of the Borrower, an
audited consolidated balance sheet of the Borrower as of the end of such fiscal
year and the related consolidated statements of cash flow and operations for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, audited by Deloitte & Touche or other independent
public accountants of similar standing;

(b) to the Administrative Agent and to each of the Banks (which delivery may be
made electronically, including via IntraLinks), as soon as available and in any
event within sixty (60) days after the end of each quarter of each fiscal year
(other than the last quarter in any fiscal year) of the Borrower, a statement of
the Borrower, prepared in accordance with GAAP, setting forth the operating
income and operating expenses of the Borrower, in sufficient detail so as to
calculate Unencumbered Asset Pool Net Operating Cash Flow of the Borrower for
the immediately preceding quarter;

 

52



--------------------------------------------------------------------------------

(c) to the Administrative Agent and to each of the Banks (which delivery may be
made electronically, including via IntraLinks), simultaneously with the delivery
of each set of financial statements referred to in clauses (a) and (b) above, a
certificate of the chief financial officer, controller, treasurer or vice
president-corporate finance of the Borrower (i) setting forth in reasonable
detail the calculations required to establish whether the Borrower was in
compliance with the requirements of Section 5.8 on the date of such financial
statements;(ii) stating whether any Default exists on the date of such
certificate and, if any Default then exists, setting forth the details thereof
and the action which the Borrower is taking or proposes to take with respect
thereto; and (iii) certifying (x) that such financial statements fairly present
the financial condition and the results of operations of the Borrower as of the
dates and for the periods indicated, in accordance with GAAP, subject, in the
case of interim financial statements, to normal year-end adjustments, and
(y) that such officer has reviewed the terms of the Loan Documents and has made,
or caused to be made under his or her supervision, a review in reasonable detail
of the business and condition of the Borrower during the period beginning on the
date through which the last such review was made pursuant to this Section 5.1(c)
and ending on a date not more than ten (10) Domestic Business Days prior to the
date of such delivery and that on the basis of such review of the Loan Documents
and the business and condition of the Borrower, to the best knowledge of such
officer, no Default or Event of Default under any other provision of Section 6.1
occurred or, if any such Default or Event of Default has occurred, specifying
the nature and extent thereof and, if continuing, the action the Borrower
proposes to take in respect thereof;

(d) to the Administrative Agent and to each of the Banks, (i) within five
(5) days after the president, chief financial officer, treasurer, controller or
other executive officer of the Borrower obtains knowledge of any Default, if
such Default is then continuing, a certificate of the chief financial officer or
the president of the Borrower setting forth the details thereof and the action
which the Borrower is taking or proposes to take with respect thereto; and
(ii) promptly and in any event within ten (10) days after the Borrower obtains
knowledge thereof, notice of (x) any litigation or governmental proceeding
pending or threatened against the Borrower which is likely to individually or in
the aggregate, result in a Material Adverse Effect, and (y) any other event, act
or condition which is likely to result in a Material Adverse Effect;

(e) to the Administrative Agent and to each of the Banks, if and when any member
of the ERISA Group (i) gives or is required to give notice to the PBGC of any
“reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code, a copy
of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make

 

53



--------------------------------------------------------------------------------

any payment or contribution to any Plan or Multiemployer Plan or in respect of
any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer or the chief accounting officer of the Borrower setting forth details as
to such occurrence and action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take;

(f) to the Administrative Agent and to each of the Banks, promptly and in any
event within five (5) Domestic Business Days after the Borrower obtains actual
knowledge of any of the following events, a certificate of the Borrower executed
by an officer of the Borrower specifying the nature of such condition and the
Borrower’s, and if the Borrower has actual knowledge thereof, the Environmental
Affiliate’s proposed initial response thereto: (i) the receipt by the Borrower,
or, if the Borrower has actual knowledge thereof, any of the Environmental
Affiliates, of any communication (written or oral), whether from a governmental
authority, citizens group, employee or otherwise, that alleges that the
Borrower, or, if the Borrower has actual knowledge thereof, any of the
Environmental Affiliates, is not in compliance with applicable Environmental
Laws, and such noncompliance is likely to have a Material Adverse Effect,
(ii) the Borrower shall obtain actual knowledge that there exists any
Environmental Claim which is likely to have a Material Adverse Effect pending or
threatened against the Borrower or any Environmental Affiliate or (iii) the
Borrower obtains actual knowledge of any release, emission, discharge or
disposal of any Material of Environmental Concern that is likely to form the
basis of any Environmental Claim against the Borrower or any Environmental
Affiliate;

(g) to the Administrative Agent and to each of the Banks, promptly and in any
event within five (5) Domestic Business Days after receipt of any material
notices or correspondence from any company or agent for any company providing
insurance coverage to the Borrower relating to any material loss or loss of the
Borrower with respect to any of the Unencumbered Asset Pool Properties, copies
of such notices and correspondence; and

(h) to the Administrative Agent and to each of the Banks (which delivery may be
made electronically, including via IntraLinks or posting to the internet website
of the General Partner), promptly upon the mailing thereof to the shareholders
or partners of the Borrower, copies of all financial statements, reports and
proxy statements so mailed;

(i) to the Administrative Agent and to each of the Banks (which delivery may be
made electronically, including via IntraLinks or posting to the internet website
of the General Partner), promptly upon the filing thereof, copies of all
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and
8-K (or their equivalents) which the Borrower shall have filed with the
Securities and Exchange Commission;

(j) to the Administrative Agent and to each of the Banks (which delivery may be
made electronically, including via IntraLinks), simultaneously with delivery of
the information required by Sections 5.1(a) and (b), a statement of Unencumbered
Asset Pool Net Operating Cash Flow with respect to each Unencumbered Asset Pool
Property and a list of all Unencumbered Asset Pool Properties; and

 

54



--------------------------------------------------------------------------------

(k) to the Administrative Agent and to each of the Banks (which delivery may be
made electronically, including via IntraLinks), from time to time such
additional information regarding the financial position or business of the
Borrower as the Administrative Agent, at the request of any Bank, may reasonably
request.

Section 5.2 Payment of Obligations. The Borrower will pay and discharge, at or
before maturity, all its material obligations and liabilities including, without
limitation, any obligation pursuant to any agreement by which it or any of its
properties is bound and any tax liabilities, in any case, where failure to do so
will likely result in a Material Adverse Effect except (i) such tax liabilities
may be contested in good faith by appropriate proceedings, and will maintain in
accordance with GAAP, appropriate reserves for the accrual of any of the same;
or (ii) such obligation or liability as may be contested in good faith by
appropriate proceedings.

Section 5.3 Maintenance of Property; Insurance.

(a) The Borrower will keep each of the Unencumbered Asset Pool Properties in
good repair, working order and condition, subject to ordinary wear and tear.

(b) The Borrower shall (a) maintain insurance as specified in Section 4.27
hereof with insurers meeting the qualifications described therein, which
insurance shall in any event not provide for materially less coverage than the
insurance in effect on the Closing Date, and (b) furnish to each Bank, or use
reasonable efforts to obtain from a tenant, if applicable, from time to time,
upon written request, copies of the policies under which such insurance is
issued, certificates of insurance and such other information relating to such
insurance as such Bank may reasonably request. The Borrower will deliver to the
Banks (i) upon request of any Bank through the Administrative Agent from time to
time, full information as to the insurance carried, (ii) within five (5) days of
receipt of notice from any insurer, a copy of any notice of cancellation or
material change in coverage from that existing on the date of this Agreement and
(iii) forthwith, notice of any cancellation or nonrenewal of coverage by the
Borrower.

Section 5.4 Conduct of Business. The Borrower’s primary business will continue
to be acquiring, owning, operating, managing, developing (to the extent
permitted in this Agreement), and leasing office and industrial properties.

Section 5.5 Compliance with Laws. (a) The Borrower will comply in all material
respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
Environmental Laws, all zoning and building codes and ERISA and the rules and
regulations thereunder) except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings.

(b) In the ordinary course of its business and at such times as Borrower
reasonably deems appropriate, Borrower shall conduct periodic reviews of the
effect of Environmental Laws on its business, operations and properties, in the
course of which it shall use commercially reasonable efforts to identify and
evaluate applicable liabilities and costs (including, without limitation, any
capital or operating expenditures required as a matter of Environmental Law for
clean-up or closure of properties presently or previously owned, any capital or
operating expenditures required as a matter of Environmental Law to achieve or

 

55



--------------------------------------------------------------------------------

maintain compliance with Environmental Law or as a condition of any license,
permit or contract to which Borrower is a party or a beneficiary, any related
constraints on operating activities, including, without limitation, any periodic
or permanent shutdown of any facility or reduction in the level of or change in
the nature of operations conducted thereat, any costs or liabilities in
connection with off-site disposal of wastes or Materials of Environmental
Concern, and any actual or potential liabilities to third parties, including,
without limitation, employees, and any related costs and expenses). Borrower
shall notify the Administrative Agent immediately if, on the basis of any such
review, such Borrower has reasonably concluded that such associated potential
liabilities and costs, including, without limitation, the costs of compliance
with Environmental Laws, could reasonably be expected to have a Material Adverse
Effect.

Section 5.6 Inspection of Property, Books and Records. The Borrower will keep
proper books of record and account in which full, true and correct entries shall
be made of all dealings and transactions in relation to its business and
activities; and will permit representatives of any Bank at such Bank’s expense
to visit and inspect any of its properties to examine and make abstracts from
any of its books and records and to discuss its affairs, finances and accounts
with its officers and employees, all at such reasonable times, upon reasonable
notice, but in no event more than once each fiscal year unless an Event of
Default has occurred and is continuing, then as often as may reasonably be
desired.

Section 5.7 Existence.

(a) The Borrower shall do or cause to be done all things necessary to preserve
and keep in full force and effect its corporate existence or its partnership
existence, as applicable.

(b) The Borrower shall do or cause to be done all things necessary to preserve
and keep in full force and effect its patents, trademarks, servicemarks,
tradenames, copyrights, franchises, licenses, permits, certificates,
authorizations, qualifications, accreditations, easements, rights of way and
other rights, consents and approvals the nonexistence of which is likely to have
a Material Adverse Effect.

Section 5.8 Financial Covenants.

(a) Total Debt to Total Asset Value. As of the last day of each calendar
quarter, the Total Debt Ratio will not be greater than 60%.

(b) Fixed Charge Coverage. As of the last day of each calendar quarter, the
ratio of (x) Annual EBITDA, less reserves for Capital Expenditures of (i) $.30
per square foot per annum for each Real Property Asset that is an office
property and (ii) $.15 per square foot per annum for each Real Property Asset
that is an industrial property, to (y) the sum of (i) Total Debt Service and
(ii) dividends or other payments payable by the General Partner with respect to
any preferred stock issued by the General Partner and distributions or other
payments payable by the Borrower with respect to any preferred partnership units
of the Borrower, will not be less than 1.5:1.0.

(c) Limitation on Secured Debt. Secured Debt of the Borrower, the General
Partner and their Consolidated Subsidiaries, which for purposes hereof shall be
deemed to include the Borrower’s and the General Partner’s pro rata share of the
Secured Debt of any Minority Holdings of the Borrower or the General Partner,
shall at no time exceed thirty percent (30%) of Total Asset Value.

 

56



--------------------------------------------------------------------------------

(d) Unsecured Debt Ratio. As of each of (x) the last day of each calendar
quarter, and (y) any Borrowing, the Unsecured Debt Ratio shall not be less than
1.67:1.0.

(e) Unencumbered Asset Pool Debt Service Coverage. As of the last day of each
calendar quarter and as of the date of any sale or secured financing of any
Unencumbered Asset Pool Property, the ratio of (i) Unencumbered Asset Pool Net
Operating Cash Flow to (ii) Unsecured Debt Service will not be less than
2.0:1.0.

(f) Dividends. The Borrower will not, as determined on an aggregate annual
basis, pay any partnership distributions in excess of the greater of (i) 95% of
its consolidated FFO for such year, and (ii) an amount which results in
distributions to the General Partner (excluding therefrom any preferred
partnership distributions to the extent the same have been deducted from
consolidated FFO for such year) in an amount sufficient to permit the General
Partner to pay dividends to its shareholders which it reasonably believes are
necessary for it to (A) maintain its qualification as a real estate investment
trust for federal and state income tax purposes, and (B) avoid the payment of
federal or state income or excise tax. During the continuance of an Event of
Default under Section 6.1(a), the Borrower shall make only those partnership
distributions necessary to make distributions to the General Partner to pay
dividends to its shareholders which it reasonably believes are necessary to
maintain its status as a real estate investment trust for federal and state
income tax purposes.

(g) Minimum Consolidated Tangible Net Worth. The Consolidated Tangible Net Worth
will at no time be less than the sum of (i) $1,300,000,000 plus (ii) 75% of all
Net Offering Proceeds.

(h) Unencumbered Asset Pool Net Operating Cash Flow to Unsecured Debt. As of the
last day of each fiscal quarter for the immediately preceding consecutive four
quarters, the ratio (expressed as a percentage) of (i) Unencumbered Asset Pool
Net Operating Cash Flow to (ii) Unsecured Debt (less Unrestricted Cash and Cash
Equivalents of the Borrower) shall not be less than 12%.

Section 5.9 Restriction on Fundamental Changes; Operation and Control. (a) The
Borrower shall not enter into any merger or consolidation, unless the Borrower
is the surviving entity, or liquidate, wind-up or dissolve (or suffer any
liquidation or dissolution), discontinue its business or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
any substantial part of its business or property, whether now or hereafter
acquired, hold an interest in any subsidiary which is not controlled by the
Borrower or the General Partner or enter into other business lines, without the
prior written consent of the Administrative Agent, which consent shall not be
given unless the Required Banks so consent.

(b) The Borrower shall not amend its articles of incorporation, by-laws or
agreement of limited partnership, as applicable, in any material respect which
is reasonably likely to have an adverse effect on the Banks, without the
Administrative Agent’s consent, which shall not be unreasonably withheld or
delayed.

 

57



--------------------------------------------------------------------------------

Section 5.10 Changes in Business. The Borrower shall not enter into any business
which is substantially different from that conducted by the Borrower on the
Closing Date after giving effect to the transactions contemplated by the Loan
Documents.

Section 5.11 Sale of Unencumbered Asset Pool Properties. Concurrent with the
sale or transfer of any Unencumbered Asset Pool Property that exceeds fifteen
percent (15%) of the Unencumbered Asset Pool Properties Value, the Borrower
shall (i) deliver written notice to the Administrative Agent, (ii) deliver to
the Administrative Agent a certificate from its chief financial officer, chief
accounting officer, vice president or other duly authorized officer certifying
that at the time of such sale or other disposal (based on pro-forma calculations
for the previous period assuming that such Unencumbered Asset Pool Property was
not a Unencumbered Asset Pool Property for the relevant period) all of the
covenants contained in Sections 5.8, 5.14 and 5.17 are and after giving effect
to the transaction shall continue to be true and accurate in all respects, and
(iii) pay to the Administrative Agent an amount equal to that, if any, required
pursuant to Section 2.10(a). In the event that a Separate Parcel that originally
formed a part of a Unencumbered Asset Pool Property is to be sold or
transferred, the value of the remaining portion of the Unencumbered Asset Pool
Property will be determined by Administrative Agent at the time of sale or
transfer in its sole discretion.

Section 5.12 Fiscal Year; Fiscal Quarter. The Borrower shall not change its
fiscal year or any of its fiscal quarters without the Administrative Agent’s
prior written consent, which consent shall not be unreasonably withheld or
delayed.

Section 5.13 Margin Stock. None of the proceeds of the Loan will be used,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any Margin Stock.

Section 5.14 Use of Proceeds. The Borrower shall use the proceeds of the Loans
for its general business purposes; provided, however, that no Swingline Loan
shall be used for the purpose of refinancing another Swingline Loan, in whole or
part.

Section 5.15 General Partner Status. The General Partner shall at all times
(i) maintain its status as a self-directed and self-administered real estate
investment trust under the Internal Revenue Code, and (ii) remain a publicly
traded company listed on the New York Stock Exchange.

Section 5.16 Certain Requirements for the Unencumbered Asset Pool. Any
Subsidiary which owns any of the Real Property Assets in the Unencumbered Asset
Pool shall not at any time incur any Recourse Debt, nor shall the Borrower
pledge its interest in such Subsidiary nor shall the Borrower or such Subsidiary
enter into any negative pledge with respect thereto.

Section 5.17 Aggregate Total Asset Value Limitation. The sum of (a) the
aggregate value (determined in accordance with the book value thereof, in
accordance with GAAP) of the Real Property Assets subject to Borrower’s
development activities, (b) the value of the Borrower’s and the General
Partner’s interest in any joint venture, whether consolidated or unconsolidated,
and (c) the aggregate amount of the investments of the Borrower, the General
Partner and their Consolidated Subsidiaries in unimproved real property, shall
not in the aggregate exceed thirty percent (30%) of Total Asset Value.

 

58



--------------------------------------------------------------------------------

ARTICLE VI

DEFAULTS

Section 6.1 Events of Default. Each of the following shall constitute an event
of default under this Agreement (an “Event of Default”):

(a) the Borrower shall fail to pay when due any principal of any Loan, or the
Borrower shall fail to pay when due any interest on any Loan; provided, however,
that the Borrower shall be entitled to a three (3) Domestic Business Day grace
period with respect thereto but only as to two (2) payments of interest during
the Term, or the Borrower shall fail to pay within three (3) Domestic Business
Days after the same is due any fees or other amounts payable hereunder;

(b) the Borrower shall fail to observe or perform any covenant contained in
Sections 5.8 to 5.17, inclusive, subject to any applicable grace periods set
forth therein;

(c) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or
(b) above) for 30 days after written notice thereof has been given to the
Borrower by the Administrative Agent;

(d) any representation, warranty, certification or statement made by the
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);

(e) the Borrower or the General Partner shall default in the payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) of any amount owing in respect of any Recourse Debt or Debt
guaranteed by the Borrower or the General Partner (other than the Obligations)
in an aggregate principal amount of more than $35,000,000 and such default shall
continue beyond the giving of any required notice and the expiration of any
applicable grace period (as the same may be extended by the applicable lender)
and such default shall not be waived by the applicable lender (which waiver
shall serve to reinstate the applicable loan), or the Borrower or the General
Partner shall default in the performance or observance of any obligation or
condition with respect to any such Debt or any other event shall occur or
condition exist beyond the giving of any required notice and the expiration of
any applicable grace period (as the same may be extended by the applicable
lender), if in any such case as a result of such default, event or condition,
the lender thereof shall accelerate the maturity of any such Debt or to permit
(without any further requirement of notice or lapse of time) the holder or
holders thereof, or any trustee or agent for such holders, to accelerate the
maturity of any such Debt and such default shall not be waived by the applicable
lender (which waiver shall serve to reinstate the applicable loan), or any such
Debt shall become or be declared to be due and payable prior to its stated
maturity other than as a result of a regularly scheduled payment;

 

59



--------------------------------------------------------------------------------

(f) the Borrower or the General Partner shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing;

(g) an involuntary case or other proceeding shall be commenced against the
Borrower or the General Partner seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Borrower or the General Partner under the
federal bankruptcy laws as now or hereafter in effect;

(h) the Borrower shall default in its obligations under any Loan Document other
than this Agreement beyond any applicable notice and grace periods;

(i) the General Partner shall default in its obligations under the Guaranty
beyond any applicable notice and grace periods;

(j) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $1,000,000 which it shall have become liable to
pay under Title IV of ERISA, or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing, or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan, or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated, or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $1,000,000;

(k) one or more final nonappealable judgments or decrees in an aggregate amount
of $10,000,000 as of such date shall be entered by a court or courts of
competent jurisdiction against the Borrower or the General Partner (other than
any judgment as to which, and only to the extent, a reputable insurance company
has acknowledged coverage of such claim in writing) and (i) any such judgments
or decrees shall not be stayed, discharged, paid, bonded or vacated within
thirty (30) days (or bonded, vacated or satisfied within thirty (30) after any
stay is lifted) or (ii) enforcement proceedings shall be commenced by any
creditor on any such judgments or decrees;

 

60



--------------------------------------------------------------------------------

(l) (i) any Environmental Claim shall have been asserted against the Borrower or
any Environmental Affiliate, (ii) any release, emission, discharge or disposal
of any Material of Environmental Concern shall have occurred, and such event is
reasonably likely to form the basis of an Environmental Claim against the
Borrower or any Environmental Affiliate, or (iii) the Borrower or the
Environmental Affiliates shall have failed to obtain any Environmental Approval
necessary for the ownership, or operation of its business, property or assets or
any such Environmental Approval shall be revoked, terminated, or otherwise cease
to be in full force and effect, in the case of clauses (i), (ii) or (iii) above,
if the existence of such condition has had or is reasonably likely to have a
Material Adverse Effect;

(m) during any consecutive twenty-four month period commencing on or after the
date hereof, individuals who at the beginning of such period constituted the
Board of Directors of the General Partner of the Borrower (together with any new
directors whose election by the Board of Directors or whose nomination for
election by the General Partner stockholders was approved by a vote of at least
a majority of the members of the Board of Directors then in the office who
either were members of the Board of Directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the members of the Board of Directors
then in office, except for any such change resulting from (x) death or
disability of any such member, (y) satisfaction of any requirement for the
majority of the members of the Board of Directors of the General Partner to
qualify under applicable law as independent directors, or (z) the replacement of
any member of the Board of Directors who is an officer or employee of the
General Partner with any other officer or employee of the General Partner or its
affiliate;

(n) the General Partner shall cease at any time to qualify as a real estate
investment trust under the Internal Revenue Code; and

(o) at any time, for any reason, the Borrower or the General Partner seeks to
repudiate its obligations under any Loan Document.

Section 6.2 Rights and Remedies. (a) Upon the occurrence of any Event of Default
described in Sections 6.1(f) or (g), the unpaid principal amount of, and any and
all accrued interest on, the Loans and any and all accrued fees and other
Obligations hereunder shall automatically become immediately due and payable,
with all additional interest from time to time accrued thereon and without
presentation, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and notice of acceleration), all of which are
hereby expressly waived by the Borrower; and upon the occurrence and during the
continuance of any other Event of Default, the Administrative Agent may exercise
any of its rights and remedies hereunder and by written notice to the Borrower,
declare the Commitment of each Bank to make Loans to be terminated whereupon the
same shall forthwith terminate, declare the unpaid principal amount of and any
and all accrued and unpaid interest on the Loans and any and all accrued fees
and other Obligations hereunder to be, and the same shall thereupon be,
immediately due and payable with all additional interest from time to time
accrued thereon and without presentation, demand, or

 

61



--------------------------------------------------------------------------------

protest or other requirements of any kind other than as provided in the Loan
Documents (including, without limitation, valuation and appraisement, diligence,
presentment, and notice of intent to demand or accelerate), all of which are
hereby expressly waived by the Borrower.

(b) Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Event of Default other than any Event of Default described in
Sections 6.1(f) or (g), the Administrative Agent shall not exercise any of its
rights and remedies hereunder nor declare the unpaid principal amount of and any
and all accrued and unpaid interest on the Loans and any and all accrued fees
and other Obligations hereunder to be immediately due and payable, until such
time as the Administrative Agent shall have delivered a notice to the Banks
specifying the Event of Default which has occurred and whether Administrative
Agent recommends the acceleration of the Obligations due hereunder or the
exercise of other remedies hereunder. The Banks shall notify the Administrative
Agent if they approve or disapprove of the acceleration of the Obligations due
hereunder or the exercise of such other remedy recommended by Administrative
Agent within five (5) Domestic Business Days after receipt of such notice. If
any Bank shall not respond within such five (5) Domestic Business Day period,
then such Bank shall be deemed to have accepted Administrative Agent’s
recommendation for acceleration of the Obligations due hereunder or the exercise
of such other remedy. Regardless of the Administrative Agent’s recommendation,
if the Required Banks shall approve the acceleration of the Obligations due
hereunder or the exercise of such other remedy, then Administrative Agent shall
declare the Commitment of each Bank to make Loans to be terminated whereupon the
same shall forthwith terminate and declare the unpaid principal amount of and
any and all accrued and unpaid interest on the Loans and any and all accrued
fees and other Obligations hereunder to be immediately due and payable or
exercise such other remedy approved by the Required Banks. If the Required Banks
shall neither approve nor disapprove the acceleration of the Obligations due
hereunder or such other remedy recommended by Administrative Agent, then
Administrative Agent may accelerate the Obligations due hereunder or exercise
any of its rights and remedies hereunder in its sole discretion. If the Required
Banks shall disapprove the acceleration of the Obligations due hereunder or the
exercise of such other remedy recommended by Administrative Agent, but approve
of another remedy, then to the extent permitted hereunder, Administrative Agent
shall exercise such remedy. In the event the Administrative Agent exercises any
remedy provided in any of the Loan Documents, the Administrative Agent shall act
as a collateral agent for the Banks.

(c) Notwithstanding the foregoing, if in Administrative Agent’s sole judgement,
immediate action is required after an Event of Default has occurred to prevent
loss to the Banks, the Administrative Agent may exercise any of its rights and
remedies pursuant to this Agreement, including, without limitation, acceleration
of the Obligations hereunder, without the prior consent of the Required Banks
provided that the Administrative Agent has notified the Banks of its intention
so to exercise such rights and remedies and within 48 hours (such hours being
counted only on Domestic Business Days) thereafter the Required Banks have not
instructed the Administrative Agent to the contrary.

Section 6.3 Notice of Default. If the Administrative Agent shall not already
have given any notice to the Borrower under Section 6.1, the Administrative
Agent shall give notice to the Borrower under Section 6.1 promptly upon being
requested to do so by the Required Banks and shall thereupon notify all the
Banks thereof.

 

62



--------------------------------------------------------------------------------

Section 6.4 Actions in Respect of Letters of Credit. (a) If, at any time and
from time to time, any Letter of Credit shall have been issued hereunder and an
Event of Default shall have occurred and be continuing, then, upon the
occurrence and during the continuation thereof, the Administrative Agent may,
and if requested by the Required Banks the Administrative Agent shall, whether
in addition to the taking by the Administrative Agent of any of the actions
described in this Article or otherwise, make a demand upon the Borrower to, and
forthwith upon such demand (but in any event within ten (10) days after such
demand) the Borrower shall, pay to the Administrative Agent, on behalf of the
Banks, in same day funds at the Administrative Agent’s office designated in such
demand, for deposit in a special cash collateral account (the “Letter of Credit
Collateral Account”) to be maintained in the name of the Administrative Agent
(on behalf of the Banks) and under its sole dominion and control at such place
as shall be designated by the Administrative Agent, an amount equal to the
amount of the Letter of Credit Usage under the Letters of Credit. Interest shall
accrue on the Letter of Credit Collateral Account at a rate equal to the rate on
overnight funds.

(b) The Borrower hereby pledges, assigns and grants to the Administrative Agent,
as administrative agent for its benefit and the ratable benefit of the Banks a
lien on and a security interest in, the following collateral (the “Letter of
Credit Collateral”):

(i) the Letter of Credit Collateral Account, all cash deposited therein and all
certificates and instruments, if any, from time to time representing or
evidencing the Letter of Credit Collateral Account;

(ii) all notes, certificates of deposit and other instruments from time to time
hereafter delivered to or otherwise possessed by the Administrative Agent for or
on behalf of the Borrower in substitution for or in respect of any or all of the
then existing Letter of Credit Collateral;

(iii) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the then existing Letter of Credit Collateral; and

(iv) to the extent not covered by the above clauses, all proceeds of any or all
of the foregoing Letter of Credit Collateral.

The lien and security interest granted hereby secures the payment of all
obligations of the Borrower now or hereafter existing hereunder and under any
other Loan Document.

(c) The Borrower hereby authorizes the Administrative Agent for the ratable
benefit of the Banks to apply, from time to time after funds are deposited in
the Letter of Credit Collateral Account, funds then held in the Letter of Credit
Collateral Account to the payment of any amounts, in such order as the
Administrative Agent may elect, as shall have become due and payable by the
Borrower to the Banks in respect of the Letters of Credit.

(d) Neither the Borrower nor any Person claiming or acting on behalf of or
through the Borrower shall have any right to withdraw any of the funds held in
the Letter of Credit Collateral Account, except as provided in Section 6.4(h)
hereof.

 

63



--------------------------------------------------------------------------------

(e) The Borrower agrees that it will not (i) sell or otherwise dispose of any
interest in the Letter of Credit Collateral or (ii) create or permit to exist
any lien, security interest or other charge or encumbrance upon or with respect
to any of the Letter of Credit Collateral, except for the security interest
created by this Section 6.4.

(f) If any Event of Default shall have occurred and be continuing:

(i) The Administrative Agent may, in its sole discretion, without notice to the
Borrower except as required by law and at any time from time to time, charge,
set off or otherwise apply all or any part of the Letter of Credit Collateral
first, (x) amounts previously drawn on any Letter of Credit that have not been
reimbursed by the Borrower and (y) any Letter of Credit Usage described in
clause (ii) of the definition thereof that are then due and payable and second,
any other unpaid Obligations then due and payable against the Letter of Credit
Collateral Account or any part thereof, in such order as the Administrative
Agent shall elect. The rights of the Administrative Agent under this Section 6.4
are in addition to any rights and remedies which any Bank may have.

(ii) The Administrative Agent may also exercise, in its sole discretion, in
respect of the Letter of Credit Collateral Account, in addition to the other
rights and remedies provided herein or otherwise available to it, all the rights
and remedies of a secured party upon default under the Uniform Commercial Code
in effect in the State of New York at that time.

(g) The Administrative Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Letter of Credit Collateral if the Letter
of Credit Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property, it being understood that,
assuming such treatment, the Administrative Agent shall not have any
responsibility or liability with respect thereto.

(h) At such time as all Events of Default have been cured or waived in writing,
all amounts remaining in the Letter of Credit Collateral Account shall be
promptly returned to the Borrower. Absent such cure or written waiver, any
surplus of the funds held in the Letter of Credit Collateral Account and
remaining after payment in full of all of the Obligations of the Borrower
hereunder and under any other Loan Document after the Maturity Date shall be
paid to the Borrower or to whomsoever may be lawfully entitled to receive such
surplus.

ARTICLE VII

THE ADMINISTRATIVE AGENT

Section 7.1 Appointment and Authorization. Each Bank irrevocably appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Loan Documents as
are delegated to the Administrative Agent by the terms hereof or thereof,
together with all such powers as are

 

64



--------------------------------------------------------------------------------

reasonably incidental thereto. Except as otherwise expressly permitted by this
Agreement or with the prior written consent of the Administrative Agent, only
the Administrative Agent (and not one or more of the Banks) shall have the
authority to deal directly with the Borrower under this Agreement and each Bank
acknowledges that all notices, demands or requests from such Bank to Borrower
must be forwarded to the Administrative Agent for delivery to the Borrower. Each
Bank acknowledges that, except as otherwise expressly set forth in this
Agreement, the Borrower has no obligation to act or refrain from acting on
instructions or demands of one or more Banks absent written instructions from
Administrative Agent in accordance with its rights and authority hereunder.

Section 7.2 Administrative Agent and Affiliates. JPMorgan Chase Bank, N.A. shall
have the same rights and powers under this Agreement as any other Bank and may
exercise or refrain from exercising the same as though it were not the
Administrative Agent, and JPMorgan Chase Bank, N.A. and its affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any subsidiary or affiliate of the Borrower as if
it were not the Administrative Agent hereunder, and the term “Bank” and “Banks”
shall include JPMorgan Chase Bank, N.A. in its individual capacity.

Section 7.3 Action by Administrative Agent. (a) The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article VI. The Administrative Agent shall not have by
reason of the execution and delivery of the Loan Documents to which it is a
party, the performance of any of its obligations thereunder, or by the use of
the term “Administrative Agent”, a fiduciary relationship in respect of any Bank
or the Borrower.

(b) The Administrative Agent shall promptly forward, or make available by
Intralinks or other internet access system, to each Bank tangible or electronic
copies, or notify (in writing or electronically and, if electronically, the
Administrative Agent will also transmit a fax indicating that the information in
question is being transmitted electronically) each Bank as to the contents, of
all notices, financial statements and other significant materials and
communications received from the Borrower pursuant to the terms of this
Agreement or any other Loan Document and, in the event that the Borrower fails
to pay when due the principal of or interest on any Loan, the Administrative
Agent shall promptly give notice thereof to the Banks. As to any matters not
expressly provided for by the Loan Documents, the Administrative Agent shall not
be required to exercise any discretion or take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Banks, and such
instructions shall be binding upon all the Banks; provided, however, that the
Administrative Agent shall not be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to this Agreement
or applicable law. If the Borrower shall have made any payment of principal of
and interest on the Loans or any other amount due hereunder in accordance with
Article II hereof and the Administrative Agent shall not have distributed to
each Bank its proper share of such payment on the date on which such payment
shall be received (other than as a result of any shutdown of or disturbance in
any payment system or any other event or circumstance beyond the reasonable
control of the Administrative Agent), then the Administrative Agent shall pay
such proper share to such Bank together with interest thereon at the Federal
Funds Rate for each day from the date

 

65



--------------------------------------------------------------------------------

such payment shall have been received from the Borrower until the date such
amount is paid by the Administrative Agent to such Bank. If any Bank transfers
funds to the Administrative Agent in anticipation of the making of a Loan that
is subsequently not made, then the Administrative Agent agrees to repay such
funds to such Bank upon the receipt of a notice from such Bank requesting the
repayment of such funds, together with interest thereon at the Federal Funds
Rate for each day from the date which is the day upon which Administrative Agent
shall have received a notice from such bank requesting the repayment of such
funds until the date such amount is paid by the Administrative Agent to such
Bank.

Section 7.4 Consultation with Experts. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

Section 7.5 Liability of Administrative Agent. Neither the Administrative Agent
nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required Banks
or, where required by the terms of this Agreement, all of the Banks, or (ii) in
the absence of its own gross negligence or willful misconduct. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into or verify
(i) any statement, warranty or representation made in connection with this
Agreement or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of the Borrower; (iii) the satisfaction of any
condition specified in Article III, except receipt of items required to be
delivered to the Administrative Agent; or (iv) the validity, effectiveness or
genuineness of this Agreement, the other Loan Documents or any other instrument
or writing furnished in connection herewith. The Administrative Agent shall not
incur any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex or similar writing)
believed by it in good faith to be genuine or to be signed by the proper party
or parties.

Section 7.6 Indemnification. Each Bank shall, ratably in accordance with its
Commitment, indemnify the Administrative Agent, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including counsel fees
and disbursements), claim, demand, action, loss or liability (except such as
result from such indemnitees’ gross negligence or willful misconduct) that such
indemnitees may suffer or incur as a result of, or in connection with, the
Administrative Agent’s capacity as Administrative Agent in connection with this
Agreement, the other Loan Documents or any action taken or omitted by such
indemnitees in accordance with this Agreement.

Section 7.7 Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Bank, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.

 

66



--------------------------------------------------------------------------------

Section 7.8 Successor Administrative Agent. The Administrative Agent may resign
at any time by giving notice thereof to the Banks and the Borrower. In addition,
if the Administrative Agent at any time shall have been finally determined to
have committed gross negligence or willful misconduct in connection with its
performance of its duties as Administrative Agent hereunder or if the Commitment
of the Administrative Agent, in its capacity as a Bank, inclusive of
participations, shall be less than $10,000,000, then, upon notice from the
Required Banks, the Administrative Agent shall resign. Upon any such
resignation, the Required Banks shall have the right to appoint a successor
Administrative Agent with the consent of the Borrower; provided that the consent
of the Borrower shall not be required if an Event of Default shall have occurred
and be continuing. If no successor Administrative Agent shall have been so
appointed by the Required Banks, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent gives notice of
resignation, then the retiring Administrative Agent may, on behalf of the Banks,
appoint a successor Administrative Agent, with the reasonable approval of the
Borrower provided that no Event of Default shall have occurred and be
outstanding, which shall be a commercial bank organized or licensed under the
laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $500,000,000, total assets of at least
$25,000,000,000 and a long-term senior unsecured indebtedness rating of BBB+ or
better by S&P (if rated by S&P) and Baa1 by Moody’s (if rated by Moody’s). Upon
the acceptance of its appointment as the Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder first accruing or arising
after the effective date of such retirement. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent.

If, at any time during the Term, the Administrative Agent shall no longer have
any Commitment under this Agreement, the Administrative Agent shall give notice
of its offer to resign to the Banks and the Borrower. Upon any such offer of
resignation, the Required Banks shall have the right to appoint a successor
Administrative Agent or to retain the Administrative Agent with the consent of
the Borrower; provided that the consent of the Borrower shall not be required if
an Event of Default shall have occurred and be continuing.

Section 7.9 Administrative Agent’s Fee. The Borrower shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Borrower and the Administrative Agent.

Section 7.10 Copies of Notices. Administrative Agent shall deliver to each Bank
a copy of any notice sent to the Borrower by Administrative Agent in connection
with the performance of its duties as Administrative Agent hereunder; and
Administrative Agent shall deliver to each Bank a copy of any notice sent to the
Administrative Agent by the Borrower in connection with any Default or Event of
Default hereunder.

 

67



--------------------------------------------------------------------------------

ARTICLE VIII

CHANGE IN CIRCUMSTANCES

Section 8.1 Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Euro-Dollar Borrowing or
Money Market Borrowing:

(a) the Administrative Agent is advised by the Reference Bank that deposits in
dollars (in the applicable amounts) are not being offered to the Reference Bank
in the relevant market for such Interest Period, or

(b) Banks having 50% or more of the aggregate amount of the affected Loans
advise the Administrative Agent that the Adjusted London Interbank Offered Rate
as determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Banks of funding their Euro-Dollar Loans for such Interest
Period, the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Banks, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Banks to make Euro-Dollar Loans, or to continue or
convert outstanding Loans as or into Euro-Dollar Loans, as the case may be,
shall be suspended, and each outstanding Euro-Dollar Loan shall be converted
into a Base Rate Loan on the last day of the then current Interest Period
applicable thereto. Unless the Borrower notifies the Administrative Agent at
least two Domestic Business Days before the date of any Euro-Dollar Borrowing or
Money Market LIBOR Borrowing for which a Notice of Borrowing has previously been
given that it elects not to borrow on such date, (i) if such Borrowing is a
Committed Borrowing, such Borrowing shall instead be made as a Base Rate
Borrowing, and (ii) if such Borrowing is a Money Market LIBOR Borrowing, the
Money Market LIBOR Loans comprising such Borrowing shall bear interest for each
day from and including the first day to but excluding the last day of the
Interest Period applicable thereto at the Base Rate for such day.

Section 8.2 Illegality. If, after the date of this Agreement, the adoption of
any applicable law, rule or regulation, or any change in any existing applicable
law, rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its Euro-Dollar Lending Office) with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for any Bank (or its Euro-Dollar
Lending Office) to make, maintain or fund its Euro-Dollar Loans or Money Market
Loans or to participate in any Letter of Credit issued by the Fronting Bank, or,
with respect to the Fronting Bank, to issue any Letter of Credit, and such Bank
shall so notify the Administrative Agent, the Administrative Agent shall
forthwith give notice thereof to the other Banks and the Borrower, whereupon
until such Bank notifies the Borrower and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Bank to make or convert Euro-Dollar Loans or Money Market Loans, or to
participate in any Letter of Credit issued by the Fronting Bank or, with respect
to the Fronting Bank, to issue any Letter of Credit, shall be suspended. Before
giving any notice to the Administrative Agent pursuant to this Section, such
Bank shall designate a different Euro-Dollar Lending Office if such

 

68



--------------------------------------------------------------------------------

designation will avoid the need for giving such notice and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank. If such Bank
shall determine that it may not lawfully continue to maintain and fund any of
its outstanding Euro-Dollar Loans or Money Market Loans (as the case may be) to
maturity and shall so specify in such notice, the Borrower shall immediately
prepay in full the then outstanding principal amount of each such Euro-Dollar
Loan or Money Market Loan, together with accrued interest thereon. Concurrently
with prepaying each such Euro-Dollar Loan, the Borrower shall borrow a Base Rate
Loan in an equal principal amount from such Bank (on which interest and
principal shall be payable contemporaneously with the related Euro-Dollar Loans
or Money Market Loans of the other Banks), and such Bank shall make such a Base
Rate Loan.

Section 8.3 Increased Cost and Reduced Return.

(a) If, after (x) the date hereof, in the case of any Committed Loan or any
obligation to make Committed Loans or (y) the date of the related Money Market
Quote, in the case of any Money Market Loan, the adoption of any applicable law,
rule or regulation, or any change in any applicable law, rule, directive,
decision or regulation, or any change in the interpretation, re-interpretation,
application or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Applicable Lending Office) with any
request, decision or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency shall impose, modify or deem
applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System (but excluding
with respect to any Euro-Dollar Loan any such requirement reflected in an
applicable Euro-Dollar Reserve Percentage)), special deposit, insurance
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Bank (or its Applicable Lending Office)
or shall impose on any Bank (or its Applicable Lending Office) or on the London
interbank market any other condition affecting its Euro-Dollar Loans or Money
Market LIBOR Loans, its Note, or its obligation to make Euro-Dollar Loans, and
the result of any of the foregoing is to increase the cost to such Bank (or its
Applicable Lending Office) of making or maintaining any Euro-Dollar Loan, or to
reduce the amount of any sum received or receivable by such Bank (or its
Applicable Lending Office) under this Agreement or under its Note with respect
thereto, by an amount deemed by such Bank to be material, then, within 15 days
after demand by such Bank (with a copy to the Administrative Agent), which
demand shall be accompanied by a certificate showing, in reasonable detail, the
calculation of such amount or amounts, the Borrower shall pay to such Bank such
additional amount or amounts as will compensate such Bank for such increased
cost or reduction.

(b) If any Bank shall have determined that, after the date hereof, the adoption
of any applicable law, rule or regulation regarding capital adequacy, or any
change in any such law, rule or regulation, or any change in the interpretation
or administration thereof by any governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
any request or directive regarding capital adequacy (whether or not having the
force of law) of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on capital of such Bank (or
its Parent) as a consequence of such Bank’s obligations hereunder to a level
below that which such Bank (or its Parent) could have achieved but for such
adoption, change, request or directive (taking into

 

69



--------------------------------------------------------------------------------

consideration its policies with respect to capital adequacy) by an amount deemed
by such Bank to be material, then from time to time, within 15 days after demand
by such Bank (with a copy to the Administrative Agent), which demand shall be
accompanied by a certificate showing, in reasonable detail, the calculation of
such amount or amounts, the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank (or its Parent) for such
reduction.

(c) Each Bank will promptly notify the Borrower and the Administrative Agent of
any event of which it has knowledge, occurring after the date hereof, which will
entitle such Bank to compensation pursuant to this Section (although failure or
delay on the part of any Bank to provide such notice or to demand compensation
pursuant to this Section, after receiving notice of increased cost or reduced
rate of return, shall not constitute a waiver of such Bank’s right to demand
such compensation unless such failure materially prejudices Borrower’s rights
hereunder) and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Bank, be otherwise disadvantageous to such
Bank. A certificate of any Bank claiming compensation under this Section and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of manifest error. In determining such amount, such
Bank may use any reasonable averaging and attribution methods.

Section 8.4 Taxes.

(a) Any and all payments by the Borrower to or for the account of any Bank or
the Administrative Agent hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, charges or withholdings, and all
liabilities, including, without limitation, penalties, interest and expenses,
with respect thereto, excluding, in the case of each Bank and the Administrative
Agent, taxes imposed on its income, and franchise taxes imposed on it, by the
jurisdiction under the laws of which such Bank or the Administrative Agent (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Bank, taxes imposed on its income, and franchise or similar taxes
imposed on it, by the jurisdiction of such Bank’s Applicable Lending Office or
any political subdivision thereof (and, if different from the jurisdiction of
such Bank’s Applicable Lending Office, the jurisdiction of the domicile of its
Loans either established by the Bank pursuant to Section 9.14 or determined by
the applicable taxing authorities) (all such non-excluded taxes, duties, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”). If the Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder or under any Note or
Letter of Credit or participation therein to any Bank or the Administrative
Agent, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 8.4) such Bank, the Fronting Bank or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law and (iv) the Borrower shall furnish to the Administrative Agent, at its
address referred to in Section 9.1, the original or a certified copy of a
receipt evidencing payment thereof.

 

70



--------------------------------------------------------------------------------

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, or charges or similar
levies which arise from any payment made hereunder or under any Note or Letter
of Credit or participation therein or from the execution or delivery of, or
otherwise with respect to, this Agreement or any Note or Letter of Credit or
participation therein (hereinafter referred to as “Other Taxes”).

(c) The Borrower agrees to indemnify each Bank, the Fronting Bank and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 8.4) paid by such Bank, the
Fronting Bank or the Administrative Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto (whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority). Any payment
required under this indemnification shall be made within 15 days from the date
such Bank, the Fronting Bank or the Administrative Agent (as the case may be)
makes demand therefor. The Administrative Agent shall reasonably cooperate, at
no cost to the Administrative Agent or the Banks, with efforts by Borrower to
recover any Taxes or Other Taxes which Borrower reasonably believes were
incorrectly or illegally imposed.

(d) Each Bank organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Bank listed on the signature pages hereof and on or prior to
the date on which it becomes a Bank in the case of each other Bank, and from
time to time thereafter if requested in writing by the Borrower (but only so
long as such Bank remains lawfully able to do so), shall provide the Borrower
with Internal Revenue Service form 1001 or 4224, as appropriate, or any
successor form prescribed by the Internal Revenue Service, certifying that such
Bank is entitled to benefits under an income tax treaty to which the United
States is a party which reduces the rate of withholding tax on payments of
interest or certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States. If the form provided by a Bank at the time such Bank first became a
party to this Agreement or at any time thereafter (other than solely by reason
of a change in United States law or a change in the terms of any treaty to which
the United States is a party after the date hereof) indicates a United States
interest withholding tax rate in excess of zero (or would have indicated such a
withholding tax rate if such form had been submitted and completed accurately
and completely and either was not submitted or was not completed accurately and
completely), or if a Bank otherwise is subject to United States interest
withholding tax at a rate in excess of zero at any time for any reason (other
than solely by reason of a change in United States law or regulation or a change
in any treaty to which the United States is a party after the date hereof),
withholding tax at such rate shall be considered excluded from “Taxes” as
defined in Section 8.4(a). In addition, any amount that otherwise would be
considered “Taxes” or “Other Taxes” for purposes of this Section 8.4 shall be
excluded therefrom if the Bank either has transferred the domicile of its Loans
pursuant to Section 9.14 or changed the Applicable Lending Office with respect
to such Loans and such amount would not have been incurred had such transfer or
change not been made.

(e) For any period with respect to which a Bank has failed to provide the
Borrower with the appropriate form pursuant to Section 8.4(d) (unless such
failure is due to a

 

71



--------------------------------------------------------------------------------

change in treaty, law or regulation occurring subsequent to the date on which a
form originally was required to be provided), such Bank shall not be entitled to
indemnification under Section 8.4(a) with respect to Taxes imposed by the United
States; provided, however, that should a Bank, which is otherwise exempt from or
subject to a reduced rate of withholding tax, become subject to Taxes because of
its failure to deliver a form required hereunder, the Borrower shall take such
steps as such Bank shall reasonably request to assist such Bank to recover such
Taxes.

(f) If the Borrower is required to pay additional amounts to or for the account
of any Bank pursuant to this Section 8.4, then such Bank will change the
jurisdiction of its Applicable Lending Office so as to eliminate or reduce any
such additional payment which may thereafter accrue if such change, in the
judgment of such Bank, is not otherwise disadvantageous to such Bank.

Section 8.5 Base Rate Loans Substituted for Affected Euro-Dollar Loans. If
(i) the obligation of any Bank to make, or convert outstanding Loans to,
Euro-Dollar Loans has been suspended pursuant to Sections 8.1 or 8.2 or (ii) any
Bank has demanded compensation under Section 8.3 or 8.4 with respect to its
Euro-Dollar Loans and the Borrower shall, by at least five (5) Euro-Dollar
Business Days’ prior notice to such Bank through the Administrative Agent, have
elected that the provisions of this Section shall apply to such Bank, then,
unless and until such Bank notifies the Borrower that the circumstances giving
rise to such suspension or demand for compensation no longer exist:

(a) all Loans which would otherwise be made by such Bank as Euro-Dollar Loans
shall be made instead as Base Rate Loans (on which interest and principal shall
be payable contemporaneously with the related Euro-Dollar Loans of the other
Banks), and

(b) after each of its Euro-Dollar Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Euro-Dollar Loans shall
be applied to repay its Base Rate Loans instead.

Section 8.6 SPC Loans. Notwithstanding anything to the contrary contained
herein, any Bank (a “Granting Bank”) may grant to one special purpose funding
vehicle (a “SPC”) sponsored by such Granting Bank, as identified as such in
writing by such Granting Bank to the Administrative Agent and the Borrower from
time to time (including, without limitation, by the execution of this Agreement
on the date hereof by a Granting Bank and its SPC identified as such on the
signature pages hereof), the option to provide to the Borrower all or any part
of any Loan that such Granting Bank would otherwise be obligated to make to the
Borrower pursuant to the terms hereof; provided, that (i) nothing herein shall
constitute a commitment to make any Loan by any SPC, and (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Bank shall be obligated to make such Loan pursuant to
the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of such Granting Bank to the same extent, and as if, such Loan were
made by such Granting Bank. Any SPC that makes a Loan shall (i) have in regard
to such Loan all of the rights (exercisable, however, only through its Granting
Bank acting as its agent) that such Granting Bank would have had if it had made
such Loan directly, and (ii) comply with this Agreement in regard to such Loan
on the same terms as any other Bank party hereto; provided that (A) the Granting
Bank’s Commitment shall remain the Commitment of such Granting Bank,

 

72



--------------------------------------------------------------------------------

and (B) all monetary obligations of an SPC hereunder in respect of any Loan it
provides shall remain the obligations of such Granting Bank to the extent at any
time that such SPC elects not to or otherwise fails to perform or pay any such
obligation. Each party hereto hereby agrees that no SPC shall be liable for any
payment under this Agreement for which a Bank would otherwise be liable for so
long as, and to the extent, its sponsoring Granting Bank makes such payment.
Notwithstanding any Loan that may be provided by an SPC hereunder, the
Administrative Agent and Borrower shall be entitled to continue to communicate
and deal solely and directly with the Granting Bank in accordance with this
Agreement in respect of such Loan. Each SPC that is a signatory hereto, and each
SPC that subsequently is identified by its Granting Bank as having been granted
such option, shall be deemed to have confirmed (and the Borrower and the
Administrative Agent may require a written acknowledgment of such confirmation
signed by any SPC not a signatory hereto that is subsequently so identified by
its Granting Bank) to the Borrower and the Administrative Agent that (a) it has
received a copy of the Agreement and each Loan Document, together with copies of
the financial statements heretofore provided to the Banks under the terms of
this Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (b) agrees that it will independently and without reliance upon the
Administrative Agent, its Granting Bank or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Agreement
and any other Loan Document; (c) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement and any other Loan Document as are delegated to
the Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (d) agrees that it will perform
in accordance with their terms all of the obligations which by the terms of this
Agreement and any other Loan Document are required to be performed by it as a
Bank, subject to the terms of this Section 8.6; and (e) appoints its Granting
Bank, or a specified branch or affiliate thereof, as its agent and attorney in
fact and grants to its Granting Bank an irrevocable power of attorney to receive
payments made for the benefit such SPC under this Agreement, to deliver and
receive all communications and notices under this Agreement and other Loan
Documents and to exercise on such SPC’s behalf all rights to vote and to grant
and make approvals, waivers, consents of amendments to or under this Agreement
and other Loan Documents. Any document executed by such agent on such SPC’s
behalf in connection with this Agreement or other Loan Documents shall be
binding on such SPC. In furtherance of the foregoing, all the Banks and the
Administrative Agent each hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one (1) year and
one (1) day after the payment in full of all outstanding commercial paper or
other senior indebtedness of any SPC, it will not institute against, or join any
other person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or similar proceedings under
the laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in Section 9.6(c), any SPC may (i) with
notice to, but without the prior written consent of, the Borrower or
Administrative Agent, and without the payment of any processing fee therefor,
assign all or a portion of its interests in any Loans to its Granting Bank or to
any financial institutions consented to by the Borrower and the Administrative
Agent (and, subject to all of the provisions of this paragraph, such consents
shall be deemed to have been granted with respect to any SPC signatory hereto on
the date hereof) providing liquidity and/or credit facilities to or for the

 

73



--------------------------------------------------------------------------------

account of such SPC to support the funding or maintenance of loans, and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of liquidity
and/or credit facilities to such SPC. Nothing in this Section 8.6 that would
affect the rights or obligations of an SPC may be amended without the written
consent of any SPC that has any Loan outstanding at the time of such amendment.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, telex, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower or the Administrative Agent, at its address or telecopy
number set forth on the signature pages hereof, together with copies thereof, in
the case of the Borrower, to Latham & Watkins LLP, 633 West Fifth Street, Suite
4000, Los Angeles, CA 90071, Attention: Glen B. Collyer, Esq., Telephone:
(213) 485-1234, Telecopy: (213) 891-8763, and in the case of the Administrative
Agent, to JPMorgan Chase Bank, N.A., 1111 Fannin, 10th Floor, Houston, Texas
77002, Attention: Loan and Agency Services, Telephone: (713) 750-2513, Telecopy
number: (713) 750-2223, and to Skadden, Arps, Slate, Meagher & Flom LLP, 4 Times
Square, New York, New York 10036, Attention: Martha Feltenstein, Esq.,
Telephone: (212) 735-2272, Telecopy: (917) 777-2272, (y) in the case of any
Bank, at its address or telecopy number set forth on the signature pages hereof
or in its Administrative Questionnaire, or (z) in the case of any party, such
other address or telecopy number as such party may hereafter specify for the
purpose by notice to the Administrative Agent, the Banks and the Borrower. Each
such notice, request or other communication shall be effective (i) if given by
telecopy, when such telecopy is transmitted to the telecopy number specified in
this Section, (ii) if given by mail, 72 hours after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid
or (iii) if given by any other means, when delivered at the address specified in
this Section; provided that notices to the Administrative Agent under Article II
or Article VIII shall not be effective until received.

Section 9.2 No Waivers. No failure or delay by the Administrative Agent or any
Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

Section 9.3 Expenses; Indemnification. (a) The Borrower shall pay (i) all
reasonable out-of-pocket expenses of the Administrative Agent (including,
without limitation, reasonable fees and disbursements of special counsel
Skadden, Arps, Slate, Meagher & Flom LLP, local counsel for the Administrative
Agent, and travel, site visits, third party reports (including Appraisals),
mortgage recording taxes, environmental and engineering expenses), in connection
with the preparation and administration of this Agreement, the Loan Documents
and the documents and instruments referred to therein, the syndication of the
Loans, any waiver or consent hereunder or any amendment or modification hereof
or any Default or alleged Default hereunder and (ii) if an Event of Default
occurs, all out-of-pocket expenses incurred by the

 

74



--------------------------------------------------------------------------------

Administrative Agent and each Bank, including, without limitation, reasonable
fees and disbursements of counsel for the Administrative Agent, in connection
with the enforcement of the Loan Documents and the instruments referred to
therein and such Event of Default and collection, bankruptcy, insolvency and
other enforcement proceedings resulting therefrom.

(b) The Borrower agrees to indemnify the Administrative Agent and each Bank,
their respective affiliates and the respective directors, officers, agents and
employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel and settlements and settlement costs, which may be
incurred by such Indemnitee in connection with any investigative, administrative
or judicial proceeding (whether or not such Indemnitee shall be designated a
party thereto) and whether or not brought by the Borrower, the General Partner
or any affiliate of the Borrower, that may at any time (including, without
limitation, at any time following the payment of the Obligations) be imposed on,
asserted against or incurred by any Indemnitee as a result of, or arising out
of, or in any way related to or by reason of, (i) any of the transactions
contemplated by the Loan Documents or the execution, delivery or performance of
any Loan Document (including, without limitation, the Borrower’s actual or
proposed use of proceeds of the Loans, whether or not in compliance with the
provisions hereof), (ii) any violation by the Borrower or the Environmental
Affiliates of any applicable Environmental Law, (iii) any Environmental Claim
arising out of the management, use, control, ownership or operation of property
or assets by the Borrower or any of the Environmental Affiliates, including,
without limitation, all on-site and off-site activities involving Material of
Environmental Concern, (iv) the breach of any environmental representation or
warranty set forth herein, (v) the grant to the Administrative Agent and the
Banks of any Lien in any property or assets of the Borrower or any stock or
other equity interest in the Borrower, and (vi) the exercise by the
Administrative Agent and the Banks of their rights and remedies (including,
without limitation, foreclosure) under any agreements creating any such Lien
(but excluding in each case, as to any Indemnitee, any such losses, liabilities,
claims, damages, expenses, obligations, penalties, actions, judgments, suits,
costs or disbursements incurred solely by reason of (y) the gross negligence or
willful misconduct of such Indemnitee as finally determined by a court of
competent jurisdiction or (z) any investigative, administrative or judicial
proceeding imposed or asserted against any Indemnitee by any bank regulatory
agency or by any equity holder of such Indemnitee). The Borrower’s obligations
under this Section shall survive the termination of this Agreement and the
payment of the Obligations.

(c) The Borrower shall pay, and hold the Administrative Agent and each of the
Banks harmless from and against, any and all present and future U.S. stamp,
recording, transfer and other similar foreclosure related taxes with respect to
the foregoing matters and hold the Administrative Agent and each Bank harmless
from and against any and all liabilities with respect to or resulting from any
delay or omission (other than to the extent attributable to such Bank) to pay
such taxes.

Section 9.4 Sharing of Set-Offs. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Event of
Default, each Bank is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice

 

75



--------------------------------------------------------------------------------

of any kind to the Borrower or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special, time or demand, provisional or final), other than deposits
held for the benefit of third parties, and any other indebtedness at any time
held or owing by such Bank (including, without limitation, by branches and
agencies of such Bank wherever located) to or for the credit or the account of
the Borrower against and on account of the Obligations of the Borrower then due
and payable to such Bank under this Agreement or under any of the other Loan
Documents, including, without limitation, all interests in Obligations purchased
by such Bank. Each Bank agrees that if it shall, by exercising any right of
set-off or counterclaim or otherwise, receive payment of a proportion of the
aggregate amount of principal and interest due with respect to any Note held by
it or Letter of Credit participated in by it, or, in the case of the Fronting
Bank, Letter of Credit issued by it, which is greater than the proportion
received by any other Bank or Letter of Credit issued or participated in by such
other Bank, in respect of the aggregate amount of principal and interest due
with respect to any Note held by such other Bank, the Bank receiving such
proportionately greater payment shall purchase such participations in the Notes
held by the other Banks or Letter of Credit issued or participated in by such
other Bank, and such other adjustments shall be made, as may be required so that
all such payments of principal and interest with respect to the Notes held by
the Banks or Letter of Credit issued or participated in by such other Banks
shall be shared by the Banks pro rata; provided that nothing in this Section
shall impair the right of any Bank to exercise any right of set-off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of the Borrower other than its indebtedness under the
Notes or the Letters of Credit. The Borrower agrees, to the fullest extent that
it may effectively do so under applicable law, that any holder of a
participation in a Note, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrower in the amount of such participation.

Section 9.5 Amendments and Waivers. Any provision of this Agreement (including
any of the financial covenants given by the Borrower pursuant to Section 5.8),
the Notes, the Letters of Credit or other Loan Documents may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
the Borrower and the Required Banks (and, if the rights or duties of the
Administrative Agent or the Swingline Lender are affected thereby, by the
Administrative Agent or the Swingline Lender, as applicable); provided that no
such amendment or waiver shall (a) subject any Bank to any additional
obligation, unless signed by such Bank, or (b) unless signed by all the Banks,
(i) increase or decrease the Commitment of any Bank (except for a ratable
decrease in the Commitments of all Banks and except as contemplated in the
definition of the term “Loan Amount”) or increase the aggregate Commitments
above $700,000,000, (ii) reduce the principal of or rate of interest on any Loan
or any fees specified herein, (iii) postpone the date fixed for any payment of
principal of or interest on any Loan or any fees hereunder or for any reduction
or termination of any Commitment (notwithstanding the foregoing, however, it is
agreed that only the consent of the extending Banks shall be required in the
case of a partial “amend and extend”), (iv) release the Guaranty or otherwise
release any other collateral, (v) subordinate the Loans to any other Debt, or
(vi) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Notes, or the number of Banks, which shall be required
for the Banks or any of them to take any action under this Section 9.5 or any
other provision of this Agreement. Notwithstanding the foregoing, no amendment,
waiver or consent shall, unless in writing and signed by the Designating Lender

 

76



--------------------------------------------------------------------------------

on behalf of its Designated Lender affected thereby, (x) subject such Designated
Lender to any additional obligations, (y) reduce the principal of, interest on,
or other amounts due with respect to, the Designated Lender Note made payable to
such Designated Lender, or (z) postpone any date fixed for any payment of
principal of, or interest on, or other amounts due with respect to the
Designated Lender Note made payable to the Designated Lender.

Section 9.6 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower may not assign or
otherwise transfer any of its rights under this Agreement or the other Loan
Documents without the prior written consent of all Banks.

(b) Any Bank may at any time grant to one or more banks or other entities (each
a “Participant”) participating interests in its Commitment or any or all of its
Loans. In the event of any such grant by a Bank of a participating interest to a
Participant, whether or not upon notice to the Borrower and the Administrative
Agent, such Bank shall remain responsible for the performance of its obligations
hereunder, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement. Any agreement pursuant to which any Bank may
grant such a participating interest shall provide that such Bank shall retain
the sole right and responsibility to enforce the obligations of the Borrower
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
participation agreement may provide that such Bank will not agree to any
modification, amendment or waiver of this Agreement described in clause (i),
(ii), (iii) or (iv) of Section 9.5 without the consent of the Participant. The
Borrower agrees that each Participant shall, to the extent provided in its
participation agreement, be entitled to the benefits of Article VIII with
respect to its participating interest. An assignment or other transfer which is
not permitted by subsection (c) or (d) below shall be given effect for purposes
of this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b).

(c) Any Bank may at any time assign to one or more banks or other institutions
(each an “Assignee”) all, or a proportionate part of all, of its rights and
obligations under this Agreement, the Notes and the other Loan Documents, and
such Assignee shall assume such rights and obligations, pursuant to an
Assignment and Assumption Agreement in substantially the form of Exhibit D
attached hereto executed by such Assignee and such transferor Bank, with (and
subject to) the subscribed consent of the Administrative Agent, which consent
shall not be unreasonably withheld, and, provided no Event of Default shall have
occurred and be continuing, the Borrower, which consent shall not be
unreasonably withheld or delayed, provided further, however, that no such
consent by the Borrower shall be required in the case of an assignment to
another Bank. Upon execution and delivery of such instrument and payment by such
Assignee to such transferor Bank of an amount equal to the purchase price agreed
between such transferor Bank and such Assignee, such Assignee shall be a Bank
party to this Agreement and shall have all the rights and obligations of a Bank
with a Commitment as set forth in such instrument of assumption, and the
transferor Bank shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this subsection
(c), the transferor Bank, the Administrative Agent and the Borrower shall make
appropriate arrangements so that, if required, a new Note or Notes are issued to
the Assignee. In connection

 

77



--------------------------------------------------------------------------------

with any such assignment (except for an assignment by a Bank to its Affiliate),
the transferor Bank shall pay to the Administrative Agent an administrative fee
for processing such assignment in the amount of $3,500. If the Assignee is not
incorporated under the laws of the United States of America or a state thereof,
it shall deliver to the Borrower and the Administrative Agent certification as
to exemption from deduction or withholding of any United States federal income
taxes in accordance with Section 8.4.

(d) Any Bank (each, a “Designating Lender”) may at any time designate one
Designated Lender to fund Money Market Loans on behalf of such Designating
Lender subject to the terms of this Section 9.6(d) and the provisions in
Section 9.6(b) and (c) shall not apply to such designation. No Bank may
designate more than one (1) Designated Lender. The parties to each such
designation shall execute and deliver to the Administrative Agent for its
acceptance a Designation Agreement. Upon such receipt of an appropriately
completed Designation Agreement executed by a Designating Lender and a designee
representing that it is a Designated Lender, the Administrative Agent will
accept such Designation Agreement and will give prompt notice thereof to the
Borrower, whereupon, (i) the Borrower shall execute and deliver to the
Designating Bank a Designated Lender Note payable to the order of the Designated
Lender, (ii) from and after the effective date specified in the Designation
Agreement, the Designated Lender shall become a party to this Agreement with a
right (subject to the provisions of Section 2.3(b)) to make Money Market Loans
on behalf of its Designating Lender pursuant to Section 2.3 after the Borrower
has accepted a Money Market Loan (or portion thereof) of the Designating Lender,
and (iii) the Designated Lender shall not be required to make payments with
respect to any obligations in this Agreement except to the extent of excess cash
flow of such Designated Lender which is not otherwise required to repay
obligations of such Designated Lender which are then due and payable; provided,
however, that regardless of such designation and assumption by the Designated
Lender, the Designating Lender shall be and remain obligated to the Borrower and
the Banks for each and every of the obligations of the Designating Lender and
its related Designated Lender with respect to this Agreement, including, without
limitation, any indemnification obligations under Section 7.6 hereof and any
sums otherwise payable to the Borrower by the Designated Lender. Each
Designating Lender shall serve as the administrative agent of the Designated
Lender and shall on behalf of, and to the exclusion of, the Designated Lender:
(i) receive any and all payments made for the benefit of the Designated Lender
and (ii) give and receive all communications and notices and take all actions
hereunder, including, without limitation, votes, approvals, waivers, consents
and amendments under or relating to this Agreement and the other Loan Documents.
Any such notice, communication, vote, approval, waiver, consent or amendment
shall be signed by the Designating Lender as administrative agent for the
Designated Lender and shall not be signed by the Designated Lender on its own
behalf and shall be binding upon the Designated Lender to the same extent as if
signed by the Designated Lender on its own behalf. The Borrower, the
Administrative Agent, and the Banks may rely thereon without any requirement
that the Designated Lender sign or acknowledge the same. No Designated Lender
may assign or transfer all or any portion of its interest hereunder or under any
other Loan Document, other than assignments to the Designating Lender which
originally designated such Designated Lender or otherwise in accordance with the
provisions of Section 9.6(b) and (c).

(e) Any Bank may at any time assign all or any portion of its rights under this
Agreement and its Note and the Letter(s) of Credit participated in by such Bank
or, in the case of the Fronting Bank, issued by it, to a Federal Reserve Bank.
No such assignment shall release the transferor Bank from its obligations
hereunder.

 

78



--------------------------------------------------------------------------------

(f) No Assignee, Participant or other transferee of any Bank’s rights shall be
entitled to receive any greater payment under Section 8.3 or 8.4 than such Bank
would have been entitled to receive with respect to the rights transferred,
unless such transfer is made with the Borrower’s prior written consent or by
reason of the provisions of Section 8.2, 8.3 or 8.4 requiring such Bank to
designate a different Applicable Lending Office under certain circumstances or
at a time when the circumstances giving rise to such greater payment did not
exist.

Section 9.7 USA Patriot Act. Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Bank to identify the Borrower in accordance with the Act.

Section 9.8 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Bank becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Bank is a Defaulting Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.8;

(b) the Commitment of such Defaulting Lender shall not be included in
determining whether all Banks or the Required Banks have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Section 9.5, except that the Defaulting Lender’s consent shall be required in
connection with any increase in such Defaulting Lender’s Commitment pursuant to
Section 9.5(b)(i), any amendment pursuant to Section 9.5(b)(ii) affecting its
Loans or pursuant to Section 9.5(z)), provided that any waiver, amendment or
modification requiring the consent of all Banks or each affected Bank which
affects such Defaulting Lender differently than other affected Banks shall
require the consent of such Defaulting Lender;

(c) if any Swingline Loans or Letters of Credit exist at the time a Bank becomes
a Defaulting Lender then:

(i) provided that no Default or Event of Default shall have occurred and be
outstanding as of the date on which the applicable Bank becomes a Defaulting
Lender, all or any part of such liability with respect to Swingline Loans and
Letters of Credit shall be reallocated among the non-Defaulting Lenders in
accordance with their respective pro rata share but only to the extent the sum
of all non-Defaulting Lenders’ Obligations plus such Defaulting Lender’s pro
rata share of Swingline Loans and Letters of Credit does not exceed the total of
all non-Defaulting Lenders’ Commitments (it being understood that under no
circumstance shall any Bank at any time be liable for any amounts in excess of
its Commitment); and

 

79



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within five Domestic Business Days
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s pro rata share of the Swingline Loans and (y) second, cash
collateralize for the benefit of the Fronting Bank only the Borrower’s
obligations corresponding to such Defaulting Lender’s pro rata share of the
Letters of Credit (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in Section 6.4(a)
for so long as such Letters of Credit are outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s pro rata share of the Letters of Credit pursuant to Section 9.8(c), the
Borrower shall not be required to pay any fees to such Defaulting Lender with
respect to such Defaulting Lender’s pro rata share of the Letters of Credit
during the period such Defaulting Lender’s pro rata share of the Letters of
Credit is cash collateralized;

(iv) if the pro rata share of the non-Defaulting Lenders with respect to Letters
of Credit is reallocated pursuant to Section 9.8(c), then the fees payable to
the Lenders pursuant to this Agreement shall be adjusted in accordance with such
non-Defaulting Lenders’ pro rata shares; or

(v) if any Defaulting Lender’s pro rata share of Letters of Credit is neither
cash collateralized nor reallocated pursuant to clauses (i) or (ii) above, then,
without prejudice to any rights or remedies of the Fronting Bank or any other
Bank hereunder, all Facility Fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such pro rata share of Letters of
Credit) and Letter of Credit Fees payable under Section 2.8 with respect to such
Defaulting Lender’s pro rata share of the Letters of Credit shall be payable to
the Fronting Bank until and to the extent that such pro rata share of Letters of
Credit is reallocated and/or cash collateralized; and

(d) so long as such Bank is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Fronting Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the then Defaulting Lender’s then
outstanding pro rata share of the Letters of Credit will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 9.8(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 9.8(c)(i) (and Defaulting Lender shall not participate
therein).

If (i) a Bankruptcy Event with respect to a Parent of any Bank shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Fronting Bank has a good faith belief that any
Bank has defaulted in fulfilling its obligations under one or more other
agreements in which such Bank commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Fronting Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Fronting Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Bank, satisfactory to the Swingline
Lender or the Fronting Bank, as the case may be, to defease any risk to it in
respect of such Bank hereunder.

 

80



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Borrower, the Fronting Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Bank to be a Defaulting Lender, then the
pro rata shares of the Banks with respect to Swingline Loans and Letters of
Credit shall be readjusted to reflect the inclusion of such Bank’s Commitment
and on such date such Bank shall purchase at par such of the Loans of the other
Banks (other than Money Market Loans and Swingline Loans) as the Administrative
Agent shall determine may be necessary in order for such Bank to hold such Loans
in accordance with its pro rata share.

Section 9.9 Governing Law; Submission to Jurisdiction.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW THAT WOULD CAUSE THE
APPLICATION OF ANY LAW OTHER THAN THE STATE OF NEW YORK).

(b) Any legal action or proceeding with respect to this Agreement or any other
Loan Document and any action for enforcement of any judgment in respect thereof
may be brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, and, by execution and delivery of
this Agreement, the Borrower hereby accepts for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts and appellate courts from any thereof. The Borrower irrevocably
consents to the service of process out of any of the aforementioned courts in
any such action or proceeding by the hand delivery, or mailing of copies thereof
by registered or certified mail, postage prepaid, to the Borrower at its address
set forth below. The Borrower hereby irrevocably waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to above and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum. Nothing herein shall affect the right of the Administrative
Agent, any Bank or any holder of a Note to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
the Borrower in any other jurisdiction.

Section 9.10 Marshaling; Recapture. Neither the Administrative Agent nor any
Bank shall be under any obligation to marshal any assets in favor of the
Borrower or any other party or against or in payment of any or all of the
Obligations. To the extent any Bank receives any payment by or on behalf of the
Borrower, which payment or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
the Borrower or its estate, trustee, receiver, custodian or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then to the extent of such payment or repayment, the Obligation or part thereof
which has been paid, reduced or satisfied by the

 

81



--------------------------------------------------------------------------------

amount so repaid shall be reinstated by the amount so repaid and shall be
included within the liabilities of the Borrower to such Bank as of the date such
initial payment, reduction or satisfaction occurred.

Section 9.11 Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the Administrative Agent of
counterparts hereof signed by each of the parties hereto (or, in the case of any
party as to which an executed counterpart shall not have been received, receipt
by the Administrative Agent in form satisfactory to it of telegraphic, telex or
other written confirmation from such party of execution of a counterpart hereof
by such party).

Section 9.12 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 9.13 Survival. All indemnities set forth herein shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making and repayment of the Loans hereunder.

Section 9.14 Domicile of Loans. Subject to the provisions of Article VIII, each
Bank may transfer and carry its Loans at, to or for the account of any domestic
or foreign branch office, subsidiary or affiliate of such Bank.

Section 9.15 Limitation of Liability. No claim may be made by the Borrower or
any other Person against the Administrative Agent or any Bank or the affiliates,
directors, officers, employees, attorneys or agent of any of them for any
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement or by the other Loan Documents, or any act,
omission or event occurring in connection therewith; and the Borrower hereby
waives, releases and agrees not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

Section 9.16 No Bankruptcy Proceedings. Each of the Borrower, the Banks, and the
Administrative Agent hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law, until the later
to occur of (i) one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Designated Lender and (ii) the
Maturity Date.

 

82



--------------------------------------------------------------------------------

Section 9.17 Optional Increase in Commitments. At any time prior to the date
that is thirty (30) months after the date of this Agreement, provided no Event
of Default shall have occurred and then be continuing, the Borrower may, if it
so elects, increase the aggregate amount of the Commitments (subject to proviso
(b) in the next sentence), either by designating a Qualified Institution not
theretofore a Bank to become a Bank (such designation to be effective only with
the prior written consent of the Administrative Agent, which consent will not be
unreasonably withheld) and/or by agreeing with an existing Bank or Banks that
such Bank’s Commitment shall be increased, it being understood that no such
existing Bank or Banks shall have any obligation to so increase its Commitment).
Upon execution and delivery by the Borrower and such Bank or other financial
institution of an instrument in form reasonably satisfactory to the
Administrative Agent, such existing Bank shall have a Commitment as therein set
forth or such Qualified Institution shall become a Bank with a Commitment as
therein set forth and all the rights and obligations of a Bank with such a
Commitment hereunder; provided that:

(a) the Borrower shall provide prompt notice of such increase to the
Administrative Agent, who shall promptly notify the Banks; and

(b) the amount of such increase, together with all other increases in the
aggregate amount of the Commitments pursuant to this Section 9.17 since the date
of this Agreement, does not cause the Loan Amount to exceed $700,000,000.

(c) Upon any increase in the aggregate amount of the Commitments pursuant to
this Section 9.17, within five Business Days (in the case of any Base Rate Loans
then outstanding) or at the end of the then current Interest Period with respect
thereto (in the case of any Euro-Dollar Loans then outstanding), as applicable,
each Bank’s pro rata share shall be recalculated to reflect such increase in the
Commitments and the outstanding principal balance of the Loans shall be
reallocated among the Banks such that the outstanding principal amount of Loans
owed to each Bank shall be equal to such Bank’s pro rata share (as
recalculated). All payments, repayments and other disbursements of funds by the
Administrative Agent to Banks shall thereupon and, at all times thereafter be
made in accordance with each Bank’s recalculated pro rata share. For purposes
hereof, “Qualified Institution” means a Bank, or one or more banks, finance
companies, insurance or other financial institutions which (i) (A) has (or, in
the case of a bank which is a subsidiary, such bank’s parent has) a rating of
its senior debt obligations of not less than Baa-1 by Moody’s or a comparable
rating by a rating agency acceptable to the Administrative Agent and (B) has
total assets in excess of Ten Billion Dollars ($10,000,000,000), or (ii) is
reasonably acceptable to the Administrative Agent.

 

83



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

BORROWER:

 

KILROY REALTY, L.P., a Delaware limited partnership By:      Kilroy Realty
Corporation, a Maryland corporation, its general partner By:  

/s/ Tyler H. Rose

Name:   Tyler H. Rose Title:   Executive Vice President and CFO By:  

/s/ Michelle Ngo

Name:   Michelle Ngo Title:   Vice President and Treasurer Kilroy Realty, L.P.
12200 West Olympic Boulevard, Suite 200 Los Angeles, California 90064 Attn:
Tyler Rose and Michelle Ngo Telephone number: (310) 481-8400 Telecopy number:
(310) 841-6580



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND BANK:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Bank By:  

/s/ Donald Shokrian

Name:  

Donald Shokrian

Title:   Managing Director JPMorgan Chase Bank, N.A. 383 Madison Avenue, 24th
Floor New York, NY 10179 Attn: Nadeige Charles Telephone number: (212) 622-8167
Telecopy number: (212) 270-2157 Domestic and Euro-Dollar Lending Office:
JPMorgan Chase Bank, N.A. 1111 Fannin, 10th Floor Houston, Texas 77002 Attn:
Loan and Agency Services Telephone: (713) 427-6887 Telecopy number: (713)
750-2892

Commitment: $46,000,000.00



--------------------------------------------------------------------------------

SYNDICATION AGENT AND BANK:

 

BANK OF AMERICA, N.A. By:  

/s/ Michael W. Edwards

  Name: Michael W. Edwards   Title: Senior Vice President

Commitment: $46,000,000.00



--------------------------------------------------------------------------------

DOCUMENTATION AGENT AND BANK:

 

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Patrick J. Brown

Name:   Patrick J. Brown Title:   Vice President

Commitment: $40,000,000.00



--------------------------------------------------------------------------------

DOCUMENTATION AGENT AND BANK:

 

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Nicolas Zitelli

Name:   Nicolas Zitelli Title:   Officer

Commitment: $40,000,000.00



--------------------------------------------------------------------------------

DOCUMENTATION AGENT AND BANK:

 

THE BANK OF NOVA SCOTIA By:  

/s/ Teresa Wu

Name:   Teresa Wu Title:   Director

Commitment: $40,000,000.00



--------------------------------------------------------------------------------

DOCUMENTATION AGENT AND BANK:

 

BARCLAYS BANK plc By:  

/s/ Kevin Cullen

Name:   Kevin Cullen Title:   Director

Commitment: $40,000,000.00



--------------------------------------------------------------------------------

BANK:

 

BANK OF THE WEST By:   /s/ Benjamin Arroyo Name:   Benjamin Arroyo Title:   Vice
President - Syndications By:   /s/ Lynn Foster Name:   Lynn Foster Title:  
Senior Vice President

Commitment: $28,000,000.00



--------------------------------------------------------------------------------

BANK:

 

COMPASS BANK, an Alabama banking corporation By:   /s/ Brian Tuerff Name:  
Brian Tuerff Title:   Senior Vice President

Commitment: $28,000,000.00



--------------------------------------------------------------------------------

BANK:

 

SUMITOMO MITSUI BANKING CORP. By:   /s/ Natsuhiro Samejima Name:   Natsuhiro
Samejima Title:   Senior Vice President

Commitment: $28,000,000.00



--------------------------------------------------------------------------------

BANK:

 

ROYAL BANK OF CANADA By:   /s/ G. David Cole Name:   G. David Cole Title:  
Authorized Signatory

Commitment: $28,000,000.00



--------------------------------------------------------------------------------

BANK:

 

UNION BANK, N.A. By:   /s/ Katherine Brandt Name:   Katherine Brandt Title:  
Vice President

Commitment: $28,000,000.00



--------------------------------------------------------------------------------

BANK:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ Mark Loewen Name:   Mark Loewen
Title:   Vice President

Commitment: $28,000,000.00



--------------------------------------------------------------------------------

BANK:

 

ALLIED IRISH BANKS, P.L.C. By:   /s/ Gabe Potyondy Name:   Gabe Potyondy Title:
  Senior Vice President By:   /s/ James Ko Name:   James Ko Title:   Vice
President

Commitment: $20,000,000.00



--------------------------------------------------------------------------------

BANK:

 

COMERICA BANK By:   /s/ Charles Weddell Name:   Charles Weddell Title:   Vice
President

Commitment: $20,000,000.00



--------------------------------------------------------------------------------

BANK:

 

KEYBANK, NATIONAL ASSOCIATION By:   /s/ Timothy Sylvain Name:   Timothy Sylvain
Title:   Relationship Manager

Commitment: $20,000,000.00



--------------------------------------------------------------------------------

BANK:

 

CATHAY UNITED BANK, LTD. By:   /s/ Grace Chou Name:   Grace Chou Title:   SVP &
General Manager

Commitment: $10,000,000.00



--------------------------------------------------------------------------------

BANK:

 

CHANG HWA COMMERCIAL BANK,

LTD. LOS ANGELES BRANCH

By:   /s/ Beverly Chen Name:  

Beverly Chen

Title:  

VP & General Manager

Commitment: $10,000,000.00



--------------------------------------------------------------------------------

EXHIBIT A

NOTE

            New York, New York

                  , 2010

For value received, KILROY REALTY, L.P., a Delaware limited partnership (the
“Borrower”) promises to pay to the order of                      (the “Bank”),
for the account of its Applicable Lending Office, the unpaid principal amount of
each Loan made by the Bank to the Borrower pursuant to the Credit Agreement
referred to below on the Maturity Date. The Borrower promises to pay interest on
the unpaid principal amount of each such Loan on the dates and at the rate or
rates provided for in the Credit Agreement. All such payments of principal and
interest shall be made in lawful money of the United States in Federal or other
immediately available funds at the office of Administrative Agent under the
Credit Agreement (as defined below).

All Loans made by the Bank, the respective types and maturities thereof and all
repayments of the principal thereof shall be recorded by the Bank and, if the
Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Bank on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof; provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.

This Note is one of the Notes referred to in the Revolving Credit Agreement,
dated as of August 10, 2010, among the Borrower, the Banks party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and as Bank, J.P. Morgan
Securities Inc., as Joint Lead Arranger and Joint Bookrunner, Banc of America
Securities LLC, as Joint Lead Arranger and Joint Bookrunner, Bank of America,
N.A., as Syndication Agent, and Bank of Nova Scotia, PNC Bank, National
Association, U.S. Bank National Association, and Barclays Bank plc, as
Documentation Agents (as the same may be amended from time to time, the “Credit
Agreement”).

 

A-1



--------------------------------------------------------------------------------

Terms defined in the Credit Agreement are used herein with the same meanings.
Reference is made to the Credit Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.

 

KILROY REALTY, L.P., a Delaware limited partnership By:      Kilroy Realty
Corporation, a Maryland corporation, its general partner By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

A-2



--------------------------------------------------------------------------------

Note (cont’d)

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

  

Amount of

Loan

 

  

Type of

Loan

 

  

 

Amount of

Principal

Repaid

 

  

Maturity

Date

 

  

Notation

Made By

 

                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                          

 

A-3



--------------------------------------------------------------------------------

EXHIBIT A-1

NOTE

(Money Market Loans)

 

$                                            New York, New York   
                                         , 2010

For value received, KILROY REALTY, L.P., a Delaware limited partnership (the
“Borrower”) promises to pay to the order of                      (the “Bank”),
for the account of its Applicable Lending Office, the unpaid principal amount of
each Money Market Loan made by the Bank to the Borrower pursuant to the Credit
Agreement referred to below on the Maturity Date. The Borrower promises to pay
interest on the unpaid principal amount of each such Money Market Loan on the
dates and at the rate or rates provided for in the Credit Agreement. All such
payments of principal and interest shall be made in lawful money of the United
States in Federal or other immediately available funds at the office of
Administrative Agent under the Credit Agreement (as defined below).

All Money Market Loans made by the Bank, the respective types and maturities
thereof and all repayments of the principal thereof shall be recorded by the
Bank and, if the Bank so elects in connection with any transfer or enforcement
hereof, appropriate notations to evidence the foregoing information with respect
to each such Loan then outstanding may be endorsed by the Bank on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Bank to make any such recordation
or endorsement shall not affect the obligations of the Borrower hereunder or
under the Credit Agreement.

This Note is one of the Designated Lender Notes referred to in the Revolving
Credit Agreement, dated as of August 10, 2010, among the Borrower, the Banks
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and as Bank,
J.P. Morgan Securities Inc., as Joint Lead Arranger and Joint Bookrunner, Banc
of America Securities LLC, as Joint Lead Arranger and Joint Bookrunner, Bank of
America, N.A., as Syndication Agent, and Bank of Nova Scotia, PNC Bank, National
Association, U.S. Bank National Association, and Barclays Bank plc, as
Documentation Agents (as the same may be amended from time to time, the “Credit
Agreement”).

 

A-1-1



--------------------------------------------------------------------------------

Terms defined in the Credit Agreement are used herein with the same meanings.
Reference is made to the Credit Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.

 

KILROY REALTY, L.P., a Delaware limited partnership By:      Kilroy Realty
Corporation, a Maryland corporation, its general partner By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

A-1-2



--------------------------------------------------------------------------------

Note (cont’d)

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

  

Amount of

Loan

 

  

Type of

Loan

 

  

 

Amount of

Principal

Repaid

 

  

Maturity

Date

 

  

Notation

Made By

 

                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                          

 

A-1-3



--------------------------------------------------------------------------------

EXHIBIT B

Unencumbered Asset Pool Properties

(Fee Interests)

Kilroy Realty Corporation

Unencumbered Asset Portfolio

As of March 31, 2010

Exhibit B—Fee Interest Properties

 

Property

  

Location

  

Property

  

Location

OFFICE          26541 Agoura Road    Calabasas, CA   

4921 Directors Place

  

San Diego, CA

2240 E. Imperial Highway    El Segundo, CA   

4939 Directors Place

  

San Diego, CA

2250 E. Imperial Highway    El Segundo, CA   

4955 Directors Place

  

San Diego, CA

2260 E. Imperial Highway    El Segundo, CA   

5005 Wateridge Vista Drive

  

San Diego, CA

12100 W. Olympic Boulevard    Los Angeles, CA   

5010 Wateridge Vista Drive

  

San Diego, CA

12200 W. Olympic Boulevard    Los Angeles, CA   

10243 Genetic Center Drive

  

San Diego, CA

12312 W. Olympic Boulevard    Los Angeles, CA   

6055 Lusk Avenue

  

San Diego, CA

1633 26th Street    Santa Monica, CA   

6260 Sequence Drive

  

San Diego, CA

2100 Colorado Avenue    Santa Monica, CA   

6290 Sequence Drive

  

San Diego, CA

3130 Wilshire Boulevard    Santa Monica, CA   

6310 Sequence Drive

  

San Diego, CA

501 Santa Monica Boulevard    Santa Monica, CA   

6340 Sequence Drive

  

San Diego, CA

12225 El Camino Real    San Diego, CA   

6350 Sequence Drive

  

San Diego, CA

12235 El Camino Real    San Diego, CA   

10390 Pacific Center Court

  

San Diego, CA

12348 High Bluff Drive    San Diego, CA   

10394 Pacific Center Court

  

San Diego, CA

12400 High Bluff Drive    San Diego, CA   

10398 Pacific Center Court

  

San Diego, CA

6200 Greenwich Drive    San Diego, CA   

10421 Pacific Center Court

  

San Diego, CA

6220 Greenwich Drive    San Diego, CA   

10445 Pacific Center Court

  

San Diego, CA

15051 Avenue of Science    San Diego, CA   

10455 Pacific Center Court

  

San Diego, CA

15073 Avenue of Science    San Diego, CA   

10350 Barnes Canyon

  

San Diego, CA

15231 Avenue of Science    San Diego, CA   

10120 Pacific Heights

  

San Diego, CA

15253 Avenue of Science    San Diego, CA   

5717 Pacific Center Boulevard

  

San Diego, CA

15333 Avenue of Science    San Diego, CA   

9455 Towne Center Drive

  

San Diego, CA

15378 Avenue of Science    San Diego, CA   

9785 Towne Center Drive

  

San Diego, CA

15004 Innovation Drive    San Diego, CA   

9791 Towne Center Drive

  

San Diego, CA

15435 Innovation Drive    San Diego, CA   

4175 E. La Palma Avenue

  

Anaheim, CA

15445 Innovation Drive    San Diego, CA   

8101 Kaiser Boulevard

  

Anaheim, CA

13280 S. Evening Creek Drive    San Diego, CA   

601 Valencia Avenue

  

Anaheim, CA

13290 S. Evening Creek Drive    San Diego, CA   

603 Valencia Avenue

  

Brea, CA

13480 Evening Creek Drive North    San Diego, CA   

111 Pacifica

  

Irvine Spectrum, CA

13500 Evening Creek Drive North    San Diego, CA   

5151 Camino Ruiz

  

Camarillo, CA

13520 Evening Creek Drive North    San Diego, CA   

5153 Camino Ruiz

  

Camarillo, CA

7525 Torrey Santa Fe    San Diego, CA   

5155 Camino Ruiz

  

Camarillo, CA

7535 Torrey Santa Fe    San Diego, CA   

2829 Townsgate Road

  

Thousand Oaks, CA

7545 Torrey Santa Fe    San Diego, CA   

2385 Northside Drive

  

San Diego, CA

7555 Torrey Santa Fe    San Diego, CA   

303 2nd Street

  

San Francisco, CA

10020 Pacific Mesa Boulevard    San Diego, CA   

2211 Michelson

  

Irvine, CA

4910 Directors Place    San Diego, CA    999 Town & Country    Orange, CA

 

B-1



--------------------------------------------------------------------------------

Property

  

Location

  

Property

  

Location

INDUSTRIAL          2031 E. Mariposa Avenue    El Segundo, CA    1125 Beacon
Street    Brea, CA 1000 E. Ball Road    Anaheim, CA    12681 / 12691 Pala Drive
   Garden Grove, CA 1230 S. Lewis Road    Anaheim, CA    7421 Orangewood Avenue
   Garden Grove, CA 1250 N. Tustin Avenue    Anaheim, CA    7091 Belgrave Avenue
   Garden Grove, CA 3250 E. Carpenter Avenue    Anaheim, CA    12271 Industry
Street    Garden Grove, CA 3340 E. La Palma Avenue    Anaheim, CA    12311
Industry Street    Garden Grove, CA 4123 E. La Palma Avenue    Anaheim, CA   
7261 Lampson Avenue    Garden Grove, CA 4155 E. La Palma Avenue    Anaheim, CA
   12472 Edison Way    Garden Grove, CA 660 N. Puente Street    Brea, CA   
12442 Knott Street    Garden Grove, CA 950 W. Central Avenue    Brea, CA    2055
S.E. Main Street    Irvine, CA 1050 W. Central Avenue    Brea, CA    1951 E.
Carnegie Avenue    Santa Ana, CA 1150 W. Central Avenue    Brea, CA    2525
Pullman Street    Tustin, CA 895 Beacon Street    Brea, CA    14831 Franklin
Avenue    Tustin, CA 955 Beacon Street    Brea, CA    2911 Dow Avenue    Tustin,
CA

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

Unencumbered Asset Pool Properties

(Leasehold Interests)

Kilroy Realty Corporation

Unencumbered Asset Portfolio

As of March 31, 2010

Exhibit C—Leasehold Interest Properties

 

Property

  

Location

OFFICE    3750 Kilroy Airport Way    Long Beach, CA 3760 Kilroy Airport Way   
Long Beach, CA 3780 Kilroy Airport Way    Long Beach, CA 3800 Kilroy Airport Way
   Long Beach, CA 3840 Kilroy Airport Way    Long Beach, CA 3880 Kilroy Airport
Way    Long Beach, CA 3900 Kilroy Airport Way    Long Beach, CA

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION AGREEMENT

AGREEMENT dated as of                     ,              among [ASSIGNOR] (the
“Assignor”), [ASSIGNEE] (the “Assignee”), KILROY REALTY, L.P. (the “Borrower”)
and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Agent”).

W I T N E S S E T H

WHEREAS, this Assignment and Assumption Agreement (the “Assignment”) relates to
the Revolving Credit Agreement, dated as of August 10, 2010, among the Borrower,
the Banks party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and
as Bank, J.P. Morgan Securities Inc., as Joint Lead Arranger and Joint
Bookrunner, Banc of America Securities LLC, as Joint Lead Arranger and Joint
Bookrunner, Bank of America, N.A., as Syndication Agent, and Bank of Nova
Scotia, PNC Bank, National Association, U.S. Bank National Association, and
Barclays Bank plc, as Documentation Agents (as the same may be amended from time
to time, the “Credit Agreement”).

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrower in an aggregate principal amount at any time
outstanding not to exceed $                    ;

WHEREAS, Loans made to the Borrower by the Assignor under the Credit Agreement
in the aggregate principal amount of $                     are outstanding at
the date hereof; and

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $                     (the “Assigned
Amount”), together with a corresponding portion of its outstanding Loans, and
the Assignee proposes to accept assignment of such rights and assume the
corresponding obligations from the Assignor on such terms;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.

SECTION 2. Assignment. The Assignor hereby assigns and sells to the Assignee all
of the rights of the Assignor under the Credit Agreement to the extent of the
Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the extent of the

 

D-1



--------------------------------------------------------------------------------

Assigned Amount, including the purchase from the Assignor of the corresponding
portion of the principal amount of the Loans made by the Assignor outstanding at
the date hereof. Upon the execution and delivery hereof by the Assignor, the
Assignee, the Borrower and the Agent and the payment of the amounts specified in
Section 3 required to be paid on the date hereof (i) the Assignee shall, as of
the date hereof, succeed to the rights and be obligated to perform the
obligations of a Bank under the Credit Agreement with a Commitment in an amount
equal to the Assigned Amount, and (ii) the Commitment of the Assignor shall, as
of the date hereof, be reduced by a like amount and the Assignor released from
its obligations under the Credit Agreement to the extent such obligations have
been assumed by the Assignee. The assignment provided for herein shall be
without recourse to the Assignor.

SECTION 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.1 It is understood
that Commitment Fees accrued to the date hereof are for the account of the
Assignor and such fees accruing from and including the date hereof are for the
account of the Assignee. Each of the Assignor and the Assignee hereby agrees
that if it receives any amount under the Credit Agreement which is for the
account of the other party hereto, it shall receive the same for the account of
such other party to the extent of such other party’s interest therein and shall
promptly pay the same to such other party.

SECTION 4. Consent of the Borrower and the Agent. This Agreement is conditioned
upon the written consent of the Borrower and the consent of the Agent pursuant
to Section 9.6(c) of the Credit Agreement. The execution of this Agreement by
the Borrower and the Agent is evidence of the required consents. Pursuant to
Section 9.6(c) the Borrower agrees to execute and deliver a Note payable to the
order of the Assignee to evidence the assignment and assumption provided for
herein.

SECTION 5. Non-Reliance on Assignor. The Assignor represents and warrants that
it is the legal and beneficial owner of the interest being assigned by it
hereunder, that it has not created any adverse claim upon such interest and that
such interest is free and clear of any adverse claim, and that it is authorized
to enter into this Agreement. The Assignor makes no other representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of the Borrower, or the
validity and enforceability of the obligations of the Borrower in respect of the
Credit Agreement or any Note. The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Borrower. The Assignee represents and warrants that it is
authorized to enter into this Agreement.

 

1

The amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
up-front fee to be paid by the Assignor to the Assignee. It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.

 

D-2



--------------------------------------------------------------------------------

SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the external laws of the State of New York.

SECTION 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

[ASSIGNOR] By:  

 

  Name:   Title: [ASSIGNEE] By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:   Title:

CONSENTED TO:

 

D-4



--------------------------------------------------------------------------------

KILROY REALTY, L.P. By:   Kilroy Realty Corporation,   its general partner   By:
 

 

    Name: Tyler H. Rose     Title: Executive Vice President and CFO   By:  

 

    Name:     Title:

 

D-5



--------------------------------------------------------------------------------

EXHIBIT E

Form of Money Market Quote Request

[Date]

 

To:    JPMORGAN CHASE BANK, N.A. (the “Administrative Agent”) From:    Kilroy
Realty, L.P. (the “Borrower”) Re:    Revolving Credit Agreement, dated as of
August 10, 2010, among the Borrower, the Banks party thereto, the Administrative
Agent, J.P. Morgan Securities Inc., as Joint Lead Arranger and Joint Bookrunner,
Banc of America Securities LLC, as Joint Lead Arranger and Joint Bookrunner,
Bank of America, N.A., as Syndication Agent, and Bank of Nova Scotia, PNC Bank,
National Association, U.S. Bank National Association, and Barclays Bank plc, as
Documentation Agents (as the same may be amended from time to time, the “Credit
Agreement”).

We hereby give notice pursuant to Section 2.3 of the Credit Agreement that we
request Money Market Quotes for the following proposed Money Market
Borrowing(s):

Date of Borrowing:                     

 

Principal Amount2

 

Interest Period3

$

 

Such Money Market Quotes should offer a Money Market [Margin] [Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]

 

2

Amount must be $10,000,000 or a larger multiple of $500,000.

3

Not less than one month (LIBOR Auction) or not less than 30 days (Absolute Rate
Auction), subject to the provisions of the definition of Interest Period.

 

E-1



--------------------------------------------------------------------------------

The funding of Money Market Loans made in connection with this Money Market
Quote Request [may/may not] be made by Designated Lenders.

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

Kilroy Realty, L.P. By:   Kilroy Realty Corporation   By:  

 

    Name:     Title:

 

        By:  

 

Name:   Title:  

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

Form of Invitation for Money Market Quotes

 

To: [Name of Bank]

 

Re: Invitation for Money Market Quotes to Kilroy Realty, L.P. (the “Borrower”)

Pursuant to Section 2.3 of the Revolving Credit Agreement, dated as of
August 10, 2010, among the Borrower, the Banks party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and as Bank, J.P. Morgan Securities Inc., as
Joint Lead Arranger and Joint Bookrunner, Banc of America Securities LLC, as
Joint Lead Arranger and Joint Bookrunner, Bank of America, N.A., as Syndication
Agent, and Bank of Nova Scotia, PNC Bank, National Association, U.S. Bank
National Association, and Barclays Bank plc, as Documentation Agents, we are
pleased on behalf of the Borrower to invite you to submit Money Market Quotes to
the Borrower for the following proposed Money Market Borrowing(s):

Date of Borrowing:                     

 

Principal Amount

  

Interest Period

$

  

Such Money Market Quotes should offer a Money Market [Margin] [Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]

Please respond to this invitation by no later than 10:00 A.M. (New York City
time) on [date].

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

        Authorized Officer

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

Form of Money Market Quote

 

To:    JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”)

 

Re:

  

 

Money Market Quote to Kilroy Realty, L.P. (the “Borrower”)

In response to your invitation on behalf of the Borrower dated
                    , 20    , we hereby make the following Money Market Quote on
the following terms:

 

1.   Quoting Bank:                        2.   Person to contact at Quoting
Bank:    

 

  3.   Date of Borrowing:                     *   4.   We hereby offer to make
Money Market Loan(s) in the following principal amounts, for the following
Interest Periods and at the following rates:

 

Principal

Amount**

  

Interest Period***

  

Money Market
[Margin****]

  

[Absolute Rate*****]

$

        

$

        

[Provided, that the aggregate principal amount of Money Market Loans for which
the above offers may be accepted shall not exceed $                    .]**

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Revolving Credit
Agreement, dated as of August 10, 2010, among the Borrower, the Banks party
thereto, the Administrative Agent and as Bank, J.P. Morgan Securities Inc., as
Joint Lead Arranger and Joint Bookrunner, Banc of America Securities LLC, as
Joint Lead Arranger and Joint Bookrunner, Bank of America, N.A., as Syndication
Agent, and Bank of Nova Scotia, PNC Bank, National Association, U.S. Bank
National Association, and Barclays Bank plc, as Documentation Agents,
irrevocably obligates us to make the Money Market Loan(s) for which any offer(s)
are accepted, in whole or in part.

 

G-1



--------------------------------------------------------------------------------

  Very truly yours,   [NAME OF BANK]

Dated:                    

  By:  

 

    Authorized Officer

 

G-2



--------------------------------------------------------------------------------

Exhibit H

FORM OF DESIGNATION AGREEMENT

Dated                     , 201  

Reference is made to that certain Revolving Credit Agreement, dated as of
August 10, 2010 (the “Credit Agreement”), among the Borrower, the Banks party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and as Bank, J.P.
Morgan Securities Inc., as Joint Lead Arranger and Joint Bookrunner, Banc of
America Securities LLC, as Joint Lead Arranger and Joint Bookrunner, Bank of
America, N.A., as Syndication Agent, and Bank of Nova Scotia, PNC Bank, National
Association, U.S. Bank National Association, and Barclays Bank plc, as
Documentation Agents. Terms defined in the Credit Agreement are used herein with
the same meaning.

[NAME OF DESIGNOR] (the “Designor”), [NAME OF DESIGNEE] (the “Designee”) and the
Administrative Agent agree as follows:

1. The Designor hereby designates the Designee, and the Designee hereby accepts
such designation, to have a right to make Money Market Loans pursuant to Article
III of the Credit Agreement. Any assignment by Designor to Designee of its
rights to make a Money Market Loan pursuant to such Article III shall be
effective at the time of the funding of such Money Market Loan and not before
such time.

2. Except as set forth in Section 7 below, the Designor makes no representation
or warranty and assumes no responsibility pursuant to this Designation Agreement
with respect to (a) any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document or any
other instrument and document furnished pursuant thereto and (b) the financial
condition of the Borrower or the performance or observance by the Borrower of
any of its obligations under any Loan Document or any other instrument or
document furnished pursuant thereto.

3. The Designee (a) confirms that it has received a copy of each Loan Document,
together with copies of the financial statements referred to in Articles IV and
V of the Credit Agreement and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Designation Agreement; (b) agrees that it will independently and without
reliance upon the Administrative Agent, the Designor or any other Bank and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
any Loan Document; (c) confirms that it is a Designated Lender; (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under any Loan Document as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (e) agrees to be
bound by each and every provision of each Loan Document and further agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of any Loan Document are required to be performed by it as a Bank.

 

H-1



--------------------------------------------------------------------------------

4. The Designee hereby appoints Designor as Designee’s agent and attorney in
fact, and grants to Designor an irrevocable power of attorney, to receive
payments made for the benefit of Designee under the Credit Agreement, to deliver
and receive all communications and notices under the Credit Agreement and other
Loan Documents and to exercise on Designee’s behalf all rights to vote and to
grant and make approvals, waivers, consents of amendments to or under the Credit
Agreement or other Loan Documents. Any document executed by the Designor on the
Designee’s behalf in connection with the Credit Agreement or other Loan
Documents shall be binding on the Designee. The Borrower, the Administrative
Agent and each of the Banks may rely on and are beneficiaries of the preceding
provisions.

5. Following the execution of this Designation Agreement by the Designor and its
Designee, it will be delivered to the Administrative Agent for acceptance and
recording by the Administrative Agent. The effective date for this Designation
Agreement (the “Effective Date”) shall be the date of acceptance hereof by the
Administrative Agent, unless otherwise specified on the signature page thereto.

6. The Administrative Agent hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law, until the later
to occur of (i) one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Designated Lender and (ii) the
Maturity Date.

7. The Designor unconditionally agrees to pay or reimburse the Designee and save
the Designee harmless against all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed or asserted by any of the parties
to the Loan Documents against the Designee, in its capacity as such, in any way
relating to or arising out of this Agreement or any other Loan Documents or any
action taken or omitted by the Designee hereunder or thereunder, provided that
the Designor shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements if the same results from the Designee’s gross
negligence or willful misconduct.

8. Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, the Designee shall be a party to the Credit Agreement with a
right (subject to the provisions of Section 2.3(b)) to make Money Market Loans
as a Bank pursuant to Section 2.3 of the Credit Agreement and the rights and
obligations of a Bank related thereto; provided, however, that the Designee
shall not be required to make payments with respect to such obligations except
to the extent of excess cash flow of such Designee which is not otherwise
required to repay obligations of such Designated Lender which are then due and
payable. Notwithstanding the foregoing, the Designor, as administrative agent
for the Designee, shall be and remain obligated to the Borrower and the Banks
for each and every of the obligations of the Designee and its Designor with
respect to the Credit Agreement, including, without limitation, any
indemnification obligations under Section 7.6 of the Credit Agreement and any
sums otherwise payable to the Borrower by the Designee.

 

H-2



--------------------------------------------------------------------------------

9. This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

10. This Designation Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Designation Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart of this Designation
Agreement.

 

H-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Designor and the Designee, intending to be legally
bound, have caused this Designation Agreement to be executed by their officers
thereunto duly authorized as of the date first above written.

Effective Date:                     , 201  

 

[NAME OF DESIGNOR], as Designor By:  

 

Title:  

 

[NAME OF DESIGNEE] as Designee By:  

 

Title:  

 

Applicable Lending Office (and address for notices):

[ADDRESS]

 

Accepted this      day of             , 201  

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

Title:  

 

 

H-4



--------------------------------------------------------------------------------

SCHEDULE 4.22

LABOR MATTERS

None

 

1